Exhibit 10.4

 

 



AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

April 24, 2014

among

CARDTRONICS, INC.

The Guarantors Party Hereto,

The Lenders Party Hereto,

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,

J.P. MORGAN EUROPE LIMITED,
as Alternative Currency Agent,

BANK OF AMERICA, N.A.,
as Syndication Agent

and

wells fargo bank, n.a.,
as Documentation Agent

*****

JPMORGAN SECURITIES LLC

and

MERRILL LYNCH, PIERCE, FENNER & SMITH, INCORPORATED,
as Joint Bookrunners and Co-Lead Arrangers

 

 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

Page

ARTICLE I
Definitions.......................................................................................................................1

Section 1.01 Defined
Terms.................................................................................................................1

Section 1.02 Classification of Loans and
Borrowings.................................................................................29

Section 1.03 Terms
Generally.............................................................................................................30

Section 1.04 Accounting Terms;
GAAP.................................................................................................30

ARTICLE II The
Credits...................................................................................................................30

Section 2.01
Commitments.................................................................................................................30

Section 2.02 Loans and
Borrowings.....................................................................................................31

Section 2.03 Requests for
Borrowings...................................................................................................32

Section 2.04 Swingline
Loans.............................................................................................................33

Section 2.05 Letters of
Credit.............................................................................................................34

Section 2.06 Funding of
Borrowings.....................................................................................................40

Section 2.07 Interest
Elections.............................................................................................................40

Section 2.08 Termination and Reduction of
Commitments.............................................................................42

Section 2.09 Repayment of Loans; Evidence of
Debt.................................................................................42

Section 2.10 Prepayment of
Loans.......................................................................................................43

Section 2.11
Fees...........................................................................................................................44

Section 2.12
Interest.......................................................................................................................45

Section 2.13 Alternate Rate of
Interest...................................................................................................46

Section 2.14 Increased
Costs.............................................................................................................46

Section 2.15 Break Funding
Payments...................................................................................................48

Section 2.16
Taxes.........................................................................................................................48

Section 2.17 Payments; Generally; Pro Rata Treatment; Sharing of
Set-offs.......................................................55

Section 2.18 Mitigation Obligations; Replacement of
Lenders.......................................................................56

Section 2.19 Increase of
Commitments...................................................................................................57

Section 2.20 Defaulting
Lenders...........................................................................................................58

ARTICLE III Representations and
Warranties.........................................................................................61

Section 3.01
Organization.................................................................................................................61

Section 3.02 Authority Relative to this
Agreement.....................................................................................61

Section 3.03 No
Violation.................................................................................................................61

Section 3.04 Financial
Statements.........................................................................................................62

Section 3.05 No Undisclosed
Liabilities.................................................................................................62

Section 3.06
Litigation.....................................................................................................................62

Section 3.07 Compliance with
Law.......................................................................................................63

Section 3.08
Properties.....................................................................................................................63

Section 3.09 Intellectual
Property.........................................................................................................63

Section 3.10
Taxes.........................................................................................................................63

Section 3.11 Environmental
Compliance.................................................................................................64

Section 3.12 Labor
Matters...............................................................................................................65

Section 3.13 Investment Company
Status...............................................................................................65

Section 3.14
Insurance.....................................................................................................................65





(1)

--------------------------------------------------------------------------------

 

 

Section 3.15
Solvency.....................................................................................................................65

Section 3.16
ERISA.........................................................................................................................66

Section 3.17
Disclosure.....................................................................................................................66

Section 3.18 Margin
Stock.................................................................................................................66

Section 3.19 Anti-Corruption Laws and
Sanctions.....................................................................................66

ARTICLE IV
Conditions...................................................................................................................66

Section 4.01 Effective
Date...............................................................................................................66

Section 4.02 Each Credit
Event...........................................................................................................68

ARTICLE V Affirmative
Covenants.......................................................................................................68

Section 5.01 Financial
Statements.........................................................................................................68

Section 5.02 Notices of Material
Events.................................................................................................70

Section 5.03 Existence; Conduct of
Business...........................................................................................71

Section 5.04 Payment of
Obligations.....................................................................................................71

Section 5.05 Maintenance of Properties;
Insurance...................................................................................71

Section 5.06 Books and Records; Inspection
Rights...................................................................................71

Section 5.07 Compliance with
Laws.....................................................................................................72

Section 5.08 Use of Proceeds and Letters of
Credit...................................................................................72

Section 5.09 Additional Guarantees and Security
Documents.........................................................................72

Section 5.10 Compliance with
ERISA...................................................................................................74

Section 5.11 Compliance With
Agreements.............................................................................................74

Section 5.12 Compliance with Environmental Laws; Environmental
Reports.......................................................74

Section 5.13 Maintain
Business...........................................................................................................75

Section 5.14 Further
Assurances.........................................................................................................75

ARTICLE VI Negative
Covenants.......................................................................................................75

Section 6.01
Indebtedness.................................................................................................................75

Section 6.02
Liens...........................................................................................................................77

Section 6.03 Fundamental
Changes.......................................................................................................78

Section 6.04 Asset
Sales...................................................................................................................78

Section 6.05
Investments...................................................................................................................79

Section 6.06 Swap
Agreements...........................................................................................................80

Section 6.07 Restricted
Payments.........................................................................................................80

Section 6.08 Prepayments of
Indebtedness.............................................................................................81

Section 6.09 Transactions with
Affiliates.................................................................................................82

Section 6.10 Restrictive
Agreements.....................................................................................................82

Section 6.11 Business
Acquisitions.......................................................................................................82

Section 6.12 Constitutive
Documents.....................................................................................................83

Section 6.13 Capital
Expenditures.......................................................................................................83

Section 6.14 Amendment of Existing
Indebtedness.....................................................................................83

Section 6.15 Changes in Fiscal
Year.....................................................................................................83

Section 6.16 Senior Secured Net Leverage
Ratio.....................................................................................83

Section 6.17 Total Net Leverage
Ratio...................................................................................................84

Section 6.18 Fixed Charge Coverage
Ratio.............................................................................................84

ARTICLE VII Events of Default and
Remedies.........................................................................................84





(2)

--------------------------------------------------------------------------------

 

 

Section 7.01 Events of
Default.............................................................................................................84

Section 7.02 Cash
Collateral...............................................................................................................86

ARTICLE VIII The Administrative
Agent...............................................................................................86

ARTICLE IX
Guarantee...................................................................................................................88

Section 9.01 The
Guarantee...............................................................................................................88

Section 9.02 Guaranty
Unconditional.....................................................................................................89

Section 9.03 Discharge Only upon Payment in Full; Reinstatement In Certain
Circumstances...................................90

Section 9.04 Waiver by Each
Guarantor.................................................................................................91

Section 9.05
Subrogation...................................................................................................................91

Section 9.06 Stay of
Acceleration.........................................................................................................91

Section 9.07 Limit of
Liability.............................................................................................................91

Section 9.08 Release upon
Sale...........................................................................................................92

Section 9.09 Benefit to
Guarantor.........................................................................................................92

Section 9.10
Keepwell.....................................................................................................................92

ARTICLE X
Miscellaneous...............................................................................................................92

Section 10.01
Notices.....................................................................................................................92

Section 10.02 Waivers;
Amendments.....................................................................................................95

Section 10.03 Expenses; Indemnity; Damage
Waiver.................................................................................96

Section 10.04 Successors and
Assigns...................................................................................................98

Section 10.05
Survival...................................................................................................................101

Section 10.06 Counterparts; Integration;
Effectiveness.............................................................................102

Section 10.07
Severability.............................................................................................................102

Section 10.08 Right of
Setoff...........................................................................................................102

Section 10.09 Governing Law; Jurisdiction; Consent to Service of
Process.....................................................102

Section 10.10 WAIVER OF JURY
TRIAL.........................................................................................103

Section 10.11
Headings.................................................................................................................104

Section 10.12
Confidentiality...........................................................................................................104

Section 10.13 Interest Rate
Limitation...............................................................................................105

Section 10.14 USA Patriot
Act.........................................................................................................105

Section 10.15 Amendment and
Restatement.........................................................................................105

Section 10.16 Limitation of Liability of Foreign
Subsidiaries.......................................................................105







(3)

--------------------------------------------------------------------------------

 

 

SCHEDULES:

Schedule 2.01--Commitments

Schedule 2.05--Existing Letters of Credit

Schedule 3.01--Organization

Schedule 3.03--No Violations

Schedule 3.05--No Undisclosed Liabilities

Schedule 3.07--Compliance with Law

Schedule 3.09--Intellectual Property

Schedule 3.11--Environmental Compliance

Schedule 6.01--Existing Indebtedness

Schedule 6.02--Existing Liens

Schedule 6.05--Existing Investments

Schedule 6.10--Restrictive Agreements

EXHIBITS:

Exhibit 1.1A -- Form of Addendum

Exhibit 1.1B -- Form of Assignment and Assumption

Exhibit 1.1C --Form of New Lender Agreement

Exhibit 2.03--Form of Borrowing Request

Exhibit 2.07--Form of Interest Election Request

Exhibit 2.16--Forms of U.S. Tax Compliance Certificate

Exhibit 5.01(c)--Form of Compliance Certificate

 

(4)

--------------------------------------------------------------------------------

 

 

AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of April 24,
2014 (the “Effective Date”), among Cardtronics, Inc., a Delaware corporation
(the “Borrower”), the Guarantors party hereto, the Lenders party hereto,
JPMorgan Chase Bank, N.A., as Administrative Agent, J.P. Morgan Europe Limited,
as Alternative Currency Agent, Bank of America, N.A., as Syndication Agent and
Wells Fargo Bank, N.A., as Documentation Agent.

PRELIMINARY STATEMENT:

WHEREAS, the Borrower is party to that certain Credit Agreement dated July 15,
2010 (as amended, the “Existing Credit Agreement”) among the Borrower, the
lenders party thereto, the guarantors party thereto, JPMorgan Chase Bank, N.A.,
as administrative agent for such lenders, and J.P. Morgan Europe Limited, as
alternative currency agent; and

WHEREAS, the Borrower, the Guarantors, the Administrative Agent, the Alternative
Currency Agent and the Lenders mutually desire to amend and restate the Existing
Credit Agreement in its entirety;

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants set
forth herein, the Borrower, the Guarantors, the Administrative Agent, the
Alternative Currency Agent and the Lenders agree that the Existing Credit
Agreement is amended and restated in its entirety as follows:

ARTICLE I
Definitions

Section 1.01  Defined Terms

.  As used in this Agreement, the following terms have the meanings specified
below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Addendum” means the applicable agreement attached hereto as part of Exhibit
1.1A.

“Adjusted LIBO Rate” means, with respect to any Eurodollar and Alternative
Currency Borrowing for any Interest Period, an interest rate per annum (rounded
upwards, if necessary, to the next 1/100 of 1%) equal to (a) the LIBO Rate for
such Interest Period multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.





1

 

--------------------------------------------------------------------------------

 

 

“Agreement” has the meaning set forth in the introductory paragraph hereof.

“Alternate Base Rate” means, for any day, a rate per annum equal to the highest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for an
interest period of one month plus 1%.  Any change in the Alternate Base Rate due
to a change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted
LIBO Rate shall be effective from and including the effective date of such
change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO
Rate, respectively.

“Alternative Currency” means (a) Pounds Sterling, (b) Euros and (c) a currency,
in the case of any Loan, that is readily available in the amount required and
freely convertible into Dollars in the London interbank market on the Quotation
Day for such Loan and the date such Loan is to be advanced and, in the case of
any Letter of Credit, in which the Issuing Bank has agreed to issue Letters of
Credit, in each case, as such currency has been approved by the Administrative
Agent and (i) in the case of U.S. Loans, each U.S. Lender with a portion of its
U.S. Commitment in Alternative Currencies or (ii) in the case of European Loans,
each European Lender.

“Alternative Currency Agent” means J.P. Morgan Europe Limited in London, an
Affiliate of the Administrative Agent, acting at the request of the
Administrative Agent.

“Alternative Currency Borrowing” means a U.S. Borrowing comprised of one or more
Alternative Currency Loans or a European Borrowing.

“Alternative Currency Loan” means a U.S. Loan requested in an Alternative
Currency or a European Loan.

“Alternative Currency Sublimit” means $75,000,000.

“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Borrower or its Subsidiaries from time to time concerning or
relating to bribery or corruption.

“Applicable Margin” means, on any day, the applicable per annum percentage set
forth at the appropriate intersection in the table shown below, based on the
Total Net Leverage Ratio for the most recently ended trailing four-quarter
period with respect to which the Borrower is required to have delivered the
financial statements pursuant to Section 5.01 hereof (as such Total Net Leverage
Ratio is calculated on Exhibit C of the Compliance Certificate delivered under
Section 5.01(c) by the Borrower in connection with such financial statement):

Level

Total Net Leverage Ratio

Eurodollar Margin

ABR Margin

I

X  > 3.25

2.25%

1.25%

II

3.25 > X > 2.75

2.00%

1.00%

III

2.75 > X >  2.25

1.75%

0.75%

IV

2.25 > X > 1.75

1.50%

0.50%

V

1.75 > X > 1.25

1.25%

0.25%

VI

1.25 > X

1.00%

0.00%





2

 

--------------------------------------------------------------------------------

 

 

 

Each change in the Applicable Margin shall take effect on each date on which
such financial statements and Compliance Certificate are required to be
delivered pursuant to Section 5.01, commencing with the date on which such
financials statements and Compliance Certificate are required to be delivered
for the four-quarter period ending June 30, 2014.  Notwithstanding the
foregoing, for the period from the Effective Date through the date the financial
statements and Compliance Certificate are required to be delivered pursuant to
Section 5.01 for the fiscal quarter ended June 30, 2014, the Applicable Margin
shall be determined at Level III.  In the event that any financial statement
delivered pursuant to Section 5.01 is shown to be inaccurate when delivered
(regardless of whether this Agreement or the Commitments are in effect when such
inaccuracy is discovered), and such inaccuracy, if corrected, would have led to
the application of a higher Applicable Margin for any period (an “Applicable
Period”) than the Applicable Margin applied for such Applicable Period, and only
in such case, then the Borrower shall immediately (i) deliver to the
Administrative Agent corrected financial statements for such Applicable Period,
(ii) determine the Applicable Margin for such Applicable Period based upon the
corrected financial statements, and (iii) immediately pay to the Administrative
Agent the accrued additional interest owing as a result of such increased
Applicable Margin for such Applicable Period, which payment shall be promptly
applied by the Administrative Agent in accordance with Section 2.17.  This
provision is in addition to the rights of the Administrative Agent and the
Lenders with respect to Section 2.12(e) and their other respective rights under
this Agreement.  If the Borrower fails to deliver the financial statements and
corresponding Compliance Certificate to the Administrative Agent at the time
required pursuant to Section 5.01, then effective as of the date such financial
statements and corresponding Compliance Certificate were required to be
delivered pursuant to Section 5.01, the Applicable Margin shall be determined at
Level I and shall remain at such level until the date such financial statements
and corresponding Compliance Certificate are so delivered by the Borrower.  In
the event that any such financial statement, if corrected, would have led to the
application of a lower Applicable Margin for the Applicable Period than the
Applicable Margin applied for such Applicable Period, the Administrative Agent
shall, at the request of the Borrower, send out a single notice to the Lenders
requesting refund to the Administrative Agent of any overpayment of interest
relating thereto.  The Administrative Agent shall promptly remit any amounts
received to the Borrower.

“Applicable Percentage” means, with respect to any Lender of any Class, the
percentage of the total Commitments of such Class represented by such Lender’s
Commitment of such Class; provided that in the case of Section 2.20 when a
Defaulting Lender shall exist, “Applicable Percentage” shall mean the percentage
of the total Commitments of any Class (disregarding any Defaulting Lender’s
Commitment) represented by such Lender’s Commitment of such Class.  If the
Commitments of any Class have terminated or expired, the Applicable Percentages
shall be determined based upon the Revolving Credit Exposure of such Class,
giving effect to any Lender’s status as a Defaulting Lender at the time of
determination.

“Arrangers” means, collectively, J.P. Morgan Securities LLC and Merrill Lynch,
Pierce, Fenner & Smith, Incorporated.

“Asset Sale” means the sale, transfer, lease or disposition by the Borrower or
any Restricted Subsidiary of (a) any of the Equity Interest in any Restricted
Subsidiary, (b) substantially all of the assets of any division, business unit
or line of business of the Borrower or any Restricted



3

 

--------------------------------------------------------------------------------

 

 

Subsidiary, or (c) any other assets (whether tangible or intangible) of the
Borrower or any Restricted Subsidiary including, without limitation, any
accounts receivable.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent (which acceptance
may not be unreasonably withheld or delayed), in the form of Exhibit 1.1B or any
other form approved by the Administrative Agent.

“ATM Equipment” means automated teller machines and related equipment.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Termination Date and the date of termination of
all of the Commitments as set forth herein.

“Bank Products” means each and any of the following bank services provided to
any Obligor by a Lender or any of its Affiliates: (a) commercial credit cards,
(b) commercial checking accounts, (c) stored value cards and (d) treasury
management services (including, without limitation, controlled disbursements,
automated clearinghouse transactions, return items, overdraft and interstate
depository network services); provided that Bank Products shall specifically
exclude services and fees in respect of vault cash or cash for use in ATM
Equipment.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business or assets appointed for it, including the Federal Deposit Insurance
Corporation or any state or federal regulatory authority acting in such
capacity, or, in the good faith determination of the Administrative Agent, has
taken any action in furtherance of, or indicating its consent to, approval of,
or acquiescence in, any such proceeding or appointment, provided that a
Bankruptcy Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such Person or any direct or
indirect parent company thereof by a Governmental Authority or instrumentality
thereof, provided, further, that such ownership interest does not result in or
provide such Person with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Person (or such Governmental Authority or instrumentality)
to reject, repudiate, disavow or disaffirm any contracts or agreements made by
such Person.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means has the meaning given in the preamble hereto.

“Borrowing” means (a) Revolving Loans of the same Class and Type, made,
converted or continued on the same date and, in the case of Eurodollar Loans and
Alternative Currency Loans, as to which a single Interest Period is in effect or
(b) a Swingline Loan.

“Borrowing Request” means a request by the Borrower or the European Borrower for
a Borrowing in accordance with Section 2.03 and substantially in the form
attached hereto as Exhibit 2.03 or such other form reasonably acceptable to the
Administrative Agent.





4

 

--------------------------------------------------------------------------------

 

 

“Business Acquisition” means (a) an Investment by the Borrower or any Restricted
Subsidiary in any other Person pursuant to which such Person shall become a
Subsidiary or shall be merged into or consolidated with the Borrower or any
Restricted Subsidiary or (b) an acquisition by the Borrower or any Restricted
Subsidiary of the property and assets of any Person (other than a Subsidiary)
that constitutes substantially all of the assets of such Person or any division
or other business unit of such Person.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City, New York or Houston, Texas are
authorized or required by Law to remain closed; provided that, when used in
connection with a Eurodollar Loan or an Alternative Currency Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in Dollar deposits or Alternative Currencies or the principal financial
center of the country in which payment or purchase of such Alternative Currency
can be made in the London interbank market is not open (and, if the Borrowings
which are the subject of a borrowing, draw, payment, reimbursement or rate
selection are denominated in Euros, the term “Business Day” shall also exclude
any day that is not a TARGET Day).

“Call Spread Counterparties” means one or more financial institutions selected
by the Borrower.

“Capital Expenditures” means expenditures in respect of fixed or capital assets,
including the capital portion of the lease payments made in respect of Capital
Lease Obligations in each case which are required to be capitalized on a balance
sheet prepared in accordance with GAAP, but excluding expenditures for the
repair or replacement of any fixed or capital assets which were destroyed,
damaged, lost or stolen, in whole or in part, to the extent financed by the
proceeds of an insurance policy; provided that, in the case of any Restricted
Subsidiary that is not a Wholly-Owned Subsidiary, the amount of Capital
Expenditures attributed to such Restricted Subsidiary shall be the Owned
Percentage of the amount that would otherwise be included in the absence of this
proviso.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Cash Interest Expense” means, for any period, for the Borrower and the
Restricted Subsidiaries, all cash interest payments made during such period
(including the portion of rents payable under Capital Lease Obligations
allocable to interest); provided that, in the case of any Restricted Subsidiary
that is not a Wholly-Owned Subsidiary, the amount of Cash Interest Expense
attributed to such Restricted Subsidiary shall be the Owned Percentage of the
amount that would otherwise be included in the absence of this proviso.

“CFC” means a “controlled foreign corporation” as defined in Section 957 of the
Code.

“CFC Holding Company” means a Domestic Subsidiary, owned directly by the
Borrower or another Domestic Subsidiary, substantially all of the assets of
which consist of Equity Interests in, or Indebtedness of, one or more CFCs held
directly or indirectly by such Domestic Subsidiary.





5

 

--------------------------------------------------------------------------------

 

 

“Change in Control” means (a) any Person or group (within the meaning of Rule
13d-5 of the Securities and Exchange Commission under the Securities Exchange
Act of 1934 as in effect on the date hereof) shall become the beneficial owner
(as defined in Rule 13d-3 of the Securities and Exchange Commission under the
Securities Exchange Act of 1934 as in effect on the date hereof) of issued and
outstanding Equity Interests of the Borrower representing more than 50% of the
aggregate voting power in elections for directors of the Borrower on a fully
diluted basis; or (b) a majority of the members of the board of directors of the
Borrower shall cease to be either (i) Persons who were members of the board of
directors on the Effective Date or (ii) Persons who became members of such board
of directors after the Effective Date and whose election or nomination was
approved by a vote or consent of the majority of the members of the board of
directors that are either described in clause (i) above or who were elected
under this clause (ii).

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Law, (b) any change
in any Law or in the administration, interpretation, implementation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, rule, guideline or directive (whether or not having the force of
Law) by any Governmental Authority; provided that notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, regulations,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.

“Class”, (a) when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are U.S. Loans, European
Loans, U.S. Swingline Loans or European Swingline Loans or whether such
Borrowing is a U.S. Borrowing or a European Borrowing; (b) when used in
reference to any Commitment, refers to whether such Commitment is a U.S.
Commitment or a European Commitment; and (c) when used in reference to any
Lender, refers to whether such Lender has a U.S. Commitment or a European
Commitment.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means all of the property described in the Security Documents
serving as security for the Loans.

“Commitment” means any U.S. Commitment or European Commitment, as the context
may require, and “Commitments” means any or all of the foregoing, as the context
may require.

“Commitment Fee Rate” means, on any day, the applicable per annum percentage set
forth at the appropriate intersection in the table shown below, based on the
Total Net Leverage Ratio for the most recently ended trailing four-quarter
period with respect to which the Borrower is required to have delivered the
financial statements pursuant to Section 5.01 hereof (as such Total Net Leverage
Ratio is calculated on Exhibit C of the Compliance Certificate delivered under
Section 5.01(c) by the Borrower in connection with such financial statement):

Level

Total Net

Leverage Ratio

Commitment Fee Rate



6

 

--------------------------------------------------------------------------------

 

 

I

X  > 3.25

0.40%

II

3.25 > X > 2.75

0.35%

III

2.75 > X >  2.25

0.30%

IV

2.25 > X > 1.75

0.25%

V

1.75 > X > 1.25

0.20%

VI

1.25 > X

0.20%

 

Each change in the Commitment Fee Rate shall take effect on each date on which
such financial statements and Compliance Certificate are required to be
delivered pursuant to Section 5.01, commencing with the date on which such
financials statements and Compliance Certificate are required to be delivered
for the four-quarter period ending June 30, 2014.  Notwithstanding the
foregoing, for the period from the Effective Date through the date the financial
statements and Compliance Certificate are required to be delivered pursuant to
Section 5.01 for the fiscal quarter ended June 30, 2014, the Commitment Fee Rate
shall be determined at Level III.  In the event any financial statement
delivered pursuant to Section 5.01 is shown to be inaccurate when delivered
(regardless of whether this Agreement or the Commitments are in effect when such
inaccuracy is discovered), and such inaccuracy, if corrected, would have led to
a higher Commitment Fee Rate for any period (an “Applicable Commitment Fee
Period”) than the Commitment Fee Rate applied for such Applicable Commitment Fee
Period, and only in such case, then the Borrower shall immediately (i) deliver
to the Administrative Agent corrected financial statements for such Applicable
Commitment Fee Period, (ii) determine the Commitment Fee Rate for such
Applicable Commitment Fee Period based on the corrected financial statements,
and (iii) immediately pay to the Administrative Agent the additional accrued
commitment fees owing as a result of such increased Commitment Fee Rate for such
Applicable Commitment Fee Period, which payment shall be promptly applied in
accordance with Section 2.11.  This provision is in addition to the rights of
the Administrative Agent and Lenders with respect to Section 2.12(e) and their
other respective rights under this Agreement.  If the Borrower fails to deliver
the financial statements and corresponding Compliance Certificate to the
Administrative Agent at the time required pursuant to Section 5.01, then
effective as of the date such financial statements and corresponding Compliance
Certificate were required to be delivered pursuant to Section 5.01, the
Commitment Fee Rate shall be determined at Level I and shall remain at such
level until the date such financial statements and corresponding Compliance
Certificate are so delivered by the Borrower.  In the event that any such
financial statement, if corrected, would have led to the application of a lower
Commitment Fee Rate for the Applicable Commitment Fee Period than the Commitment
Fee Rate applied for such Applicable Commitment Fee Period, the Administrative
Agent shall, at the request of the Borrower, send out a single notice to the
Lenders requesting refund to the Administrative Agent of any overpayment of
commitment fees relating thereto.  The Administrative Agent shall promptly remit
any amounts received to the Borrower.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” has the meaning assigned to such term in Section
5.01(c).





7

 

--------------------------------------------------------------------------------

 

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Adjusted EBITDA” means, for any period, for the Borrower and the
Restricted Subsidiaries on a consolidated basis, an amount equal to Consolidated
Net Income for such period, plus (a) the following to the extent deducted in
calculating such Consolidated Net Income: (i) Consolidated Interest Expense for
such period, (ii) the provision for Federal, state, local and foreign income
taxes payable during such period, (iii) depreciation, accretion and amortization
expense and (iv) other extraordinary, non-cash and non-recurring expenses
reducing such Consolidated Net Income, provided that any such non-recurring
expenses shall not exceed $10,000,000 in any fiscal year, and minus (b) to the
extent included in calculating such Consolidated Net Income, all non-cash items
increasing Consolidated Net Income for such period; provided that, in the case
of any Restricted Subsidiary that is not a Wholly-Owned Subsidiary, the amount
included in the calculation of Consolidated Adjusted EBITDA in respect of any
such items or components thereof shall be the Owned Percentage of the amount
that would otherwise be included in the absence of this proviso.

“Consolidated Adjusted Pro Forma EBITDA” means, for any period, for the Borrower
and the Restricted Subsidiaries on a consolidated basis, Consolidated Adjusted
EBITDA for such period, adjusted to include the Consolidated Adjusted EBITDA
attributable to Business Acquisitions made in accordance with Section 6.11
during such period as if such Business Acquisition occurred on the first day of
such period, including adjustments attributable to such Business Acquisitions so
long as such adjustments (a) have been certified by a Financial Officer of the
Borrower as having been prepared in good faith based upon reasonable
assumptions, (b) are expected to occur within ninety (90) days of the date such
Business Acquisition is consummated, (c) are permitted or required under
Regulation S-X of the SEC and (d) do not exceed $5,000,000 in the aggregate in
any twelve month period.

“Consolidated Funded Indebtedness” means, as of the date of determination, for
the Borrower and the Restricted Subsidiaries on a consolidated basis, all
Indebtedness evidenced by a note, bond, debenture or similar items with
regularly scheduled interest payments and a maturity date; provided that, in the
case of any Restricted Subsidiary that is not a Wholly-Owned Subsidiary, the
amount of Indebtedness attributed to such Restricted Subsidiary shall be the
Owned Percentage of the amount that would otherwise be included in the absence
of this proviso, unless the Borrower or any Restricted Subsidiary that is a
Wholly-Owned Subsidiary guaranties a greater percentage than the Owned
Percentage, in which case the amount included in respect of such Indebtedness
shall be the percentage so guarantied.

“Consolidated Interest Expense” means, for any Person, determined on a
consolidated basis, the sum of all interest on Indebtedness paid or payable
(including the portion of rents payable under Capital Lease Obligations
allocable to interest) plus all original issue discounts and other interest
expense associated with Indebtedness amortized or required to be amortized in
accordance with GAAP.





8

 

--------------------------------------------------------------------------------

 

 

“Consolidated Net Income” means, for any period, for the Borrower and the
Restricted Subsidiaries on a consolidated basis, the net income or loss of the
Borrower and the Restricted Subsidiaries for such period determined in
accordance with GAAP.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.

“Convertible Senior Notes” means the Borrower’s 1.00% Convertible Senior Notes
in the principal amount of $287,500,000 due 2020.

“Credit Party” means the Administrative Agent, the Alternative Currency Agent,
the Issuing Lender, the Swingline Lender or any other Lender.

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

“Default Rate” means (a) with respect to principal payments on the Loans, the
rate otherwise applicable to such Loans plus 2%, and (b) with respect to all
other amounts, the rate otherwise applicable to ABR Loans plus 2%.

“Defaulting Lender” means, subject to Section 2.20(b), any Lender that (a) has
failed within two Business Days of the date required to be funded or paid, to
(i) fund any portion of its Loans, (ii) fund any portion of its participations
in Letters of Credit or Swingline Loans or (iii) pay over to any Credit Party
any other amount required to be paid by it hereunder, unless, in the case of
clause (i) above, such Lender notifies the Administrative Agent and the Borrower
in writing that such failure is the result of such Lender’s determination that a
condition precedent to funding specifically identified (and including the
particular default, if any) has not been satisfied, (b) has notified the
Borrower or any Credit Party in writing, or has made a public statement to the
effect, that it does not intend to comply with any of its funding obligations
under this Agreement (unless such writing or public statement relates to such
Lender’s obligation to fund a Loan hereunder and states that such position is
based on such Lender’s determination that a condition precedent specifically
identified and including the particular default, if any, to funding a Loan under
this Agreement cannot be satisfied), (c) has failed, within three Business Days
after written request by a Credit Party or the Borrower, to confirm in writing
to the Administrative Agent and the Borrower that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, become the subject of a
Bankruptcy Event.  Any determination by the Administrative Agent that a Lender
is a Defaulting Lender under any one or more of clauses (a) through (d) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 2.20(b)) upon delivery of
written notice of such determination to the Borrower and each Credit Party.

“Dollars” or “$” refers to lawful money of the United States of America.





9

 

--------------------------------------------------------------------------------

 

 

“Domestic Guarantor” means the Borrower and, subject to Section 9.08, each
Material Domestic Subsidiary that is a Restricted Subsidiary, each other
Domestic Subsidiary that is required to be a Guarantor pursuant to Section 5.09
and each other Domestic Subsidiary that has become a Guarantor by executing an
Addendum and delivering to the Administrative Agent such other documents as may
be required pursuant to Section 5.09. 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States, any State thereof or the District of Columbia, other than
such a Subsidiary that is (i) a CFC Holding Company, or (ii) owned directly or
indirectly by a CFC.

“DTTP Filing” means a HM Revenue & Customs’ Form DTTP2, duly completed and filed
by the European Borrower within the applicable time limit, which contains the
scheme reference number and jurisdiction of tax residence provided by the Lender
either (i) in writing to the European Borrower and the Administrative Agent at
the Second Amendment Effective Date, or (ii) if the Lender is not a party to
this Agreement at the Second Amendment Effective Date, to the European Borrower
and the Administrative Agent in the Assignment and Assumption of such Lender.

“Effective Date” has the meaning given in the preamble hereto.

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.

“Environmental Laws” means all Laws issued or promulgated by any Governmental
Authority, relating in any way to the protection of the environment,
preservation or reclamation of natural resources or the management, release or
threatened release of any Hazardous Material or to health and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Restricted Subsidiary directly
or indirectly resulting from or based upon (a) violation of any applicable
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials performed in violation of
applicable Environmental Laws, (c) exposure to any Hazardous Materials, (d) the
release or threatened release of any Hazardous Materials into the environment or
(e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“Equivalent Amount” means, on any day, (a) with respect to any amount in
Dollars, such amount and (b) with respect to any amount in an Alternative
Currency, the equivalent in Dollars of such amount as determined by the
Administrative Agent, based on the rate at which such Alternative Currency may
be exchanged into Dollars, as set forth at approximately 11:00 a.m.,



10

 

--------------------------------------------------------------------------------

 

 

London time, on such date on the Reuters World Currency Page for such
Alternative Currency.  In the event that such rate does not appear on any
Reuters World Currency Page, the Equivalent Amount with respect to such
Alternative Currency shall be determined by reference to such other publicly
available service for displaying exchange rates as may be reasonably selected by
the Administrative Agent or, after consultation with the Borrower, in the event
no such service is selected, such Equivalent Amount shall instead be calculated
on the basis of the arithmetical mean of the buy and sell spot rates of exchange
on the Administrative Agent for such Alternative Currency on the London market
at 11:00 a.m., London time, on such date for the purchase of Dollars with such
Alternative Currency, for delivery two Business Days later; provided, that if at
the time of any such determination, for any reason, no such spot rate is being
quoted, the Administrative Agent, after consultation with the Borrower, may use
any reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414(b),
(c), (m) or (o) of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“Euro” and “Euros” mean the currency of the participating member states of the
EMU.

“Eurodollar”, when used in reference to any Loan or Borrowing in Dollars, refers
to whether such Loan, or the Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the Adjusted LIBO Rate.

“European Borrower” means Cardtronics Europe Limited, a company registered in
England and Wales with registered number 08316358 and its registered office at
c/o Cardtronics



11

 

--------------------------------------------------------------------------------

 

 

UK Limited, First Floor, Building 4, Trident Place, Mosquito Way, Hatfield,
Hertfordshire AL10 9UL.

“European Borrowing” means a Borrowing by the European Borrower.

“European Commitment” means, with respect to each Lender, the commitment of such
Lender to make European Loans and to acquire participations in European Letters
of Credit and European Swingline Loans hereunder, expressed as an amount
representing the maximum aggregate amount of such Lender’s European Credit
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.08 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 2.19 or Section
10.04.  The initial amount of each Lender’s European Commitment is set forth on
Schedule 2.01, or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its European Commitment, as applicable.  As of the Second
Amendment Effective Date, the aggregate amount of the European Lenders’ European
Commitments is $75,000,000. 

“European Credit Exposure” means, with respect to any Lender at any time, the
sum of the Equivalent Amount of the outstanding principal amount of such
Lender’s European Loans and its European LC Exposure and European Swingline
Exposure at such time.

“European LC Exposure” means, at any time, the Equivalent Amount of the sum of
(a) the aggregate undrawn amount of all outstanding European Letters of Credit
at such time plus (b) the aggregate amount of all LC Disbursements in respect of
European Letters of Credit that have not yet been reimbursed by or on behalf of
the European Borrower or converted into a European Loan pursuant to Section
2.05(e) at such time.  The European LC Exposure of any Lender at any time shall
be its Applicable Percentage of the total European LC Exposure at such time.

“European Lender” means a Lender with a European Commitment or, if the European
Commitments have terminated or expired, a Lender with European Credit Exposure.

“European Letter of Credit” means any Letter of Credit issued pursuant to
Section 2.05(a)(ii).

“European Loan” means a Loan made pursuant to Section 2.01(c).

“European Swingline Loan” means any Swingline Loan made to the European
Borrower.

“European Swingline Exposure” means, at any time, the Equivalent Amount of the
aggregate principal amount of all European Swingline Loans outstanding at such
time.  The European Swingline Exposure of any Lender at any times shall be its
Applicable Percentage of the total European Swingline Exposure at such time.

“Event of Default” has the meaning assigned to such term in Section 7.01.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the



12

 

--------------------------------------------------------------------------------

 

 

Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the guarantee
of such Guarantor or the grant of such security interest becomes effective with
respect to such Swap Obligation.  If a Swap Obligation arising under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
guarantee or security interest is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized or resident under the laws of, or having its
principal office or, in the case of any Lender, its applicable lending office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (ii) that are Other Connection Taxes, (b) in the case of a Lender,
U.S. federal withholding Taxes imposed on amounts payable to or for the account
of such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Borrower under Section 2.18(b)) or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 2.16,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.16(g), (h) or (i), as applicable,
(d) any U.S. federal withholding Taxes imposed under FATCA, and (e) any U.K.
Excluded Withholding Taxes.

“Existing Credit Agreement” has the meaning given in the preamble hereto.

“Existing Indebtedness” means Indebtedness existing on the Second Amendment
Effective Date and set forth in Schedule 6.01.

“Existing Letters of Credit” shall mean the letters of credit set forth on
Schedule 2.05.

“Existing Senior Notes” means the Borrower’s 8.25% Senior Subordinated Notes due
2018.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with the implementation of such Sections of the Code
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
such intergovernmental agreement.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary,



13

 

--------------------------------------------------------------------------------

 

 

to the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Fee Letter” means the letter agreement dated March 20, 2014, by and among the
Borrower, the Administrative Agent and the other parties thereto pertaining to
certain fees payable in connection with this Agreement.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

“First-Tier Foreign Subsidiary” means any Foreign Subsidiary the Equity
Interests of which are owned directly by the Borrower or a Domestic Subsidiary.

“Fixed Charge Coverage Ratio”  means, as of the end of each fiscal quarter, the
ratio of (a) the sum of (i) Consolidated Adjusted Pro Forma EBITDA for the four
quarter period then ended, minus (ii) Capital Expenditures of the Borrower and
the Restricted Subsidiaries for such period, minus (iii) cash Taxes paid by the
Borrower and the Restricted Subsidiaries during such period, to (b) Cash
Interest Expense.

“Foreign Guarantor” means, subject to Section 9.08, each Material Foreign
Subsidiary that is a Restricted Subsidiary, each other Foreign Subsidiary or CFC
Holding Company that is required to be a Guarantor pursuant to Section 5.09 and
each other Foreign Subsidiary or CFC Holding Company that has become a Guarantor
by executing an Addendum and delivering to the Administrative Agent such other
documents as may be required pursuant to Section 5.09. 

“Foreign Lender” means (a) with respect to the Borrower, a Lender that is not a
U.S. Person, and (b) with respect to the European Borrower, a Lender that is
resident or organized under the laws of a jurisdiction other than that in which
the European Borrower is resident for tax purposes.

“Foreign Obligors” means the European Borrower and each Foreign Guarantor.

“Foreign Subsidiary” means (a) any Subsidiary that is not a U.S. Person and
(b) any Subsidiary that is wholly owned by any such Subsidiary described in
clause (a).

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Lender, such Defaulting Lender’s Applicable Percentage of
the outstanding LC Exposure with respect to Letters of Credit issued by the
Issuing Lender other than LC Exposure as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or cash
collateralized in accordance with the terms of Section 2.05(j), and (b) with
respect to any Swingline Lender, such Defaulting Lender’s Applicable Percentage
of outstanding Swingline Loans made by such Swingline Lender other than
Swingline Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders.

“GAAP” means generally accepted accounting principles in the United States of
America.





14

 

--------------------------------------------------------------------------------

 

 

“Governmental Approval” means (a) any authorization, consent, approval, license,
waiver, or exemption, by or with or (b) any required filing or registration by
or with, or any other action or deemed action by or on behalf of, any
Governmental Authority.

“Governmental Authority” means the government of the United States of America or
any other nation or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or (d) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness; provided, that the term guarantee shall not include endorsements
for collection or deposit in the ordinary course of business.

“Guarantees” means the guarantees issued pursuant to this Agreement as contained
in Article IX hereof.

“Guarantors” means the Domestic Guarantors and the Foreign Guarantors.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature to the extent any of the foregoing are
present in quantities or concentrations prohibited under the Environmental Laws
but does not include normal quantities of any material present or used in the
ordinary course of business, including, without limitation, materials such as
substances and materials used in the operation or maintenance of ATM Equipment,
office or cleaning supplies, typical building and maintenance materials and
employee and invitee vehicles and vehicle fuels.

“HMRC DT Treaty Passport scheme” means the HM Revenue and Customs Double
Taxation Treaty Passport Scheme.

“Immaterial Subsidiary” means any Subsidiary that neither a Material Domestic
Subsidiary nor a Material Foreign Subsidiary.

“Increasing Lender” has the meaning assigned to such term in Section 2.19.





15

 

--------------------------------------------------------------------------------

 

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid, (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (e) all obligations of such Person in
respect of the deferred purchase price of property or services, (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (g) all guarantees by such Person of
Indebtedness of others, (h) the principal portion of all Capital Lease
Obligations of such Person, (i) all obligations, contingent or otherwise, of
such Person as an account party in respect of letters of credit and letters of
guaranty and (j) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances.  The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor; provided that, in the case of any Restricted
Subsidiary that is not a Wholly-Owned Subsidiary, the amount of Indebtedness
attributed to such Restricted Subsidiary shall be the Owned Percentage of the
amount that would otherwise be included in the absence of this proviso, unless
the Borrower or any Restricted Subsidiary that is a Wholly-Owned Subsidiary
guaranties a greater percentage than the Owned Percentage, in which case the
amount included in respect of such Indebtedness shall be the percentage so
guarantied.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Obligor under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Interest Election Request” means a request by the Borrower or the European
Borrower to convert or continue a Revolving Borrowing in accordance with Section
2.07 and substantially in the form attached hereto as Exhibit 2.07 or such other
form reasonably acceptable to the Administrative Agent.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December, (b)
with respect to any Eurodollar Loan or Alternative Currency Loan, the last day
of the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Eurodollar Borrowing or Alternative Currency Borrowing
with an Interest Period of more than three months’ duration, each day prior to
the last day of such Interest Period that occurs at intervals of three months’
duration after the first day of such Interest Period and (c) with respect to any
Swingline Loan, the day that such Loan is required to be repaid pursuant to
Section 2.04.

“Interest Period” means with respect to any Eurodollar Borrowing and any
Alternative Currency Borrowing, the period commencing on the date of such
Borrowing and ending on the numerically corresponding day in the calendar month
that is one, two, three or six months (or, with the consent of each relevant
Lender, twelve months) thereafter, as the Borrower or the European Borrower may
elect; provided, that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless



16

 

--------------------------------------------------------------------------------

 

 

such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day and
(ii) any Interest Period that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month of such Interest Period.  For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the relevant rate
applicable to Alternative Currency Loans) determined by the Alternative Currency
Agent (which determination shall be conclusive and binding absent manifest
error) to be equal to the rate that results from interpolating on a linear basis
between: (a) the applicable rate (for the longest period for which the
applicable rate is available for the applicable currency) that is shorter than
the relevant Interest Period and (b) the applicable rate applicable to
Alternative Currency Loans for the shortest period (for which such rate is
available for the applicable currency) that exceeds the relevant Interest
Period, in each case, on the Quotation Day for such Interest Period and at 11:00
a.m. London time.  When determining the rate for a period which is less than the
shortest period for which the relevant rate applicable to Alternative Currency
Loans is available, the applicable rate for purposes of clause (a) above shall
be deemed to be the overnight screen rate where “overnight screen rate” means,
in relation to any currency, the overnight rate for such currency determined by
the Alternative Currency Agent from such service as the Alternative Currency
Agent may select.

“Investment” means any investment in any Person, whether by means of a purchase
of Equity Interests or debt securities, capital contribution, loan, time deposit
or other similar investments (but not including any demand deposit).

“IRS” means the United States Internal Revenue Service.

“Issuing Lender” means JPMorgan Chase Bank, N.A., in its capacity as the issuer
of Letters of Credit hereunder, and its successors in such capacity as provided
in Section 2.05(i), and JPMorgan Chase Bank, N.A., in its capacity as issuer of
the Existing Letters of Credit.  The Issuing Lender may, in its discretion,
arrange for one or more Letters of Credit to be issued by Affiliates of the
Issuing Lender, in which case the term “Issuing Lender” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate.

“Law” means all laws, statutes, treaties, ordinances, codes, acts, rules,
regulations and Orders of all Governmental Authorities, whether now or hereafter
in effect.

“LC Disbursement” means a payment made by the Issuing Lender pursuant to a
Letter of Credit.

“LC Exposure” means, at any time, the sum of the U.S. LC Exposure and the
European LC Exposure at such time.  The LC Exposure of any Lender at any time
shall be its Applicable Percentage of the total LC Exposure at such time.

“Lender Swap Agreement” means any Swap Agreement between the Borrower or any
Restricted Subsidiary and any Lender or any Affiliate of any Lender which is in
existence on the



17

 

--------------------------------------------------------------------------------

 

 

Effective Date or which is entered into while such Person is a Lender or an
Affiliate of a Lender even if such Person ceases to be a Lender or an Affiliate
of a Lender after entering into such Swap Agreement.

“Lenders” means the Persons listed on Schedule 2.01 as Lenders and any other
Person that shall have become a Lender hereto pursuant to an Assignment and
Assumption, but in any event, excluding any such Person that ceases to be a
party hereto pursuant to an Assignment and Assumption.  Unless the context
otherwise requires, the term “Lenders” includes the Swingline Lender.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“LIBO Rate” means, with respect to any Eurodollar Borrowing or Alternative
Currency Borrowing for any Interest Period, the rate appearing on, in the case
of Dollars, Reuters Screen LIBOR 01 Page and, in the case of any Alternative
Currency, the appropriate page of such service which displays the London
interbank offered rates as administered by ICE Benchmark Administration Limited
(or any other Person that takes over the administration of such rate) for
deposits in such Alternative Currency (or, in each case, on any successor or
substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
deposits in the relevant currency in the London interbank market) at
approximately 11:00 a.m., London time, two (2) Business Days prior to (or, in
the case of Loans denominated in Pounds Sterling, on the day of) the
commencement of such Interest Period, as the rate for deposits in the relevant
currency with a maturity comparable to such Interest Period; provided that if
the LIBO Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.  In the event that such rate is not available at
such time for any reason, then the “LIBO Rate” with respect to such Eurodollar
Borrowing or Alternative Currency Borrowing for such Interest Period shall be
the rate at which deposits in the relevant currency in an Equivalent Amount of
$5,000,000 and for a maturity comparable to such Interest Period are offered by
the principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two (2) Business Days prior to the commencement of such Interest Period;
provided that if such rate shall be less than zero, such rate shall be deemed to
be zero for purposes of this Agreement. 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, charge or security interest in, on or of such asset to
secure or provide for the payment of any obligation of any Person, (b) the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease or title retention agreement (or any financing lease having substantially
the same economic effect as any of the foregoing) relating to such asset and
(c) in the case of securities, any purchase option, call or similar right of a
third party with respect to such securities.

“Loan Documents” means this Agreement, any Notes, any applications for Letters
of Credit and reimbursement agreements relating thereto, the Security Documents
and the Fee Letter.

“Loans” means the loans made by the Lenders pursuant to this Agreement.





18

 

--------------------------------------------------------------------------------

 

 

“Majority Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50.0% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time.  The Revolving
Credit Exposure of any Defaulting Lender shall be disregarded in determining the
Majority Lenders at any time.

“Material Adverse Effect” means a circumstance or condition affecting the
business, assets, operations, properties or financial condition of the Borrower
and the Restricted Subsidiaries, taken as a whole, that would, individually or
in the aggregate, materially adversely affect (i) the ability of the Obligors,
taken as a whole, to pay the Obligations under the Loan Documents or (ii) the
rights and remedies of the Administrative Agent and the Lenders under the Loan
Documents.

“Material Domestic Subsidiary” means a Wholly-Owned Subsidiary of the Borrower
that (i) is a Domestic Subsidiary and (ii) either generates 5% or more of the
consolidated gross revenues of the Borrower and its Subsidiaries on a
consolidated basis or holds assets that constitute 5% or more of all assets of
the Borrower and its Subsidiaries on a consolidated basis.

“Material Foreign Subsidiary” means a Wholly-Owned Subsidiary of the Borrower
that (i) is a Foreign Subsidiary or a CFC Holding Company and (ii) either
generates 5% or more of the consolidated gross revenues of the Borrower and its
Subsidiaries on a consolidated basis or holds assets that constitute 5% or more
of all assets of the Borrower and its Subsidiaries on a consolidated basis.

“Material Indebtedness” means Indebtedness, or obligations in respect of one or
more Swap Agreements, of any one or more of the Borrower and the Restricted
Subsidiaries in an aggregate principal amount exceeding $20,000,000.  For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of the Borrower or any Restricted Subsidiary in respect of any Swap
Agreement at any time shall be the Swap Termination Value.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“New Lender” has the meaning assigned such term in Section 2.19.

“New Lender Agreement” means a New Lender Agreement entered into by a New Lender
in accordance with Section 2.19 and accepted by the Administrative Agent in the
form of Exhibit 1.1C, or any other form approved by Administrative Agent.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Note” means a promissory note executed and delivered pursuant to Section
2.09(d).

“Obligations” means, without duplication, (a) all principal, interest (including
post-petition interest), fees, reimbursements, indemnifications, and other
amounts now or hereafter owed by the Borrower, the European Borrower or any of
the Guarantors to the Lenders, the Swingline Lender, the Issuing Lender, the
Alternative Currency Agent or the Administrative Agent under this



19

 

--------------------------------------------------------------------------------

 

 

Agreement and the Loan Documents, including, such obligations with respect to
Letters of Credit, and any increases, extensions, and rearrangements of those
obligations under any amendments, supplements, and other modifications of the
documents and agreements creating those obligations, (b) all obligations in
respect of any Lender Swap Agreement and (c) all obligations in respect of Bank
Products; provided that the Obligations shall specifically exclude the Excluded
Swap Obligations.

“Obligors” means, collectively, the Borrower, the European Borrower and the
Guarantors.

“Order” means an order, writ, judgment, award, injunction, decree, ruling or
decision of any Governmental Authority or arbitrator, to the extent the Borrower
has submitted a claim to, or is bound by the decision of, binding arbitration.

“Other Connection Taxes”  means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes”  means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.18(b)).

“Overnight LIBO Rate” means the rate of interest per annum (rounded upwards, if
necessary, to the next 1/16th of 1%) at which overnight deposits in the
applicable Alternative Currency (as the case may be) in an amount approximately
equal to the amount with respect to which such rate is being determined would be
offered for such day by a branch or affiliate of the Alternative Currency Agent
in the London interbank market for such currency to major banks in the London
interbank market.

“Owned Percentage” means, in the case of any Restricted Subsidiary that is not a
Wholly-Owned Subsidiary, the percentage of Equity Interests therein owned
directly or indirectly by the Borrower or any Restricted Subsidiary.

“Participant” has the meaning set forth in Section 10.04.

“Participant Register” has the meaning set forth in Section 10.04.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Bond Hedge Transaction(s)” means the bond hedge or capped call
options purchased by the Borrower from the Call Spread Counterparties to hedge
the Borrower’s payment and/or delivery obligations due upon conversion of the
Convertible Senior Notes.





20

 

--------------------------------------------------------------------------------

 

 

“Permitted Encumbrances” means:

(a)Liens imposed by law for Taxes that are not yet due or are being contested in
compliance with Section 5.04;

(b)carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s, landlord’s
and other like Liens imposed by law or by contract provided such contract does
not grant Liens in any property other than such property covered by Liens
imposed by operation of law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;

(c)Liens arising in the ordinary course of business associated with workers’
compensation, unemployment insurance and other social security laws or
regulations;

(d)deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e)Liens of financial institutions on accounts or deposits maintained therein to
the extent arising by operation of law or within the documentation establishing
said account to the extent same secure charges, fees and expenses owing or
potentially owing to said institution;

(f)judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Section 7.01; and

(g)easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Restricted Subsidiary.

“Permitted Indebtedness” means Indebtedness that the Obligors and their
respective Restrictive Subsidiaries are permitted to create, incur, assume or
permit to exist pursuant to Section 6.01.

“Permitted Investments” means:

(a)direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b)investments in commercial paper maturing within 270 days from the date of
acquisition thereof and issued by any Lender, any Affiliate of a Lender or any
commercial banking institution or corporation rated at least P-1 by Moody’s or
A-1 by S&P;

(c)investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 270 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any Lender



21

 

--------------------------------------------------------------------------------

 

 

or any other commercial bank organized under the laws of the United States of
America or any State thereof that has a combined capital and surplus and
undivided profits of not less than $500,000,000;

(d)fully collateralized repurchase agreements for securities described in clause
(a) above and entered into with a financial institution satisfying the criteria
described in clause (c) above;

(e)money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940, (ii)
are rated AAA by S&P and Aaa by Moody’s or which hold investments substantially
of the type described in clauses (a) through (d) above, and (iii) have portfolio
assets of at least $2,000,000,000; and

(f)any Permitted Bond Hedge Transaction(s). 

“Permitted Liens” means Liens that the Obligors and their respective Restricted
Subsidiaries are permitted to create, incur, assume or permit to exist pursuant
to Section 6.02.

“Permitted Warrant Transaction(s)” means one or more net share or cash settled
warrants sold by the Borrower to the Call Spread Counterparties, concurrently
with the purchase by the Borrower of the Permitted Bond Hedge Transactions, to
offset the cost to the Borrower of the Permitted Bond Hedge Transactions.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Pounds Sterling” means the lawful money of the United Kingdom.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its office
in New York City, New York; each change in the Prime Rate shall be effective
from and including the date such change is publicly announced as being
effective.

“Qualified ECP Guarantor” has the meaning set forth in Section 9.10.

“Quotation Day” means, in relation to any period for which an interest rate is
to be determined:

(a)(if the Alternative Currency is Pounds Sterling) the first day of that
period;

(b)(if the Alternative Currency is Euro) two (2) TARGET Days before the first
day of that period; or





22

 

--------------------------------------------------------------------------------

 

 

(c)(for any other Alternative Currency) two (2) Business Days before the first
day of that period,

unless market practice differs in the London interbank market for an Alternative
Currency, in which case the Quotation Day for that currency will be determined
by the Administrative Agent in accordance with market practice in the London
interbank market (and if quotations would normally be given by leading banks in
the London interbank market on more than one day, the Quotation Day will be the
last of those days).

“Ratification Agreement” means that certain document executed by the Obligors as
of the date hereof that ratifies the Security Agreement.

“Recipient” means (a) the Administrative Agent, (b) the Alternative Currency
Agent, (c) any Lender and (d) the Issuing Lender, as applicable.

“Register” has the meaning set forth in Section 10.04.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Response” means (a) “response” as such term is defined in CERCLA, 42 U.S.C.
§9601(24), and (b) all other actions required by any Governmental Authority or
voluntarily undertaken to (i) clean up, remove, treat, abate, or in any other
way address any Hazardous Material in the environment; (ii) prevent the release
or threatened release of any Hazardous Material; or (iii) perform studies and
investigations in connection with, or as a precondition to, clause (i) or (ii)
above.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Equity Interests in the Borrower or any Restricted
Subsidiary or any option, warrant or other right to acquire any such Equity
Interests in the Borrower or any Restricted Subsidiary; provided that the term
“Restricted Payment” shall not include any dividend or distribution payable
solely in Equity Interests of such Person or warrants, options or other rights
to purchase such Equity Interests so long as such warrants, options or other
rights do not have mandatory repayment or redemption rights.

“Restricted Subsidiary” means any Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the Equivalent Amount of the outstanding principal amount of such
Lender’s Revolving Loans and its LC Exposure and Swingline Exposure at such
time.

“Revolving Loan” means a Loan made pursuant to Section 2.01.





23

 

--------------------------------------------------------------------------------

 

 

“S&P” means Standard & Poor’s Rating Services, a division of the McGraw Hill
Companies, Inc.

“Sanctioned Country” means, at any time, a country, region or territory which
is, or whose government is, the subject or target of any Sanctions (at the
Second Amendment Effective Date, Crimea, Cuba, Iran, North Korea, Sudan and
Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of The Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any EU
member state, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person controlled by any such Person.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“Second Amendment Effective Date” means May 26, 2015.

“Security Agreement” shall mean the Security and Pledge Agreement executed in
connection with the Existing Credit Agreement, dated July 15, 2010, among the
Obligors and the Administrative Agent, as amended, modified, supplemented or
restated from time to time.

“Security Documents” means the Security Agreement, the Ratification Agreements,
each Addendum, and each other security document or pledge agreement delivered in
accordance with applicable local or foreign law to grant a valid, perfected
security interest in any property, and all UCC or other financing statements or
instruments of perfection required by this Agreement, any security agreement or
mortgage to be filed with respect to the security interests in property and
fixtures created pursuant to the Security Agreement or any mortgage and any
other document or instrument utilized to pledge as collateral for the
Obligations any property of whatever kind or nature.

“Senior Note Indenture” means the Indentures relating to the Existing Senior
Notes, including all supplements, amendments or modifications thereto permitted
hereunder. 

“Senior Secured Net Leverage Ratio” means, as of the end of any fiscal quarter,
the ratio of (a) the sum of (i) Consolidated Funded Indebtedness as of such date
minus (ii) unsecured Indebtedness minus (iii) Unencumbered Balance Sheet Cash as
of such date to (b) Consolidated Adjusted Pro Forma EBITDA for the four quarter
period then ended.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentage shall include



24

 

--------------------------------------------------------------------------------

 

 

those imposed pursuant to such Regulation D.  Eurodollar Loans shall be deemed
to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D or
any comparable regulation.  The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held (whether directly or indirectly).

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that, no phantom stock or
similar plan providing for payments only on account of services provided by
current or former directors, officers, employees or consultants of the Borrower
and its Subsidiaries shall be a Swap Agreement.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of one or more Swap Agreements, after
taking into account the effect of any legally enforceable netting agreement
relating to such Swap Agreements, (a) for any date on or after the date such
Swap Agreements have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined by the
counterparties to such Swap Agreements.

“Swingline Exposure” means, at any time, the Equivalent Amount of the aggregate
principal amount of all Swingline Loans outstanding at such time.  The Swingline
Exposure of any Lender at any time shall be its Applicable Percentage of the
total Swingline Exposure at such time.

“Swingline Lender” means, (a) with respect to Swingline Loans made in Dollars,
JPMorgan Chase Bank, N.A., in its capacity as lender of such Swingline Loans
hereunder and (b) with respect to Swingline Loans made in Alternative
Currencies, JPMorgan Europe Limited, in its capacity as lender of such Swingline
Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.04.

“Swingline Rate” means (i) for Swingline Loans in Dollars, a rate per annum
equal to the Alternate Base Rate plus the Applicable ABR Margin and (ii) for
Swingline Loans in Alternative Currencies, the Overnight LIBO Rate plus the
Applicable Margin.





25

 

--------------------------------------------------------------------------------

 

 

“TARGET Day” means any day on which the Trans-European Automatic Real-time Gross
Settlement Express Transfer payment system is open for the settlement of
payments in Euros.

“Tax Credit” means a credit against, relief or remission for, or refund or
repayment of any Tax.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Termination Date” means the fifth (5th) anniversary of the Effective Date.

“Total Net Leverage Ratio” means, as of the date of determination, the ratio of
(a) Consolidated Funded Indebtedness as of such date minus Unencumbered Balance
Sheet Cash as of such date to (b) Consolidated Adjusted Pro Forma EBITDA for the
most recently completed four quarter period.

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and the other Loan Documents, the borrowing of Loans, the use of
the proceeds thereof and the issuance of Letters of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“U.K.” and “United Kingdom” each means the United Kingdom of Great Britain and
Northern Ireland.

“U.K. Excluded Withholding Taxes” shall mean any deduction or withholding for or
on account of any U.K. Tax from a payment under any Loan where:

(a)the payment could have been made to the relevant Lender without any deduction
or withholding if the Lender had been a U.K. Qualifying Lender, but on that date
that Lender is not or has ceased to be a U.K. Qualifying Lender other than as a
result of any change after the date it became a Lender under this Agreement in
(or in the interpretation, administration, or application of) any law or treaty
or any published practice or published concession of any relevant taxing
authority; or

(b)the relevant Lender is a U.K. Treaty Lender and the Obligor making the
payment is able to demonstrate that the payment could have been made to the
Lender without the U.K. Tax deduction had that Lender complied with its
obligations under Section 2.16(g) or (h) (as applicable).

“U.K. Qualifying Lender” means a Lender which is beneficially entitled to
interest payable to that Lender in respect of an advance under a Loan Document
and is:

(a)a Lender:



26

 

--------------------------------------------------------------------------------

 

 

(i)which is a bank (as defined for the purpose of section 879 of the UK Income
Tax Act 2007) making an advance under a Loan Document and is within the charge
to United Kingdom corporation tax as respects any payments of interest made in
respect of that advance or would be within such charge as respects such payments
apart from section 18A of the UK Corporation Tax Act 2009; or

(ii)in respect of an advance made under a Loan Document by a Person that was a
bank (as defined for the purpose of section 879 of the U.K. Income Tax Act 2007)
at the time that that advance was made and within the charge to United Kingdom
corporation tax as respects any payments of interest made in respect of that
advance; or

(b)a U.K. Treaty Lender.

“U.K. Tax”  means any Tax imposed under the laws of the U.K. or by any political
subdivision, instrumentality or governmental agency in the U.K. having taxing
authority.

“U.K. Treaty Lender” means a Lender which:

(a)is treated as a resident of a U.K. Treaty State for the purposes of the
relevant U.K. Treaty;

(b)does not carry on a business in the United Kingdom through a permanent
establishment with which that Lender’s participation in the Loan is effectively
connected; and

(c)meets all other conditions in the relevant U.K. Treaty for full exemption
from Tax imposed by the U.K. on interest, except that for this purpose it shall
be assumed that the following are satisfied:

(i)any condition which relates (expressly or by implication) to there not being
a special relationship between the European Borrower and a Lender or between
both of them and another person, or to the amounts or terms of any Loan; and

(ii)any necessary procedural formalities.

“U.K. Treaty State” means a jurisdiction having a double taxation agreement (a
“U.K. Treaty”) with the United Kingdom which makes provision for full exemption
from Tax imposed by the United Kingdom on interest.

“Unencumbered Balance Sheet Cash” means, as of the last day of the most recently
ended fiscal quarter, the balance of unencumbered balance sheet cash (excluding
any vault cash or cash for use in ATM Equipment) of the Borrower and each other
Domestic Guarantor in excess of $15,000,000 for the quarter of determination.

“Unrestricted Subsidiary” means (i) any Subsidiary that at the time of
determination shall have been designated as an Unrestricted Subsidiary by the
Borrower in the manner provided below (and shall not have been subsequently
designated or deemed to have been designated as a Restricted Subsidiary) and
(ii) any Subsidiary of an Unrestricted Subsidiary.  Subject to Section 5.09(b),
the Borrower may from time to time designate any Subsidiary (other than the
European



27

 

--------------------------------------------------------------------------------

 

 

Borrower and a Subsidiary that, immediately after such designation, shall hold
any Indebtedness or Equity Interest in the Borrower or any Restricted
Subsidiary) as an Unrestricted Subsidiary, and may designate any Unrestricted
Subsidiary as a Restricted Subsidiary, so long as, immediately after giving
effect to such designation, no Default shall have occurred and be
continuing.  Any designation by the Borrower pursuant to this definition shall
be made in an officer’s certificate delivered to the Administrative Agent and
containing a certification that such designation is in compliance with the terms
of this definition.

“U.S. Borrowing” means any Borrowing by the Borrower.

“U.S. Commitment” means, with respect to each Lender, the commitment of such
Lender to make U.S. Loans and to acquire participations in U.S. Letters of
Credit and U.S. Swingline Loans hereunder, expressed as an amount representing
the maximum aggregate amount of such Lender’s U.S. Credit Exposure hereunder, as
such commitment may be (a) reduced from time to time pursuant to Section 2.08
and (b) reduced or increased from time to time pursuant to assignments by or to
such Lender pursuant to Section 2.19 or Section 10.04.  The initial amount of
each Lender’s U.S. Commitment is set forth on Schedule 2.01, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
U.S. Commitment, as applicable.  As of the Second Amendment Effective Date, the
aggregate amount of the U.S. Lenders’ U.S. Commitments is $300,000,000.

“U.S. Credit Exposure” means, with respect to any Lender at any time, the sum of
the Equivalent Amount of the outstanding principal amount of such Lender’s U.S.
Loans and its U.S. LC Exposure and U.S. Swingline Exposure at such time.

“U.S. LC Exposure” means, at any time, the Equivalent Amount of the sum of (a)
the aggregate undrawn amount of all outstanding U.S. Letters of Credit at such
time plus (b) the aggregate amount of all LC Disbursements in respect of U.S.
Letters of Credit that have not yet been reimbursed by or on behalf of the
Borrower or converted into a U.S. Loan pursuant to Section 2.05(e) at such
time.  The U.S. LC Exposure of any Lender at any time shall be its Applicable
Percentage of the total U.S. LC Exposure at such time.

“U.S. Lender” means a Lender with a U.S. Commitment or, if the U.S. Commitments
have terminated or expired, a Lender with U.S. Credit Exposure.

“U.S. Letter of Credit” means a Letter of Credit issued pursuant to Section
2.05(a)(i) and each Existing Letter of Credit.

“U.S. Loan” means a Loan made pursuant to Section 2.01(a) or (b).

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Swingline Loan” means any Swingline Loan made to the Borrower.

“U.S. Swingline Exposure” means, at any time, the Equivalent Amount of the
aggregate principal amount of all U.S. Swingline Loans outstanding at such
time.  The U.S. Swingline



28

 

--------------------------------------------------------------------------------

 

 

Exposure of any Lender at any times shall be its Applicable Percentage of the
total U.S. Swingline Exposure at such time.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.16(g)(ii)(B)(iii).

“Wholly-Owned Subsidiary” means any Subsidiary of which all of the outstanding
Equity Interests (other than directors’ qualifying shares mandated by applicable
law), on a fully diluted basis, are owned by the Borrower or one or more of the
Wholly-Owned Subsidiaries or by the Borrower and one or more of the Wholly-Owned
Subsidiaries.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means any Obligor and the Administrative Agent.

Section 1.02  Classification of Loans and Borrowings

.  For purposes of this Agreement, Loans may be classified and referred to by
Class (e.g., a “Revolving Loan”) or by Type (e.g., a “Eurodollar Loan”) or by
Class and Type (e.g., a “Eurodollar Revolving Loan”).  Borrowings also may be
classified and referred to by Class (e.g., a “Revolving Borrowing”) or by Type
(e.g., a “Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar
Revolving Borrowing”).

Section 1.03  Terms Generally

.  The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”.  The word “will” shall be construed
to have the same meaning and effect as the word “shall”.  Unless the context
requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
permitted assigns, (c) the words “herein”, “hereof” and “hereunder”, and words
of similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (d) all references herein to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement and (e)
the words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

Section 1.04  Accounting Terms; GAAP

.  Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that, if the Borrower notifies the Administrative Agent
that the Borrower requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Majority Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is



29

 

--------------------------------------------------------------------------------

 

 

given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.  References to quarters and months with respect to compliance with
financial covenants and financial reporting obligations of the Borrower shall be
fiscal quarters and fiscal months, except where otherwise indicated.

ARTICLE II
The Credits

Section 2.01  Commitments

.

(a)Subject to the terms and conditions set forth herein, each U.S. Lender agrees
to make U.S. Loans in Dollars to the Borrower from time to time during the
Availability Period in an aggregate principal amount that will not result in
such Lender’s U.S. Credit Exposure exceeding such Lender’s U.S.
Commitment.  Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrower may borrow, prepay and reborrow U.S. Loans.

(b)Notwithstanding paragraph (a) above, U.S. Loans may, at the option of the
Borrower, be requested in one or more of the Alternative Currencies in an amount
that will not result in (i) the U.S. Credit Exposure denominated in Alternative
Currencies exceeding the Alternative Currency Sublimit or (ii) such Lender’s
U.S. Credit Exposure denominated in Alternative Currencies exceeding such
Lender’s U.S. Commitment in Alternative Currencies, in each case, calculated as
of the date the Loans are requested.    If so requested, only those Lenders
designated on Schedule 2.01 as having U.S. Commitments in an Alternative
Currency shall participate in making such Loans, notwithstanding that this
results in such Lenders having amounts owing by the Borrower on a non pro rata
basis.  Following the advance of a U.S. Loan in an Alternative Currency, the
provisions of Section 2.02(e) shall apply to subsequent U.S. Loans.

(c)Subject to the terms and conditions set forth herein, each European Lender
agrees to make European Loans in one or more Alternative Currencies to the
European Borrower from time to time during the Availability Period in an
aggregate principal amount that will not result in such Lender’s European Credit
Exposure exceeding such Lender’s European Commitment.  Within the foregoing
limits and subject to the terms and conditions set forth herein, the European
Borrower may borrow, prepay and reborrow European Loans.

Section 2.02  Loans and Borrowings

.

(a)Each Revolving Loan shall be made as part of a Borrowing consisting of
Revolving Loans made by the Lenders ratably in accordance with their respective
Commitments.  The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

(b)Subject to Section 2.13, each Borrowing requested in Dollars shall be
comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may request
in accordance herewith.  Each Borrowing requested in an Alternative Currency
shall be comprised entirely of Alternative Currency Loans.  Each Lender may make
any Eurodollar Loan or Alternative Currency Loan by



30

 

--------------------------------------------------------------------------------

 

 

causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower or the European Borrower to repay such Loan in accordance with
the terms of this Agreement. 



(c)At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$100,000 and not less than $1,000,000.  At the commencement of each Interest
Period for any Alternative Currency Borrowing, such Borrowing shall be in an
aggregate amount that is an integral multiple of the Equivalent Amount of
$100,000 in an Alternative Currency and not less than the Equivalent Amount of
$1,000,000 in an Alternative Currency; provided that an Alternative Currency
Borrowing may be in an aggregate amount that is equal to (i) that which is
required to repay a Swingline Loan in such Alternative Currency or (ii) that
which is required to finance the reimbursement of an LC Disbursement in such
Alternative Currency as contemplated by Section 2.05(e).  At the time that each
ABR Revolving Borrowing is made, such Borrowing shall be in an aggregate amount
that is an integral multiple of $500,000; provided that an ABR Revolving
Borrowing may be in an aggregate amount that is equal to (i) the entire unused
balance of the total U.S. Commitments, (ii) that which is required to repay a
Swingline Loan in Dollars, or (iii) that which is required to finance the
reimbursement of an LC Disbursement in Dollars as contemplated by Section
2.05(e).  Borrowings of more than one Type and Class may be outstanding at the
same time; provided that there shall not at any time be more than a total of
twelve (12) Eurodollar Borrowings and more than eight (8) Alternative Currency
Borrowings outstanding. 

(d)Notwithstanding any other provision of this Agreement, neither the Borrower
nor the European Borrower shall be entitled to request, or to elect to convert
or continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Termination Date.

(e)If a U.S. Loan is made in an Alternative Currency, subsequent U.S. Loans
requested in, or converted into, Dollars shall be advanced first by U.S. Lenders
that do not have U.S. Commitments in an Alternative Currency until such time as
the amount owing to each of the U.S. Lenders under the U.S. Loans is equal to
its Applicable Percentage of the aggregate U.S. Commitments.

Section 2.03  Requests for Borrowings

.  To request a U.S. Loan, the Borrower shall provide notice (a) in the case of
a Eurodollar Borrowing, by telephone to the Administrative Agent not later than
12:00 p.m., Houston, Texas time, three (3) Business Days before the date of the
proposed Borrowing, (b) in the case of an ABR Borrowing, by telephone to the
Administrative Agent not later than 12:00 p.m., Houston, Texas time, on the date
of the proposed Borrowing or (c) in the case of any Alternative Currency
Borrowing, in writing (including email) to the Alternative Currency Agent not
later than 12:00 p.m., London time, three (3) Business Days before the date of
the proposed Borrowing.  Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request signed by the Borrower.  To
request a European Loan, the European Borrower shall provide notice in writing
(including email) to the Alternative Currency Agent not later than 12:00 p.m.,
London time, three (3) Business Days before the date of the proposed
Borrowing.  Each such telephonic and written Borrowing Request shall specify the
following information in compliance with Section 2.02:





31

 

--------------------------------------------------------------------------------

 

 

(i)the aggregate amount of the requested Borrowing;

(ii)the date of such Borrowing, which shall be a Business Day;

(iii)whether such Borrowing is to be an ABR Borrowing, a Eurodollar Borrowing or
an Alternative Currency Borrowing, in which case the Borrower or the European
Borrower, as the case may be, shall designate an Alternative Currency;

(iv)in the case of a Eurodollar Borrowing or an Alternative Currency Borrowing,
the initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period”; and

(v)the location and number of the Borrower’s or the European Borrower’s account
to which funds are to be disbursed.

If no election as to the Type of Borrowing is specified for Dollar denominated
Loans, then the requested Borrowing shall be an ABR Borrowing.  If no Interest
Period is specified with respect to any requested Eurodollar Borrowing or
Alternative Currency Borrowing, then the Borrower or the European Borrower, as
applicable, shall be deemed to have selected an Interest Period of one month’s
duration.  Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each applicable Lender of
the details thereof and of the amount of such Lender’s Loan to be made as part
of the requested Borrowing.

Section 2.04  Swingline Loans

.

(a)Subject to the terms and conditions set forth herein, the Swingline Lender
agrees to make (i) Swingline Loans in Dollars or any Alternative Currency to the
Borrower from time to time during the Availability Period in an aggregate
principal amount at any time outstanding that will not result in (A) the U.S.
Swingline Exposure exceeding $25,000,000, (B) the total U.S. Credit Exposures
exceeding the total U.S. Commitments or (C) the total U.S. Credit Exposures
denominated in Alternative Currencies exceeding the Alternative Currency
Sublimit, in each case, calculated as of the date the Loans are requested and
(ii) Swingline Loans in any Alternative Currency to the European Borrower from
time to time during the Availability Period in an aggregate principal amount at
any time outstanding that will not result in (A) the European Swingline Exposure
exceeding $15,000,000 or (B) the total European Credit Exposures exceeding the
total European Commitments, in each case, calculated as of the date the Loans
are requested; provided that the Swingline Lender shall not be required to make
a Swingline Loan to refinance an outstanding Swingline Loan.  Within the
foregoing limits and subject to the terms and conditions set forth herein, each
of the Borrower and the European Borrower may borrow, prepay and reborrow
Swingline Loans.  Each Swingline Loan shall be in an amount that is not less
than $100,000 or the Equivalent Amount in an Alternative Currency.

(b)To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than (i)
3:00 p.m., Houston, Texas time, on the day of a proposed Swingline Loan in
Dollars or (ii) 11:00 a.m., London time, on the day of a proposed Swingline Loan
in an Alternative Currency.  To request a Swingline Loan, the European Borrower
shall notify the Administrative Agent of such request by telephone (confirmed by
telecopy), not later than 11:00 a.m., London time, on the day of a proposed
Swingline Loan. 



32

 

--------------------------------------------------------------------------------

 

 

Each such notice shall be irrevocable and shall specify the requested date
(which shall be a Business Day), the amount of the requested Swingline Loan and
the requested Alternative Currency, if such Swingline Loan is to be made in an
Alternative Currency.  The Administrative Agent will promptly advise the
Swingline Lender of any such notice received from the Borrower or the European
Borrower.  The Swingline Lender shall make each Swingline Loan available to the
Borrower or the European Borrower, as applicable, to such account or accounts of
the Borrower or the European Borrower designated by it in its Borrowing Request
(or, in the case of a Swingline Loan made to finance the reimbursement of an LC
Disbursement as provided in Section 2.05(e), by remittance to the Issuing
Lender) by (i) 3:30 p.m., Houston, Texas time, on the requested date of any
Swingline Loan in Dollars or (ii) 2:00 p.m., London time, on the requested date
of any Swingline Loan in an Alternative Currency.



(c)The Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., Houston, Texas time, on any Business Day require
(i) the U.S. Lenders to acquire participations on such Business Day in all or a
portion of the U.S. Swingline Loans outstanding and (ii) the European Lenders to
acquire participations in all or a portion of the European Swingline Loans
outstanding.  Such notice shall specify the aggregate amount of Swingline Loans
in which such Lenders will participate.  Promptly upon receipt of such notice,
the Administrative Agent will give notice thereof to each applicable Lender,
specifying in such notice such Lender’s Applicable Percentage of such Swingline
Loan or Loans.  Each Lender hereby absolutely and unconditionally agrees, upon
receipt of notice as provided above, to pay to the Administrative Agent, for the
account of the Swingline Lender, such Lender’s Applicable Percentage of such
Swingline Loan or Loans.  Such payments by the Lenders shall be made in the same
currency as such Swingline Loan or Loans.  Each Lender acknowledges and agrees
that its obligation to acquire participations in Swingline Loans pursuant to
this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or an Event of Default or reduction or termination of the Commitments, and that
each such payment shall be made without any offset, abatement, withholding or
reduction whatsoever.  Each Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.06 with respect to Loans made by such Lender (and Section
2.06 shall apply, mutatis mutandis, to the payment obligations of the Lenders),
and the Administrative Agent shall promptly pay to the Swingline Lender the
amounts so received by it from the Lenders.  The Administrative Agent shall
notify the Borrower or the European Borrower, as applicable, of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender.  Any amounts received by
the Swingline Lender from the Borrower or the European Borrower (or other party
on behalf of the Borrower or the European Borrower) in respect of a Swingline
Loan after receipt by the Swingline Lender of the proceeds of a sale of
participations therein shall be promptly remitted to the Administrative Agent;
any such amounts received by the Administrative Agent shall be promptly remitted
by the Administrative Agent to the Lenders that shall have made their payments
pursuant to this paragraph and to the Swingline Lender, as their interests may
appear; provided that any such payment so remitted shall be repaid by the
Swingline Lender or to the Administrative Agent, as applicable, if and to the
extent such payment is required to be refunded to the Borrower or the European
Borrower for any reason.  The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve the Borrower or the European
Borrower of any default in the payment thereof.



33

 

--------------------------------------------------------------------------------

 

 

Section 2.05  Letters of Credit

.

(a)General.  Subject to the terms and conditions set forth herein, (i) the
Borrower may request the issuance of Letters of Credit in Dollars or any
Alternative Currency for its own account or the account of any of its
Subsidiaries, in a form reasonably acceptable to the Administrative Agent and
the Issuing Lender at any time and from time to time during the Availability
Period and (ii) the European Borrower may request the issuance of Letters of
Credit in any Alternative Currency for its own account or the account of any of
its Subsidiaries, in a form reasonably acceptable to the Administrative Agent
and the Issuing Lender at any time and from time to time during the Availability
Period.  In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower or the European
Borrower to, or entered into by the Borrower or the European Borrower with, the
Issuing Lender relating to any Letter of Credit, the terms and conditions of
this Agreement shall control.

(b)Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.  To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower or the European
Borrower, as the case may be, shall hand deliver or telecopy (or transmit by
electronic communication, if arrangements for doing so have been approved by the
Issuing Lender) to the Administrative Agent and the Issuing Lender at least
three Business Days (or such shorter period acceptable to the Issuing Lender) in
advance of the requested date of issuance, amendment, renewal or extension, a
notice requesting the issuance of a Letter of Credit, or identifying the Letter
of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount of such Letter of Credit, the name
and address of the beneficiary thereof, the requested Alternative Currency, if
such Letter of Credit is to be issued in an Alternative Currency, and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit.  If requested by the Issuing Lender, the Borrower or the European
Borrower, as applicable, also shall submit a letter of credit application on the
standard form of the Issuing Lender in connection with any request for a Letter
of Credit.  A Letter of Credit shall be issued, amended, renewed or extended
only if (and upon issuance, amendment, renewal or extension of each Letter of
Credit the Borrower, in the case of a U.S. Letter of Credit, or the European
Borrower, in the case of a European Letter of Credit, shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) in the case of a U.S. Letter of Credit, (A) the U.S. LC
Exposure shall not exceed $30,000,000, (B) the total U.S. Credit Exposures shall
not exceed the total U.S. Commitments and (C) the total U.S. Credit Exposure
denominated in Alternative Currencies shall not exceed the Alternative Currency
Sublimit, in each case, calculated as of the date such Letter of Credit is
requested and (ii) in the case of a European Letter of Credit, (A) the European
LC Exposure shall not exceed $15,000,000 and (B) the total European Credit
Exposures shall not exceed the total European Commitments, calculated as of the
date such Letter of Credit is requested.

(c)Expiration Date.  Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Termination Date; provided,  however, that any



34

 

--------------------------------------------------------------------------------

 

 

Letter of Credit with a one-year tenor may provide for the renewal thereof for
additional one-year periods (which shall in no event extend beyond the date
referred to in clause (ii) above).

(d)Participations.  By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Lender, or the Lenders, the Issuing Lender hereby
grants (i) in the case of a U.S. Letter of Credit, to each U.S. Lender, and each
U.S. Lender hereby acquires from the Issuing Lender, a participation in such
Letter of Credit equal to such Lender’s Applicable Percentage of the aggregate
amount available to be drawn under such Letter of Credit and (ii) in the case of
a European Letter of Credit, to each European Lender, and each European Lender
hereby acquires from the Issuing Lender, a participation in such Letter of
Credit equal to such Lender’s Applicable Percentage of the aggregate amount
available to be drawn under such Letter of Credit.  In consideration and in
furtherance of the foregoing, each Lender hereby absolutely and unconditionally
agrees to pay to the Administrative Agent, for the account of the Issuing
Lender, such Lender’s Applicable Percentage of each LC Disbursement made by the
Issuing Lender and not reimbursed by the Borrower or the European Borrower on
the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the Borrower or the European
Borrower for any reason.  Such payments shall be made in the same currency in
which such Letter of Credit was issued.  Each Lender acknowledges and agrees
that its obligation to acquire participations pursuant to this paragraph in
respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or an Event of Default or reduction or termination of the Commitments, and that
each such payment shall be made without any offset, abatement, withholding or
reduction whatsoever.

(e)Reimbursement.  If the Issuing Lender shall make any LC Disbursement in
respect of a U.S. Letter of Credit for the Borrower’s own account or the account
of any of its Subsidiaries, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to, and in the same currency
as, such LC Disbursement not later than (i) in the case of an LC Disbursement in
Dollars, 12:00 noon, Houston, Texas time, on the date that such LC Disbursement
is made, if the Borrower shall have received notice of such LC Disbursement
prior to 9:00 a.m., Houston, Texas time, on such date, or, if such notice has
not been received by the Borrower prior to such time on such date, then not
later than 12:00 noon, Houston, Texas time, on the Business Day immediately
following the day that the Borrower receives such notice or (ii) in the case of
an LC Disbursement in an Alternative Currency, not later than 1:00 p.m., London
time, on the Business Day immediately following the day that the Borrower
received such notice; provided that, (A) in the case of an LC Disbursement in
Dollars, if such LC Disbursement is not less than $100,000, the Borrower may,
subject to the conditions to borrowing set forth herein, request, in accordance
with Section 2.03 or 2.04, that such payment be financed with an ABR Revolving
Borrowing or a Swingline Loan in the amount of such payment and, to the extent
so financed, the Borrower’s obligation to make such payment shall be discharged
and replaced by the resulting ABR Revolving Borrowing or Swingline Loan and (B)
in the case of an LC Disbursement in an Alternative Currency, if such LC
Disbursement is not less than the Equivalent Amount of $100,000, the Borrower
may, subject to the conditions to borrowing set forth herein, request, in
accordance with Section 2.03 or 2.04, that such payment be financed with an
Alternative Currency Borrowing or Swingline Loan in the amount of such payment
and, to the extent so financed, the Borrower’s obligation to make such payment
shall be discharged and replaced by the resulting



35

 

--------------------------------------------------------------------------------

 

 

Alternative Currency Borrowing or Swingline Loan.  If the Issuing Lender shall
make any LC Disbursement in respect of a European Letter of Credit for the
European Borrower’s own account or the account of any of its Subsidiaries, the
European Borrower shall reimburse such LC Disbursement by paying to the
Administrative Agent an amount equal to, and in the same currency as, such LC
Disbursement not later than 1:00 p.m., London time, on the Business Day
immediately following the day that the European Borrower received such notice;
provided that, if such LC Disbursement is not less than the Equivalent Amount of
$100,000, the European Borrower may, subject to the conditions to borrowing set
forth herein, request, in accordance with Section 2.03 or 2.04, that such
payment be financed with an Alternative Currency Borrowing or Swingline Loan in
the amount of such payment and, to the extent so financed, the European
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting Alternative Currency Borrowing or Swingline Loan.  If the Borrower
or the European Borrower fails to make such payment when due, the Administrative
Agent shall notify each U.S. Lender or European Lender, respectively, of the
applicable LC Disbursement, the payment then due from the Borrower or the
European Borrower in respect thereof and such Lender’s Applicable Percentage
thereof.  Promptly following receipt of such notice, each such Lender shall pay
to the Administrative Agent its Applicable Percentage of the payment then due
from the Borrower or the European Borrower, in the same manner as provided in
Section 2.06 with respect to Loans made by such Lender (and Section 2.06 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the Issuing Lender the amounts so
received by it from such Lenders.  Such payments by the Lenders shall be made in
the currency of the applicable LC Disbursement.  Promptly following receipt by
the Administrative Agent of any payment from the Borrower or the European
Borrower pursuant to this paragraph, the Administrative Agent shall distribute
such payment to the Issuing Lender or, to the extent that Lenders have made
payments pursuant to this paragraph to reimburse the Issuing Lender, then to
such Lenders and the Issuing Lender as their interests may appear.  Any payment
made by a Lender pursuant to this paragraph to reimburse the Issuing Lender for
any LC Disbursement (other than the funding of an ABR Revolving Loan, an
Alternative Currency Loan or a Swingline Loan as contemplated above) shall not
constitute a Loan and shall not relieve the Borrower or the European Borrower of
its obligation to reimburse such LC Disbursement.



(f)Obligations Absolute.  Each of the Borrower’s and the European Borrower’s
obligation to reimburse LC Disbursements as provided in paragraph (e) of this
Section shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the Issuing Lender under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit, or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s or the European Borrower’s obligations hereunder.  Neither the
Administrative Agent, the Lenders, the Issuing Lender, nor any of their Related
Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss



36

 

--------------------------------------------------------------------------------

 

 

or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Lender;
provided that the foregoing shall not be construed to excuse the Issuing Lender
from liability to the Borrower or the European Borrower to the extent of any
direct damages (as opposed to consequential damages, claims in respect of which
are hereby waived by each of the Borrower and the European Borrower to the
extent permitted by applicable Law) suffered by the Borrower or the European
Borrower or any of their respective Subsidiaries that are caused by (a) the
Issuing Lender’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof, or (b) the Issuing Lender’s gross negligence, willful misconduct or bad
faith.  The parties hereto expressly agree that, in the absence of gross
negligence, willful misconduct or bad faith on the part of the Issuing Lender
(as finally determined by a court of competent jurisdiction), the Issuing Lender
shall be deemed to have exercised care in each such determination.  In
furtherance of the foregoing and without limiting the generality thereof (except
with respect to gross negligence, willful misconduct and bad faith in which case
the immediately prior sentence will apply), the parties agree that, with respect
to documents presented which appear on their face to be in substantial
compliance with the terms of a Letter of Credit, the Issuing Lender may, in its
sole discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.



(g)Disbursement Procedures.  The Issuing Lender shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit.  The Issuing Lender shall promptly notify the
Administrative Agent and the Borrower or the European Borrower, as applicable,
by telephone (confirmed by telecopy) of such demand for payment and whether the
Issuing Lender has made or will make an LC Disbursement thereunder; provided
that any failure to give or delay in giving such notice shall not relieve the
Borrower or the European Borrower of its obligation to reimburse the Issuing
Lender and the Lenders with respect to any such LC Disbursement.

(h)Interim Interest.  If the Issuing Lender shall make any LC Disbursement,
then, unless the Borrower or the European Borrower shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made, the unpaid amount
thereof shall bear interest, for each day from and including the date such LC
Disbursement is made to but excluding the date that the Borrower or the European
Borrower reimburses such LC Disbursement, at the rate per annum then applicable
to ABR Revolving Loans in the case of an LC Disbursement in Dollars and at the
rate per annum then applicable to Alternative Currency Loans in the case of an
LC Disbursement in an Alternative Currency; provided that, if the Borrower or
the European Borrower fails to reimburse such LC Disbursement when due pursuant
to paragraph (d) of this Section, then Section 2.12(e) shall apply.  Interest
accrued pursuant to this paragraph shall be for the account of the Issuing
Lender except that interest accrued on and after the date of payment by any
Lender pursuant to paragraph (e) of this Section to reimburse the Issuing Lender
shall be for the account of such Lender to the extent of such payment.

(i)Replacement of the Issuing Lender.  The Issuing Lender may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing



37

 

--------------------------------------------------------------------------------

 

 

Lender and the successor Issuing Lender.  The Administrative Agent shall notify
the Lenders of any such replacement of the Issuing Lender.  At the time any such
replacement shall become effective, the Borrower shall pay, or shall cause to be
paid, all unpaid fees accrued for the account of the replaced Issuing Lender
pursuant to Section 2.11(b).  From and after the effective date of any such
replacement, (i) the successor Issuing Lender shall have all the rights and
obligations of the Issuing Lender under this Agreement with respect to Letters
of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Lender” shall be deemed to refer to such successor or to any previous
Issuing Lender or to such successor and all previous Issuing Lenders, as the
context shall require.  After the replacement of an Issuing Lender hereunder,
the replaced Issuing Lender shall remain a party hereto and shall continue to
have all the rights and obligations of an Issuing Lender under this Agreement
with respect to Letters of Credit issued by it prior to such replacement, but
shall not be required to issue additional Letters of Credit.



(j)Cash Collateralization.  If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent, the Majority Lenders (or, if the maturity of the Loans has
been accelerated, the Lenders with LC Exposure representing greater than 50% of
the total LC Exposure demanding the deposit of cash collateral pursuant to this
paragraph), (i) the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the U.S.
Lenders, an amount in cash equal to, and in the same currencies as, the
aggregate undrawn amount of all U.S. Letters of Credit as of such date and the
aggregate amount of all LC Disbursements in respect of U.S. Letters of Credit
that have not been reimbursed by or on behalf of the Borrower or converted into
a U.S. Loan pursuant to Section 2.05(e) as of such date and, in each case, any
accrued and unpaid interest thereon, and (ii) the European Borrower shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the European Lenders, an amount in
cash equal to, and in the same currencies as, the aggregate undrawn amount of
all European Letters of Credit as of such date and the aggregate amount of all
LC Disbursements in respect of European Letters of Credit that have not been
reimbursed by or on behalf of the European Borrower or converted into a European
Loan pursuant to Section 2.05(e) as of such date and, in each case, any accrued
and unpaid interest thereon; provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to the Borrower or the
European Borrower described in clause (h) or (i) of Section 7.01.  Such deposit
shall be held by the Administrative Agent as collateral for the payment and
performance of the obligations of the Borrower and the European Borrower under
this Agreement.  The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account.  Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and discretion of the Administrative Agent (but, if
so made, shall be limited to overnight bank loans or investments generally
comparable to those described in clauses (a) through (e) of Permitted
Investments) and at the Borrower’s and the European Borrower’s risk and expense,
such deposits shall not bear interest.  Interest or profits, if any, on such
investments shall accumulate in such account.  Moneys in such account shall be
applied by the Administrative Agent to reimburse the Issuing Lender for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower and the European Borrower for the LC Exposure at such time or,
subject to the consent of Lenders with LC Exposure representing greater than 50%
of the total LC Exposure, be applied to satisfy other obligations of



38

 

--------------------------------------------------------------------------------

 

 

the Borrower and the European Borrower under this Agreement.  If the Borrower or
the European Borrower is required to provide an amount of cash collateral
hereunder, such amount (to the extent not applied as aforesaid) shall be
returned to the Borrower or the European Borrower, as applicable, within three
Business Days after all Events of Default have been cured or waived.

(k)Existing Letters of Credit.  The Existing Letters of Credit shall be Letters
of Credit hereunder for all purposes.

Section 2.06  Funding of Borrowings

.

(a)Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds (i) in the case of
Loans in Dollars, by 2:00 p.m., Houston, Texas  time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the U.S. Lenders and (ii) in the case of Loans in Alternative Currencies, by
2:00 p.m., London time, to the account of the Alternative Currency Agent most
recently designated by it for such purpose by notice to the Lenders; provided
that Swingline Loans shall be made as provided in Section 2.04.  The
Administrative Agent will make such Loans available to the Borrower or the
European Borrower, as applicable, by promptly crediting the amounts so received,
in like funds, to such account or accounts of the Borrower or the European
Borrower designated by it in the applicable Borrowing Request; provided that ABR
Revolving Loans, Alternative Currency Loans or Swingline Loans made to finance
the reimbursement of an LC Disbursement as provided in Section 2.05(e) shall be
remitted by the Administrative Agent to the Issuing Lender.

(b)Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower or the European
Borrower, as applicable, a corresponding amount.  In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower, in the case
of U.S. Loans, or the European Borrower, in the case of European Loans,
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount with interest thereon plus any customary charges paid by
the Alternative Currency Agent to its correspondent bank, for each day from and
including the date such amount is made available to the Borrower or the European
Borrower, as the case may be, to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation or (ii) in
the case of the Borrower or the European Borrower, the interest rate applicable
to such Borrowing.  If such Lender pays such amount to the Administrative Agent,
then such amount shall constitute such Lender’s Loan included in such Borrowing.

Section 2.07  Interest Elections

.

(a)Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing or an Alternative
Currency Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request.  Thereafter, the Borrower



39

 

--------------------------------------------------------------------------------

 

 

or the European Borrower may elect to convert such Borrowing to a different Type
or to continue such Borrowing and, in the case of a Eurodollar Borrowing or an
Alternative Currency Borrowing, may elect Interest Periods therefor, all as
provided in this Section.  The Borrower or the European Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.  This Section shall not apply
to Swingline Borrowings, which may not be converted or continued.

(b)To make an election pursuant to this Section, the Borrower or the European
Borrower shall notify the Administrative Agent or the Alternative Currency
Agent, as applicable, of such election by telephone in the case of the
Administrative Agent and in writing in the case of the Alternative Currency
Agent by the time that a Borrowing Request would be required under Section 2.03
if the Borrower or the European Borrower were requesting a Borrowing of the Type
resulting from such election to be made on the effective date of such
election.  Each such telephonic Interest Election Request shall be irrevocable
and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent or the Alternative Currency Agent, as applicable, of a
written Interest Election Request signed by the Borrower or the European
Borrower.

(c)Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i)the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii)the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii)whether the resulting Borrowing is to be an ABR Borrowing, a Eurodollar
Borrowing or an Alternative Currency Borrowing, in which case the Borrower or
the European Borrower shall designate an Alternative Currency; and

(iv)if the resulting Borrowing is a Eurodollar Borrowing or an Alternative
Currency Borrowing, the Interest Period to be applicable thereto after giving
effect to such election, which shall be a period contemplated by the definition
of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing or an
Alternative Currency Borrowing but does not specify an Interest Period, then the
Borrower or the European Borrower, as applicable, shall be deemed to have
selected an Interest Period of one month’s duration.

(d)Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each affected Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.





40

 

--------------------------------------------------------------------------------

 

 

(e)If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing.  If the Borrower or the European Borrower fails to deliver an
Interest Election Request with respect to an Alternative Currency Borrowing at
least three Business Days prior to the end of the Interest Period applicable
thereto, then the Loans comprising such Borrowing shall be payable at the end of
such Interest Period.  Notwithstanding any contrary provision hereof, if an
Event of Default has occurred and is continuing and the Administrative Agent, at
the request of the Majority Lenders, so notifies the Borrower, then, so long as
an Event of Default is continuing (i) no outstanding Borrowing may be converted
to or continued as a Eurodollar Borrowing or an Alternative Currency Borrowing
and (ii) unless repaid, each Eurodollar Borrowing shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto.

Section 2.08  Termination and Reduction of Commitments

.  

(a)Unless previously terminated, the Commitments shall terminate on the
Termination Date.

(b)The Borrower may at any time terminate or from time to time reduce the
Commitments of any Class; provided that (i) each reduction of the Commitments
shall be in an amount that is an integral multiple of $100,000 and not less than
$1,000,000 and (ii) the Borrower shall not terminate or reduce any Commitments
if, after giving effect to any concurrent prepayment of the Loans in accordance
with Section 2.10, (A) the U.S. Credit Exposures would exceed the total U.S.
Commitments, (B) the U.S. Credit Exposures denominated in Alternative Currencies
would exceed the Alternative Currency Sublimit or (C) the European Credit
Exposures would exceed the total European Commitments.

(c)The Borrower shall notify the Administrative Agent of any election to
terminate or reduce any Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof.  Promptly
following receipt of any notice, the Administrative Agent shall advise the
relevant Lenders of the contents thereof.  Each notice delivered by the Borrower
pursuant to this Section shall be irrevocable.  Any termination or reduction of
the Commitments shall be permanent.  Each reduction of the Commitments shall be
made ratably among the Lenders in accordance with their respective Commitments.

Section 2.09  Repayment of Loans; Evidence of Debt

.  The Borrower hereby unconditionally promises to pay (i) to the Administrative
Agent for the account of each U.S. Lender the then unpaid principal amount of
each U.S. Loan on the Termination Date, and (ii) to the Swingline Lender the
then unpaid principal amount of each U.S. Swingline Loan on the Termination
Date; provided that on each date that a U.S. Borrowing is made, the Borrower
shall repay all U.S. Swingline Loans then outstanding.  The European Borrower
hereby unconditionally promises to pay (i) to the Administrative Agent for the
account of each European Lender the then unpaid principal amount of each
European Loan on the Termination Date, and (ii) to the Swingline Lender the then
unpaid principal amount of each European Swingline Loan on the Termination



41

 

--------------------------------------------------------------------------------

 

 

Date; provided that on each date that a European Borrowing is made, the European
Borrower shall repay all European Swingline Loans then outstanding. 

(a)Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower and of the European
Borrower to such Lender resulting from each Loan made by such Lender, including
the amounts of principal and interest payable and paid to such Lender from time
to time hereunder.

(b)The Administrative Agent shall maintain accounts in which it shall record (i)
the amount of each Loan made hereunder, the Class, Type and currency thereof and
the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower or the
European Borrower to each Lender hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder for the account of the Lenders
and each Lender’s share thereof.

(c)The entries made in the accounts maintained pursuant to paragraph (a) or (b)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower or the European Borrower to
repay the Loans in accordance with the terms of this Agreement, and
provided further, that to the extent there is any inconsistency between the
accounts maintained pursuant to paragraph (a) or (b) of this Section and the
entries in the Register maintained by the Administrative Agent pursuant to
Section 10.04(b)(iv), the entries in the Register shall control.

(d)Any Lender may request that Loans made by it be evidenced by a promissory
note.  In such event, the Borrower or the European Borrower, as applicable,
shall prepare, execute and deliver to such Lender a promissory note payable to
such Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in a form approved by the Administrative Agent.  Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 10.04) be represented by one or
more promissory notes in such form payable to the payee named therein.

Section 2.10  Prepayment of Loans

.

(a)Each of the Borrower and the European Borrower shall have the right at any
time and from time to time to prepay any Borrowing selected by it in whole or in
part, subject to prior notice in accordance with paragraph (d) of this Section.

(b)In the event Borrowings are funded in excess of the applicable amounts
permitted under Section 2.01(a) or (b), the Borrower shall, within 3 Business
Days, do one or both of the following: (i) prepay U.S. Borrowings or (ii) cash
collateralize U.S. LC Exposure in accordance with Section 2.05(j), in each case,
in an amount equal to such excess.  In the event Borrowings are funded in excess
of the applicable amounts permitted under Section 2.01(c), the European Borrower
shall, within 3 Business Days, do one or both of the following: (i) prepay
European Borrowings or (ii) cash collateralize European LC Exposure in
accordance with Section 2.05(j), in each case, in an amount equal to such
excess.





42

 

--------------------------------------------------------------------------------

 

 

(c)Each prepayment pursuant to Section 2.10 shall be applied to reduce pro rata
all Loans comprising the designated Borrowing being prepaid.

(d)The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 11:00 a.m., Houston, Texas time, three (3)
Business Days before the date of prepayment, (ii) in the case of prepayment of
an ABR Borrowing, not later than 11:00 a.m., Houston, Texas time, on the date of
prepayment, (iii) in the case of prepayment of a Swingline Loan, not later than
12:00 noon, Houston, Texas time, on the date of prepayment or (iv) in the case
of prepayment of an Alternative Currency Loan, not later than 11:00 a.m. London
time, three (3) Business Days before the date of prepayment and shall provide
written notice thereof to the Alternative Currency Agent at the same time.  The
European Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Swingline Loan, not later than 12:00 noon, Houston, Texas time, on the date of
prepayment or (ii) in the case of prepayment of an Alternative Currency Loan,
not later than 11:00 a.m. London time, three (3) Business Days before the date
of prepayment and shall provide written notice thereof to the Alternative
Currency Agent at the same time.  Each such notice shall specify the prepayment
date and the principal amount of each Borrowing or portion thereof to be
prepaid.  Promptly following receipt of any such notice relating to a Borrowing
(other than a Swingline Loan), the Administrative Agent shall advise the
appropriate Lenders of the contents thereof.  Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section
2.02.  Prepayments shall be accompanied by accrued interest to the extent
required by Section 2.12 and any amounts required to be paid under Section 2.15.

Section 2.11  Fees

.

(a)The Borrower shall pay, or shall cause to be paid, to the Administrative
Agent for the account of each Lender a commitment fee, which shall accrue at the
Commitment Fee Rate on the daily amount of the unused Commitment of such Lender
during the period from and including the Effective Date to but excluding the
date on which such Commitment terminates.  Accrued commitment fees shall be
payable in arrears on the last day of March, June, September and December of
each year during the Availability Period and on the date on which the
Commitments terminate, commencing on the first such date to occur after the date
hereof.  All commitment fees shall be computed on the basis of a year of 360
days and shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).  For purposes of calculating the unused
Commitment of each Lender, Swingline Loans made by or deemed made or
attributable to such Lender shall not count as usage.

(b)The Borrower shall pay, or shall cause to be paid, (i) to the Administrative
Agent for the account of each Lender a participation fee with respect to its
participations in Letters of Credit, which fee shall accrue at the same
Applicable Margin used to determine the interest rate applicable to Eurodollar
Loans on the average daily amount of such Lender’s LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the date on
which such Lender’s Commitment terminates and the date on which it ceases to
have any LC Exposure and (ii) to the



43

 

--------------------------------------------------------------------------------

 

 

Issuing Lender a fronting fee, which shall accrue at the rate of 0.125% per
annum on the average daily amount of the LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Effective Date to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any LC
Exposure, but in no event less than $500, as well as the Issuing Lender’s
standard fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit or processing of drawings thereunder.  Participation fees
and fronting fees accrued through and including the last day of March, June,
September and December of each year during the Availability Period shall be
payable on the third Business Day following such last day of such months,
commencing on the first such date to occur after the Effective Date; provided
that all such fees shall be payable on the date on which the Commitments
terminate and any such fees accruing after the date on which the Commitments
terminate shall be payable on demand.  Any other fees payable to the Issuing
Lender pursuant to this paragraph shall be payable within 10 days after
demand.  All participation fees and fronting fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).



(c)The Borrower shall pay to the Administrative Agent, for its own account, fees
payable in the amounts and at the times specified in the Fee Letter, or
otherwise separately agreed upon, between the Borrower and the Administrative
Agent.

(d)All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Lender in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders.  Fees paid shall not be refundable under any
circumstances.

Section 2.12  Interest

.

(a)The Loans comprising each ABR Borrowing shall bear interest at the Alternate
Base Rate plus the Applicable Margin.

(b)The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.

(c)Each Swingline Loan shall bear interest at a rate per annum equal to the
Swingline Rate.

(d)The Loans comprising each Alternative Currency Borrowing shall bear interest
at a rate per annum equal to the Adjusted LIBO Rate for the Interest Period in
effect for such Borrowing plus the Applicable Margin for Eurodollar Loans.

(e)Notwithstanding the foregoing, if any principal of or interest on any Loan or
any fee or other amount payable by the Borrower or the European Borrower
hereunder is not paid when due, such overdue amount shall bear interest at the
Default Rate.

(f)Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the applicable Commitments; provided that (i) interest accrued pursuant to
paragraph (e) of this Section shall be



44

 

--------------------------------------------------------------------------------

 

 

payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Loan prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

(g)All interest hereunder shall be computed on the basis of a year of 360 days,
except that (i) interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year) and
(ii) interest computed with respect to an Alternative Currency Loan comprised of
Pounds Sterling shall be computed on the basis of a year of 365 days (or 366
days in a leap year), and in each case shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).  The
applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

Section 2.13  Alternate Rate of Interest

.  If prior to the commencement of any Interest Period for a Eurodollar
Borrowing or an Alternative Currency Borrowing:

(a)the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

(b)the Administrative Agent is advised by the Majority Lenders that the Adjusted
LIBO Rate or the LIBO Rate, as applicable, for such Interest Period will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
their Loans included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing or an Alternative
Currency Borrowing, as applicable, shall be ineffective, and (ii) if any
Borrowing Request requests a Eurodollar Borrowing, such Borrowing shall be made
as an ABR Borrowing, and if any Borrowing Request requests an Alternative
Currency Borrowing, such Borrowing shall be made as a Borrowing bearing interest
at the Interpolated Rate; provided that if the circumstances giving rise to such
notice affect only one Type of Borrowings, then the other Type of Borrowings
shall be permitted.

Section 2.14  Increased Costs

.

(a)Increased Costs Generally.  If any Change in Law shall:

(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Adjusted LIBO Rate) or the
Issuing Lender;





45

 

--------------------------------------------------------------------------------

 

 

(ii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (e) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii)impose on any Lender or the Issuing Lender or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, Issuing Lender or such other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender, Issuing Lender or
other Recipient hereunder (whether of principal, interest or any other amount)
then, upon request of such Lender, Issuing Lender or other Recipient, the
Borrower will pay, or will cause to be paid, to such Lender, Issuing Lender or
other Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, Issuing Lender or other Recipient, as the case may be,
for such additional costs incurred or reduction suffered.

(b)Capital Requirements.  If any Lender or Issuing Lender determines that any
Change in Law affecting such Lender or Issuing Lender or any lending office of
such Lender or such Lender’s or Issuing Lender’s holding company, if any,
regarding capital or liquidity requirements, has or would have the effect of
reducing the rate of return on such Lender’s or Issuing Lender’s capital or on
the capital of such Lender’s or Issuing Lender’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swingline Loans held by, such
Lender, or the Letters of Credit issued by the Issuing Lender, to a level below
that which such Lender or Issuing Lender or such Lender’s or Issuing Lender’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or Issuing Lender’s policies and the policies of
such Lender’s or Issuing Lender’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay, or will cause to be
paid, to such Lender or Issuing Lender, as the case may be, such additional
amount or amounts as will compensate such Lender or Issuing Lender or such
Lender’s or Issuing Lender’s holding company for any such reduction suffered.

(c)Certificates for Reimbursement.  A certificate of a Lender or the Issuing
Lender setting forth the amount or amounts necessary to compensate such Lender
or the Issuing Lender or its respective holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error.  The Borrower shall pay,
or shall cause to be paid, to such Lender or the Issuing Lender, as the case may
be, the amount shown as due on any such certificate within ten (10) Business
Days after receipt thereof.

(d)Delay in Requests.  Failure or delay on the part of any Lender or Issuing
Lender to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or Issuing Lender’s right to demand such compensation;
provided that the Borrower shall not be



46

 

--------------------------------------------------------------------------------

 

 

required to compensate, or cause to be compensated, a Lender or Issuing Lender
pursuant to this Section for any increased costs incurred or reductions suffered
more than 180 days prior to the date that such Lender or Issuing Lender, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions, and of such Lender’s or Issuing Lender’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the 180
day period referred to above shall be extended to include the period of
retroactive effect thereof); provided further that no Lender shall seek
compensation from the Borrower unless such Lender is actively seeking
compensation from other similarly situated borrowers as well.



Section 2.15  Break Funding Payments

.  In the event of (a) the payment by an Obligor of any principal of any
Eurodollar Loan or Alternative Currency Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan or Alternative Currency Loan
other than on the last day of the Interest Period applicable thereto, (c) the
failure to borrow, convert, or continue any Eurodollar Loan or Alternative
Currency Loan on the date specified in any notice delivered pursuant hereto, or
(d) the assignment of any Eurodollar Loan or Alternative Currency Loan other
than on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.18, then, in any such event, the
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event (but excluding any anticipated lost profits).  In the
case of a Eurodollar Loan, such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest that would have accrued on the principal amount of
such Loan had such event not occurred, at the Adjusted LIBO Rate that would have
been applicable to such Loan for the period from the date of such event to the
last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest that would
accrue on such principal amount for such period at the interest rate that such
Lender would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the Eurodollar
market.  A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error.  The Borrower
shall pay, or shall cause to be paid, to such Lender the amount shown as due on
any such certificate within ten (10) Business Days after receipt thereof.

Section 2.16  Taxes

. 

(a)Defined Terms.  For purposes of this Section 2.16, the term “Lender” includes
the Issuing Lender and the term “applicable law” includes FATCA.

(b)Payments Free of Taxes.  Any and all payments by or on account of any
obligation of any Obligor under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable
law.  If any applicable law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Obligor shall be increased as



47

 

--------------------------------------------------------------------------------

 

 

necessary so that after such deduction or withholding has been made (including
such deductions and withholdings of Indemnified Taxes applicable to additional
sums payable under this Section) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.



(c)Payment of Other Taxes by the Obligors.  The Obligors shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

(d)Indemnification by the Obligors.  Subject to the proviso below, the Obligors
shall jointly and severally indemnify each Recipient, within ten (10) days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority;
 provided that no Foreign Obligor shall have any liability under this Section
2.16(d) with respect to Indemnified Taxes or Other Taxes attributable to any
Obligations of the Borrower or any other Domestic Guarantor. Notwithstanding the
preceding sentence, the Obligors shall not be required to indemnify a Recipient
pursuant to this Section 2.16(d) for any Indemnified Taxes unless such Recipient
(or the Administrative Agent on such Recipient’s behalf) notifies the Borrower
of the indemnification claim for such Indemnified Taxes no later than 180 days
after the earlier of (i) the date on which the relevant Governmental Authority
makes written demand upon such Recipient for payment of such Indemnified Taxes,
and (ii) the date on which such Recipient has made payment of such Indemnified
Taxes to the relevant Governmental Authority (except that, if the Indemnified
Taxes imposed or asserted giving rise to such claims are retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof).  A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.  For the
avoidance of doubt, no Obligor shall be required to indemnify any Person under
this Section 2.16(d) in respect of any Indemnified Taxes for which the
applicable Recipient has already been compensated by way of an increased payment
under Section 2.16(b).

(e)Indemnification by the Lenders.  Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Obligor has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Obligors to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or



48

 

--------------------------------------------------------------------------------

 

 

otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this paragraph
(e).

(f)Evidence of Payments.  As soon as practicable after any payment of Taxes by
any Obligor to a Governmental Authority pursuant to this Section 2.16, such
Obligor shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(g)Status of Lenders.  (i)  Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall notify the Borrower, the European Borrower and the Administrative
Agent of such exemption or reduction and shall deliver to the Borrower, the
European Borrower and the Administrative Agent, at the time or times reasonably
requested by the Borrower, the European Borrower or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Borrower, the European Borrower or the Administrative Agent as will permit such
payments to be made without withholding or at a reduced rate of withholding.  In
addition, any Lender, if reasonably requested by the Borrower, the European
Borrower or the Administrative Agent, shall deliver such other documentation
prescribed by applicable law or reasonably requested by the Borrower, the
European Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than the documentation
required to be provided by a Lender in accordance with Section 2.16(h) or such
other documentation set forth in Section 2.16(g)(ii)(A),  (ii)(B) and (ii)(D)
below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

(ii)Without limiting the generality of the foregoing,

(A)any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(i)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS



49

 

--------------------------------------------------------------------------------

 

 

Form W-8BEN or IRS Form W-8BEN-E (or applicable successor form) establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN or IRS Form
W-8BEN-E (or applicable successor form) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(ii)executed originals of IRS Form W-8ECI;

(iii)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit 2.16-1 to the effect that such Foreign
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E (or applicable
successor form); or

(iv)to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W‑8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E (or applicable successor form), a U.S. Tax Compliance
Certificate substantially in the form of Exhibit 2.16-2 or Exhibit 2.16-3, IRS
Form W‑9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit 2.16-4 on behalf of each such
direct and indirect partner;

(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D)if a payment made to a Recipient under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Recipient were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as



50

 

--------------------------------------------------------------------------------

 

 

applicable), such Recipient shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Recipient has complied with such Recipient’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.  Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

(iii)Each Lender shall, at the Second Amendment Effective Date or, if it becomes
a party to this Agreement after the Second Amendment Effective Date, in the
Assignment and Assumption, which it executes on becoming a party, indicate which
of the following categories it falls in:

(A)not a U.K. Qualifying Lender;

(B)a U.K. Qualifying Lender (other than a U.K. Treaty Lender); or

(C)a U.K. Treaty Lender.

If a Lender fails to indicate its status in accordance with this Section
2.16(g)(iii), then such Lender shall be treated for the purposes of this
Agreement (including by the European Borrower) as if it is not a U.K. Qualifying
Lender until such time as it notifies the Administrative Agent which category
applies (and the Administrative Agent, upon receipt of such notification, shall
inform the European Borrower).  For the avoidance of doubt, an Assignment and
Assumption shall not be invalidated by any failure of a Lender to comply with
this Section 2.16(g)(iii).

Each Recipient agrees that if any form or certification it previously delivered
pursuant to this Section 2.16(g) expires or becomes obsolete or inaccurate in
any respect, it shall update such form or certification or promptly notify the
Borrower and the Administrative Agent in writing of its legal inability to do
so.

(h)Additional United Kingdom Withholding Tax Matters.  

(i)Subject to (ii) below, each Lender and the European Borrower shall cooperate
in completing any procedural formalities necessary for the European Borrower to
obtain authorization to make such payment without withholding or deduction for
Taxes imposed under the laws of the United Kingdom.

(ii)(A)  A Lender on the Second Amendment Effective Date that (x) holds a
passport under the HMRC DT Treaty Passport scheme and (y) wishes such scheme to
apply to this Agreement, shall provide its scheme reference number and its
jurisdiction of tax residence to the European Borrower and the Administrative
Agent in writing on the Second Amendment Effective Date; and





51

 

--------------------------------------------------------------------------------

 

 

(B)a Lender that becomes a Lender hereunder after the Second Amendment Effective
Date that (x) holds a passport under the HMRC DT Treaty Passport scheme and (y)
wishes such scheme to apply to this Agreement, shall provide its scheme
reference number and its jurisdiction of tax residence to the European Borrower
and the Administrative Agent in the Assignment and Assumption, and

(C)Upon satisfying either clause (A) or (B) above, such Lender shall have
satisfied its obligation under paragraph (h)(i) above.

(iii)If a Lender has confirmed its scheme reference number and its jurisdiction
of tax residence in accordance with paragraph (h)(ii) above, the European
Borrower shall make a DTTP Filing with respect to such Lender within thirty (30)
Business Days following the Second Amendment Effective Date or (if applicable)
the date of the Assignment and Assumption or, if later, thirty (30) Business
Days before the last interest payment is due to such Lender, and shall promptly
provide such Lender with a copy of such filing; provided that, if:

(A)the European Borrower has not made a DTTP Filing in respect of such Lender;
or

(B)the European Borrower has made a DTTP Filing in respect of such Lender but
(1) such DTTP Filing has been rejected by HM Revenue & Customs; or (2) HM
Revenue & Customs has not given the European Borrower authority to make payments
to such Lender without a deduction for tax within 60 days of the date of such
DTTP Filing;

and in each case, the European Borrower has notified that Lender in writing of
either (1) or (2) above, then such Lender and the European Borrower shall
cooperate in completing any additional procedural formalities necessary for the
European Borrower to obtain authorization to make that payment without
withholding or deduction for Taxes imposed under the laws of the United Kingdom.

(iv)If a Lender has not confirmed its scheme reference number and jurisdiction
of tax residence in accordance with paragraph (h)(ii) above, the European
Borrower shall not make a DTTP Filing or file any other form relating to the
HMRC DT Treaty Passport scheme in respect of that Lender’s Commitment or its
participation in any Loan unless the Lender otherwise agrees.

(v)Each Lender which had given confirmation to the European Borrower that it was
a U.K. Treaty Lender but determines in its sole discretion that it is ceases to
be a U.K. Treaty Lender shall promptly notify the European Borrower and the
Administrative Agent of such change in status.

(i)Administrative Agent Documentation.  On or before the Second Amendment
Effective Date, JPMorgan Chase Bank, N.A. shall (and any successor or
replacement Administrative Agent shall on or before the date on which it becomes
the Administrative Agent hereunder) deliver to the Borrower two duly executed
originals of either (i) IRS Form W-9 or



52

 

--------------------------------------------------------------------------------

 

 

(ii) IRS Form W-8ECI (with respect to any payments to be received on its own
behalf) and IRS Form W-8IMY (for all other payments), establishing that the
Borrower can make payments to the Administrative Agent without deduction or
withholding of any Taxes imposed by the United States, including Taxes imposed
under FATCA.



(j)Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a Tax Credit as to
which it has been indemnified pursuant to this Section 2.16 (including by the
payment of additional amounts pursuant to this Section 2.16), it shall pay to
the indemnifying party an amount equal to such Tax Credit (but only to the
extent of indemnity payments made under this Section with respect to the Taxes
giving rise to such Tax Credit), net of all out-of-pocket expenses (including
Taxes) of such indemnified party and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such Tax
Credit).  Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid over pursuant to this
paragraph (i) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such Tax Credit to such Governmental
Authority.  Notwithstanding anything to the contrary in this paragraph (i), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (i) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such Tax Credit had not been deducted, withheld or otherwise
imposed and the indemnification payments or additional amounts with respect to
such Tax had never been paid.  This paragraph shall not be construed to require
any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(k)FATCA Grandfathering.  For purposes of determining withholding Taxes imposed
under FATCA, from and after the Second Amendment Effective Date, the Borrower
and the Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) this Agreement as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).

(l)Survival.  Each party’s obligations under this Section 2.16 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

Section 2.17  Payments; Generally; Pro Rata Treatment; Sharing of Set-offs

.

(a)The Borrower shall make each payment required to be made by it hereunder on
Loans denominated in Dollars (whether of principal, interest, fees or
reimbursement of LC Disbursements in Dollars, or of amounts payable under
Section 2.14,  2.15 or 2.16, or otherwise) prior to 2:00 p.m., Houston, Texas
time, on the date when due in Dollars, in immediately available funds, without
set-off or counterclaim.  Each of the Borrower and the European Borrower shall
make each payment required to be made by it hereunder on Loans denominated in an
Alternative Currency (whether of principal, interest, fees or reimbursements of
LC Disbursements in an Alternative Currency, or of amounts payable under Section
2.14,  2.15 or 2.16, or otherwise) on



53

 

--------------------------------------------------------------------------------

 

 

the date when due in the applicable Alternative Currency, in immediately
available funds, without set-off or counterclaim.  Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon.  All payments in Dollars shall be made to the
Administrative Agent at its offices at 712 Main Street, Houston, Texas, except
payments to be made directly to the Issuing Lender or Swingline Lender as
expressly provided herein and except that payments pursuant to Sections 2.14,
 2.15,  2.16 and 10.03 shall be made directly to the Persons entitled
thereto.  All payments in Alternative Currencies shall be made to the
Alternative Currency Agent at the place designated by the Alternative Currency
Agent in its notice therefor, except payments to be made directly to the Issuing
Lender or Swingline Lender as expressly provided herein and except that payments
pursuant to Sections 2.14,  2.15,  2.16 and 10.03 shall be made directly to the
Persons entitled thereto.  The Administrative Agent or the Alternative Currency
Agent shall distribute any such payments received by it for the account of any
other Person to the appropriate recipient promptly following receipt
thereof.  If any payment hereunder shall be due on a day that is not a Business
Day, the date for payment shall be extended to the next succeeding Business Day,
and, in the case of any payment accruing interest, interest thereon shall be
payable for the period of such extension.



(b)If at any time insufficient funds are received by and available to the
Administrative Agent or the Alternative Currency Agent to pay fully all amounts
of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.

(c)If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements or Swingline Loans resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in LC Disbursements and Swingline Loans and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements and Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans and
participations in LC Disbursements and Swingline Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower or the European Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Disbursements to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply).  Each of the
Borrower and the European Borrower consents to the foregoing and agrees, to the
extent it may effectively do so under applicable Law, that any Lender acquiring
a participation pursuant to the foregoing



54

 

--------------------------------------------------------------------------------

 

 

arrangements may exercise against the Borrower or the European Borrower rights
of set-off and counterclaim with respect to such participation as fully as if
such Lender were a direct creditor of the Borrower or the European Borrower in
the amount of such participation. 

(d)Unless the Administrative Agent shall have received notice from the Borrower
or the European Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Lender
hereunder that the Borrower or the European Borrower will not make such payment,
the Administrative Agent may assume that the Borrower or the European Borrower,
as applicable, has made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the applicable Lenders or
the Issuing Lender, as the case may be, the amount due.  In such event, if the
Borrower or the European Borrower has not in fact made such payment, then each
of the applicable Lenders or the Issuing Lender, as the case may be, severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the Issuing Lender with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

(e)If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c),  2.05(d) or (e),  2.06(b) or 2.17(d) or 10.03(c),
then the Administrative Agent may, in its discretion and notwithstanding any
contrary provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Lender to satisfy such
Lender’s obligations under such Section until all such unsatisfied obligations
are fully paid, and/or (ii) hold any such amounts in a segregated account as
cash collateral for, and application to, any future funding obligations of such
Lender under any such Section; in the case of each of (i) and (ii) above, in any
order as determined by the Administrative Agent in its discretion.

Section 2.18  Mitigation Obligations; Replacement of Lenders

.  

(a)If any Lender requests compensation under Section 2.14, or if any Obligor is
required to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.14 or 2.16, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The Borrower
shall pay all reasonable costs and expenses incurred by any Lender in connection
with any such designation or assignment.

(b)If any Lender requests compensation under Section 2.14, or if any Obligor is
required to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
or if any Lender becomes a Defaulting Lender, or any Lender suspends its
obligation to fund Eurodollar Loans or Alternative Currency Loans pursuant to
Section 2.13, or any Lender refuses to consent to an amendment,



55

 

--------------------------------------------------------------------------------

 

 

modification or waiver of this Agreement that requires consent of 100% of the
Lenders pursuant to Section 10.02 hereof, then the Borrower may, at its sole
expense, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 10.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and if a Commitment is being
assigned, the Issuing Lender), which consent shall not be unreasonably withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.14 or payments required to be made
pursuant to Section 2.16, such assignment is expected to result in a reduction
in such compensation or payments.  A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.



Section 2.19  Increase of Commitments

.

Provided there exists no Event of Default, the Borrower may, during the period
beginning on the Effective Date to and including the date that is six months
prior to the Termination Date, by written notice to the Administrative Agent
executed by the Borrower and, in the case of an increase in the European
Commitments, the European Borrower, and one or more financial institutions (any
such financial institution referred to in this Section being called an
“Increasing Lender”), which may include any Lender, cause the Commitments of
either or both Classes to be extended by the Increasing Lenders (or cause the
Commitments of either or both Classes of the Increasing Lenders to be increased,
as the case may be) in an amount for each Increasing Lender set forth in such
notice; provided, that (i) each extension of new Commitments of either Class or
increase in existing Commitments of either Class pursuant to this paragraph
shall result in the aggregate Commitments of such Class being increased by no
less than $25,000,000, (ii) no extension of new Commitments of either Class or
increase in existing Commitments of either Class, in each case, pursuant to this
paragraph may result in the aggregate Commitments exceeding $500,000,000, (iii)
each Increasing Lender, if not already a Lender hereunder (any such Increasing
Lender, a “New Lender”), shall be subject to the approval of the Administrative
Agent (which approval shall not be unreasonably withheld), (iv) each New Lender
shall become a party to this Agreement by completing and delivering to the
Administrative Agent a duly executed New Lender Agreement and (v) in no event
shall any existing Lender be required to increase its Commitment of either
Class.  New Commitments and increases in Commitments shall become effective on
the date specified in the applicable notices delivered pursuant to this
paragraph.  Upon the effectiveness of any New Lender Agreement to which any New
Lender is a party, (i) such New Lender shall thereafter be deemed to be a party
to this Agreement and shall be entitled to all rights, benefits and privileges
accorded a Lender hereunder and subject to all obligations of a Lender hereunder
and (ii) Schedule 2.01 shall be deemed to have been amended to reflect the
applicable Commitment of such New Lender as provided in such New Lender
Agreement.  Upon the effectiveness of any increase pursuant to this Section 2.19
in a Commitment of a Lender already a



56

 

--------------------------------------------------------------------------------

 

 

party hereto, Schedule 2.01 shall be deemed to have been amended to reflect such
increased Commitment of such Lender.  Notwithstanding the foregoing, no increase
in any Commitment (or in the Commitments of any Lender) shall become effective
under this Section 2.19 unless, on the date of such increase, the Administrative
Agent shall have received a certificate, dated as of the effective date of such
increase and executed by a Financial Officer, to the effect that the conditions
set forth in paragraphs (a), (b) and (d) of Section 4.02 shall be satisfied
(with all references in such paragraphs to a Borrowing being deemed to be
references to such increase and attaching resolutions of the Borrower approving
such increase).  Following any extension of a new Commitment of either Class or
increase of a Lender’s Commitment of either Class pursuant to this paragraph,
any Loans of such Class outstanding prior to the effectiveness of such increase
or extension shall continue to be outstanding until the ends of the respective
Interests Periods applicable thereto, and shall then be repaid and, if the
Borrower shall so elect, refinanced with new Loans made pursuant to Section
2.01(a) ratably in accordance with the Commitments of such Class in effect
following such extension or increase.

Section 2.20  Defaulting Lenders

. 

(a)Defaulting Lender Adjustments.  Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i)Waivers and Amendments.  Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Majority Lenders.

(ii)Defaulting Lender Waterfall.   Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 2,17 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Lender or Swingline Lender hereunder;
third, to cash collateralize the Issuing Lender’s Fronting Exposure with respect
to such Defaulting Lender in accordance with Section 2.05(j);  fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) cash collateralize the Issuing
Lenders’ future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.05(j);  sixth, to the payment of any amounts owing to the
Lenders, the Issuing Lenders or Swingline Lenders as a result of any judgment of
a court of competent jurisdiction obtained by any Lender, the Issuing Lenders or
Swingline Lenders against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh,  



57

 

--------------------------------------------------------------------------------

 

 

so long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or LC Disbursements in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and LC Disbursements owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or LC Disbursements owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in LC Exposure and
Swingline Loans are held by the Lenders pro rata in accordance with the
Commitments without giving effect to Section 2.20(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post cash
collateral pursuant to this Section 2.20(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii)Certain Fees.  (A)  No Defaulting Lender shall be entitled to receive any
Commitment Fee for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender). 

(B)Each Defaulting Lender shall be entitled to receive participation fees for
any period during which that Lender is a Defaulting Lender only to the extent
allocable to its Applicable Percentage of the stated amount of Letters of Credit
for which it has provided cash collateral pursuant to Section 2.05(j). 

(C)With respect to any participation fee not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, the Borrower shall (x)
pay to each Non-Defaulting Lender that portion of any such fee otherwise payable
to such Defaulting Lender with respect to such Defaulting Lender’s participation
in LC Exposure or Swingline Loans that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to each Issuing
Lender and Swingline Lender, as applicable, the amount of any such fee otherwise
payable to such Defaulting Lender to the extent allocable to such Issuing
Lender’s or Swingline Lender’s Fronting Exposure to such Defaulting Lender, and
(z) not be required to pay the remaining amount of any such fee.

(iv)Reallocation of Participations to Reduce Fronting Exposure.  All or any part
of such Defaulting Lender’s participation in LC Exposure and Swingline Loans
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Applicable Percentages (calculated without regard to such Defaulting
Lender’s Commitment) but only to the extent that (x) the conditions set forth in
Section 4.02 are satisfied at the time of such reallocation (and, unless the
Borrower shall have otherwise notified the Administrative Agent at such time,
the Borrower shall be deemed to have



58

 

--------------------------------------------------------------------------------

 

 

represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the Revolving Credit Exposure of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Commitment or the
Revolving Credit Exposure of any Non-Defaulting Lender denominated in
Alternative Currencies to exceed such Non-Defaulting Lender’s Commitment in
Alternative Currencies, calculated at the time of such reallocation.  No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

(v)Cash Collateral, Repayment of Swingline Loans.  If the reallocation described
in clause (iv) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under law, (x) first, prepay Swingline Loans in an amount equal to the Swingline
Lenders’ Fronting Exposure and (y) second, cash collateralize the Issuing
Lenders’ Fronting Exposure in accordance with the procedures set forth in
Section 2.05(j).

(b)Defaulting Lender Cure.  If the Borrower, the Administrative Agent and each
Swingline Lender and Issuing Lender agree in writing that a Lender is no longer
a Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
cash collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with the Commitments
(without giving effect to Section 2.20(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided,  further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

(c)New Swingline Loans/Letters of Credit.  So long as any Lender is a Defaulting
Lender, (i) the Swingline Lender shall not be required to fund any Swingline
Loans unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swingline Loan and (ii) the Issuing Lender shall not be required
to issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure after giving effect thereto.

ARTICLE III
Representations and Warranties

The Borrower, for itself and for each Restricted Subsidiary, and each Guarantor,
for itself, represent and warrant to the Lenders that:

Section 3.01  Organization

.  Each of the Borrower and the Restricted Subsidiaries on the date this
representation is made or deemed to be made (i) to the extent applicable, is
duly organized, validly existing and in good standing under the Laws of the
jurisdiction of its



59

 

--------------------------------------------------------------------------------

 

 

organization, (ii) has the requisite power and authority to conduct its business
in each jurisdiction as it is presently being conducted, and (iii) to the extent
applicable, is duly qualified or licensed to conduct business and is in good
standing in each such jurisdiction.  As of the Effective Date, other than those
jurisdictions listed on Schedule 3.01, there are no jurisdictions in which the
Borrower’s or any Restricted Subsidiary’s failure to be qualified or be in good
standing, individually or in the aggregate, could reasonably be expected to have
a Material Adverse Effect.  As of the Effective Date, no proceeding to dissolve
any Obligor is pending or, to the Borrower’s knowledge, threatened.

Section 3.02  Authority Relative to this Agreement

.  Each of the Obligors has the power and authority to execute and deliver this
Agreement and the other Loan Documents to which it is a party and to perform its
obligations hereunder and thereunder.  The Transactions have been duly
authorized by all necessary corporate, partnership or limited liability company
action on the part of each Obligor that is a party thereto.  This Agreement and
the other Loan Documents have been duly and validly executed and delivered by
each Obligor party thereto and constitute the legal, valid and binding
obligations of such Obligor, enforceable against such Obligor in accordance with
their respective terms, subject to the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium or similar Laws affecting creditors’
rights and remedies generally and to the effect of general principles of equity
(regardless of whether enforcement is considered in a proceeding at Law or in
equity).

Section 3.03  No Violation

.  Except as set forth in Schedule 3.03, the Transactions will not:

(a)result in a breach of the articles or certificate of incorporation, bylaws,
partnership agreement or limited liability company agreement of the Borrower or
any Restricted Subsidiary or any resolution currently in effect adopted by the
Board of Directors, shareholders, partners, members or managers of the Borrower
or any Restricted Subsidiary;

(b)result in the imposition of any Lien on any of the Equity Interests of the
Borrower or any Restricted Subsidiary or any of their respective assets other
than the Liens created under the Loan Documents;

(c)result in, or constitute an event that, with the passage of time or giving of
notice or both, would be, a breach, violation or default (or give rise to any
right of termination, cancellation, prepayment or acceleration) under (i) any
agreement evidencing Indebtedness or any other material agreement to which the
Borrower or any Restricted Subsidiary is a party or by which its properties or
assets may be bound or (ii) any Governmental Approval held by, or relating to
the business of, the Borrower or any Restricted Subsidiary;

(d)require the Borrower or any Restricted Subsidiary to obtain any consent,
waiver, approval, exemption, authorization or other action of, or make any
filing with or give any notice to, any Person except (i) such as have been
obtained or made and are in full force and effect, (ii) filings necessary to
perfect or assign Liens created under the Loan Documents, (iii) filings required
under applicable securities Laws, (iv) such as are required regardless of
whether this Agreement is entered into by the Borrower or any Restricted
Subsidiary, or (v) those which, if not made or obtained, could not reasonably be
expected to have a Material Adverse Effect; or





60

 

--------------------------------------------------------------------------------

 

 

(e)violate any Law or Order applicable to the Borrower or any Restricted
Subsidiary or by which their respective properties or assets may be bound.

Section 3.04  Financial Statements

.  The Borrower has previously furnished to the Administrative Agent the audited
consolidated balance sheets of the Borrower and its Subsidiaries as of December
31, 2013, and the related consolidated statements of operation, cash flows and
changes in shareholders’ equity for the fiscal year then ended, the notes
accompanying such financial statements, and the report of KPMG LLP.  Such
financial statements fairly present in all material respects the financial
condition of the Borrower and its Subsidiaries as of their respective dates and
the results of operations and cash flows of the Borrower and its Subsidiaries
for the periods ended on such dates in accordance with GAAP for the periods
covered thereby, subject, in the case of interim financial statements, to normal
year-end adjustments, reclassifications and absence of footnotes.  Since
December 31, 2013, there has been no change that could reasonably be expected to
have a Material Adverse Effect.

Section 3.05  No Undisclosed Liabilities

.  Except as set forth in Schedule 3.05 or as disclosed to the Administrative
Agent and each Lender in accordance with Section 5.02(b), neither the Borrower
nor any Restricted Subsidiary has any material liabilities or obligations of any
nature (whether absolute, accrued, contingent or otherwise) except for (i)
liabilities or obligations referred to, reflected or reserved against in the
financial statements most recently delivered by the Borrower pursuant to Section
4.01(g) or Section 5.01, as applicable, (ii) current liabilities incurred in the
ordinary course of business since the date of such financial statements,
(iii) liabilities or obligations that are not required to be included in
financial statements prepared in accordance with GAAP, (iv) liabilities or
obligations arising under Governmental Approvals or contracts to which the
Borrower or any Restricted Subsidiary is a party or otherwise subject, and
(v) other Permitted Indebtedness.

Section 3.06  Litigation

.  Except as disclosed to the Administrative Agent and each Lender in accordance
with Section 5.02(c), the Borrower’s most recent form 10-K and form 10-Q filed
with the SEC describe each action, suit or proceeding pending before any
Governmental Authority or arbitration panel, or to the knowledge of the Borrower
or any Restricted Subsidiary, threatened, (a) involving the Transactions, or (b)
against the Borrower or any Restricted Subsidiary regarding the business or
assets owned or used by the Borrower or any Restricted Subsidiary that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

Section 3.07  Compliance with Law

.  Except as set forth in Schedule 3.07, (i) each of the Borrower and the
Restricted Subsidiaries is in compliance with each Law that is or was applicable
to it or to the conduct or operation of its business or the ownership or use of
any of its assets except where the failure to be in compliance, individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect; and (ii) as of the Effective Date, neither the Borrower nor any
Restricted Subsidiary has received any notice of, nor does any of them have
knowledge of, the assertion by any Governmental Authority or other Person of any
such violation.

Section 3.08  Properties

.  Each of the Borrower and the Restricted Subsidiaries owns (with good and
defensible title in the case of real property, subject only to the matters
permitted by the following sentence), or have valid leasehold interests in, all
the properties and assets (whether real, personal, or mixed and whether tangible
or intangible) material to its business, except for minor



61

 

--------------------------------------------------------------------------------

 

 

irregularities or deficiencies in title that, individually or in the aggregate,
do not interfere with its ability to conduct its business as currently
conducted.  All such properties and assets are free and clear of all Liens
except Permitted Liens and are not, in the case of real property, subject to any
rights of way, building use restrictions, exceptions, variances, reservations,
or limitations of any nature which would materially interfere with an Obligor’s
ability to conduct its business as currently conducted.  The properties of the
Borrower and the Restricted Subsidiaries, taken as a whole, as to tangible,
personal property, are in good operating order, condition and repair (ordinary
wear and tear excepted).

Section 3.09  Intellectual Property

.  

(a)As of the Effective Date, none of the patents, patent applications,
trademarks (whether registered or not), trademark applications, trade names,
service marks, and copyrights owned by the Borrower or any Restricted Subsidiary
(the “Intellectual Property”) has been declared invalid or is the subject of a
pending or, to the knowledge of the Borrower or any Restricted Subsidiary,
threatened action for cancellation or a declaration of invalidity, and there is
no pending judicial proceeding involving any claim, and neither the Borrower nor
any Restricted Subsidiary has received any written notice or claim of any
infringement, misuse or misappropriation by the Borrower or any Restricted
Subsidiary of any patent, trademark, trade name, copyright, license or similar
intellectual property right owned by any third party, except as described in
Schedule 3.09.

(b)To the knowledge of the Borrower and the Restricted Subsidiaries, except as
set forth in Schedule 3.09, the conduct by the Borrower and the Restricted
Subsidiaries of their respective businesses as presently conducted does not
conflict with, infringe on, or otherwise violate any copyright, trade secret, or
patent rights of any Person except where such conflict, infringement or
violation could not reasonably be expected to have a Material Adverse Effect.

Section 3.10  Taxes

.  The Borrower and the Restricted Subsidiaries have filed all Federal, state
and other tax returns and reports required to be filed, and have paid all
Federal, state and other Taxes imposed upon them or their properties, income or
assets otherwise due and payable, except (a) where the failure to file such tax
returns or pay such Taxes could not be reasonably expected to have a Material
Adverse Effect or (b) to the extent such Taxes are being actively contested by
the Borrower or any Restricted Subsidiary in good faith and by appropriate
proceedings; provided that such reserves or other appropriate provisions, if
any, as shall be required in conformity with GAAP shall have been made or
provided therefor.

Section 3.11  Environmental Compliance

.  Except as set forth in Schedule 3.11,

(a)neither the Borrower nor any Restricted Subsidiary is in violation of any
Environmental Law or is subject to any Environmental Liability, except to the
extent such violation or such liability, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect;

(b)neither the Borrower nor any Restricted Subsidiary has received any written
notice of any claim with respect to any Environmental Liability which claims are
currently outstanding or know of any basis for any Environmental Liability,
except to the extent such liability,



62

 

--------------------------------------------------------------------------------

 

 

individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect;

(c)neither the Borrower nor any Restricted Subsidiary has arranged for the
disposal of Hazardous Material at a site listed for investigation or clean-up by
any Governmental Authority or in violation of any Environmental Law except to
the extent such disposal, individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect;

(d)there is no proceeding pending against the Borrower or any Restricted
Subsidiary by any Governmental Authority with respect to the presence of any
Hazardous Material on or release of any Hazardous Material from any real
property owned or operated at any time by the Borrower or any Restricted
Subsidiary or otherwise used in connection with their respective businesses,
except to the extent that if such proceeding were determined adversely to the
Borrower or any Restricted Subsidiary, such determination, individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect;

(e)neither the Borrower nor any Restricted Subsidiary has knowledge that any
Hazardous Material has been or is currently being generated, processed, stored
or released (or is subject to a threatened release) from, on or under any real
property owned or operated by the Borrower or any Restricted Subsidiary, or
otherwise used in connection with their respective businesses in a quantity or
concentration that would require remedial action under any Environmental Law if
reported to or discovered by the relevant Governmental Authority except to the
extent such remedial action, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect; and

(f)to the knowledge of the Borrower and the Restricted Subsidiaries, there is no
underground storage tank located at any real property owned or operated by the
Borrower or any Restricted Subsidiary, except to the extent that the presence of
such tank, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.

Section 3.12  Labor Matters

.  As of the Effective Date, there are no strikes, lockouts or slowdowns against
the Borrower or any Restricted Subsidiary pending or, to the knowledge of the
Borrower or any Restricted Subsidiary, threatened.  The hours worked by and
payments made to employees of the Borrower and the Restricted Subsidiaries have
not been in violation of the Fair Labor Standards Act or any other Law dealing
with such matters except to the extent such violation, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse
Effect.  All payments due from the Borrower or any Restricted Subsidiary, or for
which any claim may be made against any of them, on account of wages and
employee health and welfare insurance and other benefits, have been paid or
accrued as a liability on the books of the Borrower or any Restricted Subsidiary
except to the extent that the nonpayment of such, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse
Effect.  The consummation of the Transactions to occur on the Effective Date and
the borrowing of Loans, use of proceeds thereof and issuance of Letters of
Credit hereunder after the Effective Date will not give rise to any right of
termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which the Borrower or any Restricted
Subsidiary is bound.



63

 

--------------------------------------------------------------------------------

 

 

Section 3.13  Investment Company Status

.  Neither the Borrower nor any Restricted Subsidiary is an “investment company”
as defined in, or subject to regulation under, the Investment Company Act of
1940, as amended.

Section 3.14  Insurance

.  Insurance maintained in accordance with Section 5.05 is in full force and
effect.

Section 3.15  Solvency

.  Immediately after the consummation of the Transactions to occur on the
Effective Date, and immediately following the making of each Loan and after
giving effect to the application of the proceeds of each Loan, (a) the fair
value of the assets of the Borrower and the Restricted Subsidiaries on a going
concern basis and on a consolidated basis, is greater than the total amount of
debts and other liabilities of the Borrower and the Restricted Subsidiaries, on
a consolidated basis; (b) the present fair saleable value of the assets of the
Borrower and the Restricted Subsidiaries on a going concern basis and on a
consolidated basis is not less than the amount that could reasonably be expected
to be required to pay the probable liability of their debts and other
liabilities, on a consolidated basis, as they become absolute and matured; (c)
the Borrower and the Restricted Subsidiaries, on a consolidated basis, are able
to pay their debts and liabilities as they become absolute and mature; and (d)
the Borrower and the Restricted Subsidiaries are not engaged in, and are not
about to be engaged in, business or a transaction for which the Borrower’s and
the Restricted Subsidiaries’ assets, on a consolidated basis, would constitute
unreasonably small capital.  For purposes of this Section 3.15, (a) “fair value”
shall mean the amount at which the assets of an entity would change hands
between a willing buyer and a willing seller, within a commercially reasonable
period of time, each having knowledge of the relevant facts, neither being under
any compulsion to act, with equity to both; and (b) “present fair saleable
value” shall mean the amount that may be realized within a reasonable time,
considered to be six months to one year, either through collection or sale at
the regular market value, conceiving the latter as the amount which could be
obtained for such properties within such period by a capable and diligent
businessman from an interested buyer who is willing to purchase under ordinary
selling conditions.

Section 3.16  ERISA

.  No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect.

Section 3.17  Disclosure

.  None of the other reports, financial statements, certificates or other
information furnished by or on behalf of the Borrower to the Administrative
Agent or any Lender in connection with the negotiation of this Agreement or
delivered hereunder (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information and forward-looking statements, the
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time.

Section 3.18  Margin Stock

.  No part of any Borrowing or any Swingline Loan shall be used at any time, to
purchase or carry margin stock (within the meaning of Regulation U) in violation
of Regulation U or to extend credit to others for the purpose of purchasing or
carrying



64

 

--------------------------------------------------------------------------------

 

 

any margin stock in violation of Regulation U.  Neither the Borrower nor any
Restricted Subsidiary is engaged principally, or as one of its important
activities, in the business of extending credit for the purposes of purchasing
or carrying any such margin stock.  No part of the proceeds of any Borrowing
will be used for any purpose which violates, or which is inconsistent with, any
regulations promulgated by the Board.

Section 3.19  Anti-Corruption Laws and Sanctions

.  The Borrower has implemented and maintains in effect policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and the Borrower, its Subsidiaries and their
respective officers and employees and, to the knowledge of the Borrower, its
directors and agents (acting in such agent’s capacity as agent for the
Obligors), are in compliance with Anti-Corruption Laws and applicable Sanctions
in all material respects.  None of (a) the Borrower, any Subsidiary or any of
their respective directors, officers or employees, or (b) to the knowledge of
Borrower, any agent of the Borrower or any Subsidiary acting in its capacity as
agent for the Obligors in connection with the credit facility established
hereby, is a Sanctioned Person.  No Borrowing or Letter of Credit, use of
proceeds or other transaction contemplated by this Agreement will violate
Anti-Corruption Laws or applicable Sanctions.

ARTICLE IV
Conditions

Section 4.01  Effective Date

.  The effectiveness of this Agreement is subject to the conditions precedent
that each of the following conditions is satisfied (or waived in accordance with
Section 10.02):

(a)The Administrative Agent (or its counsel) shall have received from each party
hereto either (i) a counterpart of this Agreement signed on behalf of such party
or (ii) written evidence satisfactory to the Administrative Agent (which may
include telecopy or other electronic transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement.

(b)The Administrative Agent shall have received the Ratification Agreement
executed by the parties thereto.

(c)The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing, to the extent applicable, of each
Obligor and each Restricted Subsidiary, the authorization of the Transactions to
occur on the Effective Date, the authority of each natural Person executing any
of the Loan Documents on behalf of any Obligor and any other legal matters
relating to the Obligors, this Agreement or the Transactions to occur on the
Effective Date, all in form and substance reasonably satisfactory to the
Administrative Agent.

(d)Each Lender requesting a promissory note evidencing Loans made by such Lender
shall have received from the Borrower a promissory note payable to such Lender
in a form approved by the Administrative Agent in its reasonable discretion.





65

 

--------------------------------------------------------------------------------

 

 

(e)The Lenders, the Administrative Agent and the Arrangers shall have received
all fees and other amounts due and payable on or prior to the Effective Date,
including reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder.

(f)The Administrative Agent shall have received a certificate from the Borrower
confirming receipt of all material governmental and third party approvals, if
any, necessary in connection with the financing contemplated hereby.

(g)The Lenders shall have received audited consolidated financial statements of
the Borrower for the fiscal year ended December 31, 2013.

(h)The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Vinson & Elkins LLP, counsel for the Borrower, in form and substance
reasonably satisfactory to the Administrative Agent.

(i)The Administrative Agent shall have received reports of UCC, tax and judgment
Lien searches conducted by a reputable search firm with respect to each of the
Borrower and the Restricted Subsidiaries from their respective jurisdiction of
formation and such reports shall not disclose any Liens other than Permitted
Liens.

(j)To the extent not previously delivered pursuant to the Existing Credit
Agreement, all membership and stock certificates of each Subsidiary of the
Borrower described on Annex 3 to the Security Agreement shall have been
delivered to Administrative Agent together with related stock and membership
powers executed in blank by the Borrower.

(k)The Administrative Agent shall have received evidence of insurance coverage
of the Borrower and the Restricted Subsidiaries, which coverage shall be
consistent with the requirements set forth in Section 5.05 and shall name the
Administrative Agent as an additional insured and as a loss payee on the
liability and casualty insurance policies.

(l)The Administrative Agent and the Lenders shall have received all
documentation and other information reasonably requested by them under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act, and their respective internal policies.

Section 4.02  Each Credit Event

.  The obligation of each Lender to make a Loan on the occasion of any
Borrowing, and of the Issuing Lender to issue, amend, renew or extend any Letter
of Credit, is subject to the satisfaction of the following conditions:

(a)The representations and warranties of the Borrower and the Restricted
Subsidiaries set forth in this Agreement or any other Loan Document shall be
deemed to have been made as a part of said request for each Borrowing and shall
be true and correct in all material respects on and as of the date of such
Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable; provided, that to the extent such
representations and warranties were made as of a specific date, the same shall
be required to have been true and correct in all material respects as of such
specific date; provided further, in either case, to the extent any such



66

 

--------------------------------------------------------------------------------

 

 

representation or warranty is qualified by Material Adverse Effect or
materiality qualifier, such representation or warranty shall be true and correct
in all respects.

(b)No Material Adverse Effect shall have occurred;

(c)The Administrative Agent shall have received a Borrowing Request as required
by Section 2.03 or the Administrative Agent and the Issuing Lender shall have
received a request for the issuance of a Letter of Credit as required by Section
2.05(b); and

(d)At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a), (b),
and (d) of this Section 4.02.

ARTICLE V
Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower, for itself and each
Restricted Subsidiary, and each Guarantor, for itself, covenant and agree with
the Lenders that:

Section 5.01  Financial Statements

.  The Borrower will furnish to the Administrative Agent and each Lender:

(a)within 90 days after the end of each fiscal year of the Borrower, the audited
consolidated balance sheet and related statements of operations, shareholders’
equity and cash flows as of the end of and for such year of the Borrower,
setting forth in each case in comparative form the figures for the previous
fiscal year, all reported on by independent public accountants of recognized
national standing (without a “going concern” or like qualification, or exception
as to the scope of such audit by reason of any limitation which is imposed by
the Borrower) to the effect that such consolidated financial statements present
fairly in all material respects the financial condition and results of
operations of the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP;

(b)within 45 days after the end of the first three fiscal quarters of each
fiscal year of the Borrower, the consolidated balance sheet and related
statements of operations, shareholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year for
the Borrower, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Borrower and its Subsidiaries on a consolidated
basis in accordance with GAAP, subject to normal year-end adjustments,
reclassifications and the absence of footnotes;





67

 

--------------------------------------------------------------------------------

 

 

(c)concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Borrower substantially in
the form attached hereto as Exhibit 5.01(c) (“Compliance Certificate”) and (i)
certifying that the representations and warranties of the Borrower and the
Restricted Subsidiaries contained in Article III and the Security Documents were
true and correct in all material respects when made, and are repeated at and as
of the date of such Compliance Certificate and are true and correct in all
material respects at and as of such date, except for such representations and
warranties as are by their express terms limited to a specific date, (ii)
certifying that, since the later of the Effective Date or the most recent
Compliance Certificate, no change has occurred in the business, financial
condition or results of operations of the Borrower or any Restricted Subsidiary
which could reasonably be expected to have a Material Adverse Effect, (iii)
certifying as to whether a Default has occurred and, if a Default has occurred,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto, (iv) setting forth reasonably detailed calculations
demonstrating compliance with Sections 6.16,  6.17 and 6.18, (v) certifying
compliance with Section 5.09(b) and (c), (vi) containing any notification by the
Borrower of the elimination of the effect of any change in GAAP in accordance
with Section 1.04, (vii) setting forth a comparison of the Consolidated Adjusted
Pro Forma EBITDA as shown on most recent Compliance Certificate to the
Consolidated Adjusted EBITDA for the same period, and (viii) including a
reasonably detailed description of any adjustments attributable to Business
Acquisitions as described in the definition of Consolidated Adjusted Pro Forma
EBITDA which are included by the Borrower in its calculation of Consolidated
Adjusted Pro Forma EBITDA for the period covered by such Compliance Certificate;

(d)promptly upon receipt of any written complaint, order, citation, notice or
other written communication from any Person with respect to, or upon the
Borrower or any of its Subsidiaries obtaining knowledge of, (i) the existence or
alleged existence of a violation of any applicable Environmental Law or any
Environmental Liability in connection with any property now or previously owned,
leased or operated by the Borrower or any Restricted Subsidiary, (ii) any
release of Hazardous Materials on such property or any part thereof in a
quantity that is reportable under any applicable Environmental Law, and (iii)
any pending or threatened proceeding for the termination, suspension or
non-renewal of any permit required under any applicable Environmental Law, in
each case under clause (i), (ii) or (iii) above, in which there is a reasonable
likelihood of an adverse decision or determination that could reasonably be
expected to result in a Material Adverse Effect, a certificate of a Financial
Officer of the Borrower, setting forth the details of such matter and the
actions, if any, that the Borrower or such Restricted Subsidiary is required or
proposes to take;

(e)promptly following any request therefor, such other information regarding the
operations, business affairs and financial condition of the Borrower or any
Restricted Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request;

(f)promptly following any request therefor, such information evidencing any
adjustments attributable to Business Acquisitions as described in the definition
of Consolidated Adjusted Pro Forma EBITDA and included in a Compliance
Certificate delivered pursuant to clause (c) above;





68

 

--------------------------------------------------------------------------------

 

 

(g)within 90 days after the end of each fiscal year, copies of certificates
evidencing or other evidence of all material insurance coverage maintained by
the Borrower and the Restricted Subsidiaries; and

(h)within 90 days after the end of each fiscal year, an annual budget of the
Borrower and the Restricted Subsidiaries for the following fiscal year.

Documents required to be delivered pursuant to Section 5.01(a) and (b) (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto on the Borrower’s website on the Internet; or (ii) on
which such documents are posted on the Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent).  Notwithstanding anything contained herein, in every
instance the Borrower shall be required to provide paper or electronic copies of
the Compliance Certificates required by Section 5.01(c) to the Administrative
Agent.  Except for such Compliance Certificates, the Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

Section 5.02  Notices of Material Events

.  The Borrower will furnish to the Administrative Agent and each Lender
promptly and, in any event, within five Business Days after acquiring knowledge
thereof, written notice of the following:

(a)the occurrence of any Event of Default and the action that the Borrower or
any Restricted Subsidiary is taking or proposes to take with respect thereto;

(b)the incurrence of any material liability or obligation of any nature (whether
absolute, accrued, contingent or otherwise) by the Borrower or any Restricted
Subsidiary, other than such liabilities and obligations referenced in clauses
(i) through (v) of Section 3.05;

(c)the filing or commencement of any action, suit or proceeding by or before any
arbitrator or Governmental Authority against or affecting the Borrower or any
Restricted Subsidiary or any Affiliate thereof that, if adversely determined,
could reasonably be expected to result in a Material Adverse Effect or that in
any manner questions the validity of the Loan Documents; and

(d)the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
unfunded liability of any Obligor resulting in a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer of the Borrower setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.



69

 

--------------------------------------------------------------------------------

 

 

Section 5.03  Existence; Conduct of Business

.  Each Obligor shall and shall cause each Restricted Subsidiary to do or cause
to be done all things necessary to preserve, renew and keep in full force and
effect its legal existence and the rights, licenses, permits, privileges and
franchises material to the conduct of its business except to the extent failure
to maintain or preserve could not reasonably be expected to have a Material
Adverse Effect; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03 or any
other transaction permitted under this Agreement.

Section 5.04  Payment of Obligations

.  Each Obligor shall and shall cause each Restricted Subsidiary to pay its
obligations, including liabilities for Taxes before the same shall become
delinquent or in default, except (a) past due Taxes for which no fine, penalty,
interest, late charge or loss has been assessed, (b) where the validity or
amount thereof is being contested in good faith by appropriate proceedings, and
such Obligor or Restricted Subsidiary has set aside on its books adequate
reserves with respect thereto in accordance with GAAP and (c) where the failure
to make payment could not reasonably be expected to result in a Material Adverse
Effect.

Section 5.05  Maintenance of Properties; Insurance

.  Each Obligor shall and shall cause each Restricted Subsidiary to (a) keep and
maintain all property material to the conduct of the business of the Obligors
and the Restricted Subsidiaries, taken as a whole, in good working order and
condition, ordinary wear and tear excepted, and (b) subject to Section 5.14,
maintain, with financially sound and reputable insurance companies, insurance in
such amounts and against such risks as are customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations.

Section 5.06  Books and Records; Inspection Rights

.  Each Obligor shall and shall cause each Restricted Subsidiary to keep proper,
complete and consistent books of record that are true and correct in all
material respects with respect to such Person’s operations, affairs, and
financial condition.  Each Obligor shall and shall cause each Restricted
Subsidiary to permit any representatives designated by the Administrative Agent,
upon reasonable prior notice, to visit and inspect its properties, to examine
and make extracts from its books and records, and to discuss its affairs,
finances and condition with its officers and independent accountants, all at
such reasonable times and as often as reasonably requested (provided that in the
absence of an Event of Default, the representatives of the Administrative Agent
shall not visit or inspect such properties more often than once per calendar
year), subject in each case, to any restrictions or confidentiality agreements
existing in favor of third parties.

Section 5.07  Compliance with Laws

.  Each Obligor shall and shall cause each Restricted Subsidiary to comply with
all Laws (excluding Laws referenced in Sections 5.10 and 5.12, which compliance
shall be governed by such Sections) and Orders applicable to it or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.  The Borrower
will maintain in effect and enforce policies and procedures designed to ensure
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions.

Section 5.08  Use of Proceeds and Letters of Credit

.  The proceeds of the Loans and Letters of Credit will be used only to (i) pay
the fees, expenses and other transaction costs of the Transactions and (ii) fund
working capital needs and general corporate purposes of the Borrower



70

 

--------------------------------------------------------------------------------

 

 

and the Restricted Subsidiaries, including the making of Business Acquisitions
and other acquisitions of property.  No part of the proceeds of any Loan will be
used, whether directly or indirectly, for any purpose that entails a violation
of any of the Regulations of the Board, including Regulations T, U and X. 
Neither the Borrower nor the European Borrower will request any Borrowing or
Letter of Credit, and neither the Borrower nor the European Borrower shall use,
and shall procure that its Subsidiaries and its or their respective directors,
officers, employees and agents shall not use, the proceeds of any Borrowing or
Letter of Credit (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (B) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, or (C) in any manner
that would result in the violation of  any Sanctions applicable to any party
hereto.

Section 5.09  Additional Guarantees and Security Documents

.

(a)The Borrower at all times shall cause (i) all Material Domestic Subsidiaries
that are Restricted Subsidiaries to be Domestic Guarantors and (ii) all Material
Foreign Subsidiaries that are Restricted Subsidiaries to be Foreign Guarantors.

(b)If as of the end of any fiscal quarter, (i) the aggregate consolidated
revenues of the Unrestricted Subsidiaries exceed ten percent (10%) of the
aggregate total consolidated revenue of the Borrower and all of its Subsidiaries
for the most recently ended period of four (4) fiscal quarters or (ii) the book
value of the aggregate consolidated assets of the Unrestricted Subsidiaries
exceeds ten percent (10%) of the book value of the aggregate total consolidated
assets of the Borrower and all of its Subsidiaries for the most recently ended
period of four (4) fiscal quarters, the Borrower shall promptly cause one or
more of said Unrestricted Subsidiaries to be designated as a Restricted
Subsidiary, such that, after giving effect to such designation, both the
aggregate consolidated revenues and the book value of the aggregate consolidated
assets of all Unrestricted Subsidiaries are less than ten percent (10%) of the
total consolidated revenue and total book value of the consolidated assets of
the Borrower and all of its Subsidiaries.  In addition, (i) to the extent that
such new Restricted Subsidiary is a Material Domestic Subsidiary, the Borrower
or any Guarantor, as applicable, shall cause such new Restricted Subsidiary to
execute an Addendum and deliver to the Administrative Agent such other documents
relating to such new Restricted Subsidiary as the Administrative Agent shall
reasonably request, (ii) to the extent such new Restricted Subsidiary is a
Material Foreign Subsidiary, the Borrower shall cause such new Restricted
Subsidiary to execute an Addendum and deliver to the Administrative Agent such
other documents relating to such new Restricted Subsidiary as the Administrative
Agent shall reasonably request, (iii) to the extent that such new Restricted
Subsidiary is a First-Tier Foreign Subsidiary or a CFC Holding Company, the
Borrower or Domestic Guarantor, as applicable, shall execute an Addendum and
shall deliver to the Administrative Agent such other documents relating to such
new First-Tier Foreign Subsidiary or CFC Holding Company as the Administrative
Agent shall reasonably request that are necessary to pledge 66% of the Equity
Interests of such new First-Tier Foreign Subsidiary or CFC Holding Company and
(iv) to the extent that such new Restricted Subsidiary is a Foreign Subsidiary
the Equity Interests of which are owned by a Foreign Obligor, such Foreign
Obligor shall execute an Addendum and shall deliver to the Administrative Agent
such other documents relating to such new Foreign Subsidiary as the
Administrative Agent shall reasonably request that are necessary to



71

 

--------------------------------------------------------------------------------

 

 

pledge 100% of the Equity Interests of such new Foreign Subsidiary to secure the
Obligations of the Foreign Obligors.

(c)If as of the end of any fiscal quarter, (i) the aggregate consolidated
revenues of Immaterial Subsidiaries that are not Guarantors exceed fifteen
percent (15%) of the aggregate total consolidated revenue of the Borrower and
all of its Subsidiaries for the most recently ended period of four (4) fiscal
quarters or (ii) the book value of the aggregate consolidated assets of the
Immaterial Subsidiaries that are not Guarantors exceeds fifteen percent (15%) of
the book value of the aggregate total consolidated assets of the Borrower and
all of its Subsidiaries for the most recently ended period of four (4) fiscal
quarters, the Borrower or any Restricted Subsidiary, as applicable, shall
promptly cause one or more of said Immaterial Subsidiaries to execute an
Addendum and deliver to the Administrative Agent such other documents relating
to such Immaterial Subsidiary as the Administrative Agent shall reasonably
request, such that, after giving effect to such Addendum, both the aggregate
consolidated revenues and the book value of the aggregate consolidated assets of
all Immaterial Subsidiaries that are not Guarantors are less than fifteen
percent (15%) of the total consolidated revenue and total book value of the
consolidated assets of the Borrower and all of its Subsidiaries.  In addition,
any such Immaterial Subsidiary that becomes a Guarantor shall also be designated
as a Restricted Subsidiary, to the extent not already a Restricted Subsidiary.

(d)Within 30 days after the Borrower acquires or creates a new Subsidiary, the
Borrower shall notify the Administrative Agent and shall provide the constituent
documents for such new Subsidiary, and (i) to the extent that such Subsidiary is
a Material Domestic Subsidiary that is a Restricted Subsidiary or a Material
Foreign Subsidiary that is a Restricted Subsidiary or to the extent such
Subsidiary would otherwise be required to be a Guarantor under clause (b) or (c)
above, the Borrower or any Subsidiary, as applicable, shall cause such new
Subsidiary to execute an Addendum and deliver to the Administrative Agent such
other documents relating to such new Subsidiary as the Administrative Agent
shall reasonably request in order to comply with the requirements of this
Section and (ii) to the extent that such Subsidiary is not a Material Domestic
Subsidiary that is a Restricted Subsidiary or a Material Foreign Subsidiary that
is a Restricted Subsidiary, the Borrower shall or shall cause its Subsidiaries
to execute an Addendum and deliver to the Administrative Agent such other
documents relating to such new Subsidiary as the Administrative Agent shall
reasonably request, including any documents necessary to pledge all of the
Equity Interests in all Restricted Subsidiaries owned by the Obligors; provided,
in the case of a Restricted Subsidiary that is a First-Tier Foreign Subsidiary
or a CFC Holding Company, only 66% of the Equity Interests of such Subsidiary
shall be pledged.

(e)At any time, the Borrower may, in its sole discretion, elect to cause one or
more Restricted Subsidiaries that are not then Guarantors to become Obligors by
notifying the Administrative Agent of such election and causing such Restricted
Subsidiary to execute an Addendum and deliver such Addendum to the
Administrative Agent together with such other documents relating to such new
Obligor as the Administrative Agent shall reasonably request.

Section 5.10  Compliance with ERISA

.  In addition to and without limiting the generality of Section 5.07, each
Obligor shall and shall cause each Restricted Subsidiary to (a) comply in all
material respects with all applicable provisions of ERISA and the regulations
and published interpretations thereunder with respect to all employee benefit
plans (as defined in ERISA) except



72

 

--------------------------------------------------------------------------------

 

 

where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, (b) not take any
action or fail to take action the result of which could be (i) a liability to
the PBGC (other than liability for PBGC premiums) or (ii) a past due liability
to any Multiemployer Plan, except to the extent such liability could not
reasonably be expected to result in a Material Adverse Effect, (c) not
participate in any prohibited transaction that could result in any civil penalty
under ERISA or any tax under the Code, except to the extent such penalty or tax
could not reasonably be expected to result in a Material Adverse Effect, (d)
operate each employee benefit plan in such a manner that could not reasonably be
expected to result in the incurrence of any material tax liability under Section
4980B of the Code or any liability to any qualified beneficiary as defined in
Section 4980B of the Code except to the extent such tax liability or liability
to any qualified beneficiary could not reasonably be expected to have a Material
Adverse Effect and (e) furnish to the Administrative Agent upon the
Administrative Agent’s request such additional information about any employee
benefit plan as may be reasonably requested by the Administrative Agent.

Section 5.11  Compliance With Agreements

.  Each Obligor shall and shall cause each Restricted Subsidiary to comply in
all respects with each material contract or agreement to which it is a party,
except where the failure to so comply could not reasonably be expected to result
in a Material Adverse Effect; provided that such Obligor or Restricted
Subsidiary may contest any such contract or agreement or any portion thereof in
good faith through applicable proceedings so long as adequate reserves are
maintained in accordance with GAAP.

Section 5.12  Compliance with Environmental Laws; Environmental Reports

. Each Obligor shall and shall cause each Restricted Subsidiary to (i) comply
with all Environmental Laws applicable to its operations and real property
except to the extent that the failure to comply could not reasonably be expected
to result in a Material Adverse Effect; (ii) obtain and renew all Governmental
Approvals required under Environmental Laws applicable to its operations and
real property except to the extent that the failure to obtain or renew such
approvals could not reasonably be expected to result in a Material Adverse
Effect; and (iii) conduct any Response in accordance with Environmental Laws
except to the extent that the failure to do so could not reasonably be expected
to result in a Material Adverse Effect; provided that neither such Obligor nor
any Restricted Subsidiary shall be required to undertake any Response to the
extent that its obligation to do so is being contested in good faith and by
proper proceedings and appropriate reserves are being maintained with respect to
such circumstances in accordance with GAAP.

Section 5.13  Maintain Business

.  Each Obligor shall and shall cause each Restricted Subsidiary to continue to
engage primarily in the business or businesses being conducted on the Effective
Date and other reasonable expansions and extensions of such business.

Section 5.14  Further Assurances

.  Each Obligor shall and shall cause each Restricted Subsidiary to execute,
acknowledge and deliver, at its own cost and expense, all such further acts,
documents and assurances as may from time to time be reasonably necessary or as
the Majority Lenders may from time to time reasonably request in order to carry
out the intent and purposes of the Loan Documents, including all such actions to
establish, preserve, protect and (to the extent required under the Security
Documents or as otherwise provided in this Agreement) perfect the estate, right,
title and interest of the Lenders, or the Administrative Agent for the benefit
of the Lenders, to the Collateral (including Collateral acquired after the date
hereof).





73

 

--------------------------------------------------------------------------------

 

 

ARTICLE VI
Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower, for itself and each
Restricted Subsidiary, and each Guarantor, for itself, covenant and agree with
the Administrative Agent and the Lenders that:

Section 6.01  Indebtedness

.  None of the Obligors or any Restricted Subsidiary will create, incur, assume
or permit to exist any Indebtedness, except:

(a)Indebtedness created hereunder or under any of the Loan Documents;

(b)Existing Indebtedness and any Indebtedness incurred in connection with the
refinancing thereof, so long as (i) the principal amount of such Indebtedness
does not increase, (ii) such Indebtedness does not have a maturity date shorter
than six (6) months following the Termination Date and (iii) such Indebtedness
has covenants, taken as a whole, that are no more restrictive than the terms of
the Loan Documents in any material respects;

(c)Indebtedness incurred to finance the acquisition, construction or improvement
of any assets by the Borrower, any other Domestic Guarantor or any Restricted
Subsidiary that is a Domestic Subsidiary, including Capital Lease Obligations,
and any Indebtedness assumed in connection with the acquisition of any such
assets by the Borrower, any other Domestic Guarantor or any Restricted
Subsidiary that is a Domestic Subsidiary or secured by a Lien on any such assets
prior to the acquisition thereof, and extensions, renewals and replacements of
any of such Indebtedness that do not increase the outstanding principal amount
thereof; provided that the aggregate principal amount of Indebtedness
outstanding under this clause (c) shall not exceed $25,000,000 at any time;

(d)Indebtedness incurred to finance the acquisition, construction or improvement
of any assets by any Restricted Subsidiary that is a Foreign Subsidiary,
including Capital Lease Obligations, and any Indebtedness assumed in connection
with the acquisition of any such assets by any Restricted Subsidiary that is a
Foreign Subsidiary or secured by a Lien on any such assets prior to the
acquisition thereof, and extensions, renewals and replacements of any of such
Indebtedness that do not increase the outstanding principal amount thereof;
provided that the aggregate principal amount of Indebtedness outstanding under
this clause (d) shall not exceed $25,000,000 at any time;

(e)Indebtedness (i) owed by the Borrower or any other Domestic Guarantor to the
Borrower or any other Domestic Guarantor, (ii) owed by a Foreign Obligor to any
other Foreign Obligor, (iii) owed by a Restricted Subsidiary that is not an
Obligor to any other Restricted Subsidiary that is not an Obligor, (iv) owed by
an Obligor to any Restricted Subsidiary that is not an Obligor or (v) owed by a
 Foreign Obligor to the Borrower or any other Domestic Obligor or owed by a
Restricted Subsidiary that is not an Obligor to any Obligor;  provided that the
aggregate amount of Indebtedness outstanding pursuant to this clause (v) shall
not exceed $75,000,000, at any time, when combined with amounts outstanding
under Section 6.05(e), without duplication;





74

 

--------------------------------------------------------------------------------

 

 

(f)Indebtedness of any Restricted Subsidiary in existence on the date on which
such Restricted Subsidiary is acquired by the Borrower (but not incurred or
created in connection with such acquisition); provided (i) neither the Borrower
nor any other Restricted Subsidiary has any obligation with respect to such
Indebtedness, (ii) none of the properties of the Borrower or any other
Restricted Subsidiary is bound with respect to such Indebtedness and (iii) the
aggregate principal amount of all Indebtedness outstanding under this clause (f)
shall not exceed $10,000,000 at any time;

(g)Indebtedness in respect of endorsements of negotiable instruments for
collection in the ordinary course of business;

(h)Indebtedness associated with accounts payable incurred in the ordinary course
of business that are not more than ninety (90) days past due or which are being
actively contested by the Borrower or the applicable Restricted Subsidiary in
good faith and by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP;

(i)Indebtedness constituting Investments permitted by clauses (f), (h) and (k)
of Section 6.05;

(j)Indebtedness incurred pursuant to Swap Agreements permitted by Section 6.06;

(k)other Indebtedness in an aggregate amount not to exceed $50,000,000
outstanding at any time;

(l)guarantees of Indebtedness permitted by clauses (c), (d), (j) and (k) of this
Section; and

(m)other unsecured Indebtedness so long as the Total Net Leverage Ratio at the
time of incurrence of such Indebtedness, and after giving pro forma effect
thereto, is less than 3.5 to 1.0; provided, the proceeds of any such newly
incurred Indebtedness shall not be included in the calculation of the Total Net
Leverage Ratio for purposes of determining pro forma compliance with such ratio
(it being understood that this proviso shall not exclude Unencumbered Balance
Sheet Cash that is not attributable to such newly incurred Indebtedness).

Section 6.02  Liens

.  None of the Obligors or any Restricted Subsidiary will create, incur, assume
or permit to exist any Lien on any property or asset now owned or hereafter
acquired by it, or assign or sell any income or revenues (including accounts
receivable) or rights in respect of any thereof, except:

(a)Permitted Encumbrances;

(b)Liens created by the Security Documents;

(c)any Lien on any property or asset of the Borrower or any Restricted
Subsidiary existing on the Second Amendment Effective Date and set forth in
Schedule 6.02;  provided that (i) such Lien shall not apply to any property or
asset of the Borrower or any Restricted Subsidiary other than such property or
asset to which such Lien applies on the Effective Date and (ii) such



75

 

--------------------------------------------------------------------------------

 

 

Lien shall secure only those obligations which it secures on the Second
Amendment Effective Date and extensions, renewals and replacements thereof in
accordance with Section 6.01;  



(d)Liens on assets acquired, constructed or improved by the Borrower or any
Restricted Subsidiary; provided that (i) such Liens secure Indebtedness
permitted by clause (c) or (d) of Section 6.01, (ii) such Liens and the
Indebtedness secured thereby are incurred prior to or within 90 days after such
acquisition or the completion of such construction or improvement, (iii) the
Indebtedness secured thereby does not exceed 100% of the cost of acquiring,
constructing or improving such assets and (iv) such Liens shall not apply to any
other property or assets of the Borrower or any Restricted Subsidiary other than
the proceeds of, and insurance proceeds related to, such assets;

(e)Liens on assets of any Restricted Subsidiary in existence on the date such
Restricted Subsidiary is acquired by the Borrower (but not created in connection
with such acquisition) securing Indebtedness permitted under Section 6.01(f);
 provided that (i) such Lien shall not apply to any property of asset of the
Borrower or any other Restricted Subsidiary and (ii) such Lien shall secure only
those obligations which it secures on the date of such acquisition;

(f)Liens on the assets of any Restricted Subsidiary that is a Foreign Subsidiary
securing Indebtedness of such Restricted Subsidiary permitted under Section
6.01(j); and

(g)Liens on cash securing obligations of the Borrower or any Restricted
Subsidiary to providers of vault services with respect to such cash.

Section 6.03  Fundamental Changes

.  None of the Obligors or any Restricted Subsidiary will merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or liquidate or dissolve, except that, if at the time
thereof and immediately after giving effect thereto no Default or Event of
Default shall have occurred and be continuing and, if such transaction involves
the Borrower, the Borrower shall survive such transaction:

(a)any Restricted Subsidiary may merge into or consolidate with the Borrower;

(b)any Restricted Subsidiary that is a Wholly-Owned Subsidiary may merge into or
consolidate with any other Restricted Subsidiary that is a Wholly-Owned
Subsidiary; provided that if such transaction involves an Obligor, the Obligor
survives such transaction;

(c)any Restricted Subsidiary may merge into or consolidate with any other Person
so long as either (i) such Restricted Subsidiary is the surviving entity of such
merger or consolidation or (ii) if such Restricted Subsidiary is not the
surviving entity, the surviving entity and/or the Borrower, as applicable,
complies with the provisions of Section 5.09(d) within thirty (30) days of such
merger or consolidation;

(d)any Obligor or any Restricted Subsidiary that is not an Obligor may change
its jurisdiction of organization so long as, in the case of an Obligor, it
complies with Section 6.12 hereof;





76

 

--------------------------------------------------------------------------------

 

 

(e)any Restricted Subsidiary that is not an Obligor may liquidate or dissolve if
the Borrower determines in good faith that such liquidation or dissolution is in
the best interests of the Borrower and could not be reasonably expected to
result in a Materially Adverse Effect; and

(f)any Unrestricted Subsidiary may merge into or consolidate with any Obligor or
any Restricted Subsidiary that is not an Obligor so long as (i) such Obligor or
such Restricted Subsidiary that is not an Obligor is the surviving entity of
such merger or consolidation and (ii) the Borrower provides an officer’s
certificate to the Administrative Agent, executed by a Financial Officer of the
Borrower, certifying that, after giving effect to such merger or consolidation,
the Borrower is in pro forma compliance with Sections 6.16,  6.17 and 6.18.

Section 6.04  Asset Sales

.  None of the Obligors or any Restricted Subsidiary will make any Asset Sale
except, if at the time thereof and immediately after giving effect thereto, with
respect to clause (a), no Default or Event of Default shall have occurred and be
continuing:

(a)the Borrower or any Restricted Subsidiary may make any Asset Sale, including
sale-leaseback transactions, if (i) the consideration therefor is not less than
the fair market value of the related asset and (ii) after giving effect thereto,
the aggregate book value of the assets disposed of in all Asset Sales (other
than Asset Sales permitted under the other clauses of this Section 6.04) during
the term of this Agreement would not exceed twenty-five percent (25%) of the
book value of the total assets of the Borrower and its Subsidiaries on a
consolidated basis as of the time such Asset Sale is consummated, which amount
shall be diminished by the aggregate book value of all prior Asset Sales made
during the term of this Agreement pursuant to this clause (a);

(b)(i) the Borrower or any other Obligor may sell, transfer, lease or otherwise
dispose of its assets to another Obligor, and (ii) any Restricted Subsidiary
that is not an Obligor may sell, transfer, lease or otherwise dispose of its
assets to any Obligor or any other Restricted Subsidiary;

(c)sales, exchanges and transfers consisting of Investments permitted by Section
6.05;

(d)sales, exchanges and transfers of inventory in the ordinary course of
business;

(e)sales, exchanges and transfers of equipment and other property which is
replaced by equipment or property of at least comparable value and use or which
is discontinued, obsolete, worn out or no longer used or useful to such Person’s
business, all in the ordinary course of business;

(f)sales, exchanges and transfers of chattel paper to third parties pursuant to
arm’s-length transaction for fair value in the ordinary course of business;

(g)leases entered into by any Obligor with any Restricted Subsidiary that is not
an Obligor to lease assets to such Restricted Subsidiary that is not an Obligor
so long as (i) the fair market value of the assets leased under this clause (g)
shall not exceed $80,000,000 at any time and (ii) such leases are at prices and
on terms and conditions not less favorable to such Obligor than could be
obtained on an arm’s-length basis from unrelated third parties; and





77

 

--------------------------------------------------------------------------------

 

 

(h)leases or financing contracts entered into with third parties to lease or
finance such third parties’ purchase of ATM Equipment.

Section 6.05  Investments

.  None of the Obligors or any Restricted Subsidiary will make an Investment in
any other Person, except:

(a)Permitted Investments;

(b)Business Acquisitions permitted by Section 6.11;

(c)Investments existing as of the Second Amendment Effective Date and listed on
Schedule 6.05;

(d)(i) Investments by the Borrower or any other Domestic Guarantor in the
Borrower or any other Domestic Guarantor and (ii) Investments by a Foreign
Obligor in another Foreign Obligor;

(e)Investments by the Borrower or any other Domestic Guarantor in any Foreign
Obligor or by any Obligor in any Restricted Subsidiary that is not an Obligor;
provided that the aggregate amount of Investments outstanding pursuant to this
clause (e) shall not exceed $75,000,000 at any time when combined with amounts
outstanding under Section 6.01(e)(v), without duplication;

(f)Investments arising out of loans and advances for expenses, travel per diem
and similar items in the ordinary course of business to directors, officers and
employees in an aggregate amount not to exceed $2,000,000 at any time;

(g)shares of stock, obligations or other securities received in the settlement
of claims arising in the ordinary course of business;

(h)Investments by any Restricted Subsidiary that is not an Obligor in (i) any
Obligor or (ii) any other Restricted Subsidiary that is not an Obligor;

(i)Investments not otherwise permitted under this Section 6.05 in an aggregate
amount not to exceed $30,000,000 at any time;

(j)Guarantees permitted by Section 6.01; and

(k)Investments made by the Borrower or any other Domestic Guarantor in any
Foreign Obligor to fund the consideration for any Business Acquisition by a
Foreign Obligor permitted by clause (b) above; provided that the aggregate
amount of Investments outstanding pursuant to this clause (k) shall not exceed
$175,000,000 at any time, excluding from such calculation the portion of any
such Investment funded with the proceeds of equity issuances by the Borrower.

Section 6.06  Swap Agreements

.  None of the Obligors nor any Restricted Subsidiary will enter into any Swap
Agreement, except (a) Swap Agreements entered into to hedge or manage the
interest rate exposure associated with vault cash procurement, any debt
securities, debt facilities or leases (existed or forecasted) of the Borrower or
any Restricted Subsidiary, (b) any Permitted



78

 

--------------------------------------------------------------------------------

 

 

Bond Hedge Transaction(s), (c) any Permitted Warrant Transaction(s), (d) Swap
Agreements for foreign exchange or currency exchange management or (e) Swap
Agreements to hedge or manage any exposure that the Borrower or any Restricted
Subsidiary may have to counterparties under other Swap Agreements such that, in
each case, such Swap Agreements are entered into in the ordinary course of
business and the combination of such Swap Agreements, taken as a whole, is for
risk management purposes and not speculative.

Section 6.07  Restricted Payments

.  None of the Obligors nor any Restricted Subsidiary will declare or make, or
agree to pay or make, any Restricted Payment, except:

(a)(i) Restricted Payments by the Borrower in any amount so long as at the time
of such Restricted Payment, and after giving pro forma effect thereto, (A) no
Event of Default exists and (B) the Total Net Leverage Ratio is less than 3.0 to
1.0 and (ii) Restricted Payments by the Borrower up to an aggregate amount of
$30,000,000 in any fiscal year if at the time of such Restricted Payment, and
after giving pro forma effect thereto, (A) no Event of Default exists and (B)
the Total Net Leverage Ratio is greater than 3.0 to 1.0, but less than 4.0 to
1.0;

(b)dividends or distributions on Equity Interests of Restricted Subsidiaries
ratably with respect to such Equity Interests;

(c)payments of dividends and distributions made with shares or units of capital
stock of the Borrower;

(d)redemptions of capital stock of employees, directors or officers of the
Borrower so long as (i) the amount of such redemption, when combined with all
other redemptions made under this clause (d) in the same calendar year, does not
exceed $20,000,000 and (ii) the Borrower demonstrates pro forma compliance with
Sections 6.16,  6.17 and 6.18;

(e)the payment by the Borrower of the purchase price for any Permitted Bond
Hedge Transaction(s);

(f)the receipt of cash and/shares of common stock of the Borrower upon exercise
and settlement or termination of any Permitted Bond Hedge Transaction(s);

(g)the payment and/or delivery of cash or common stock of the Borrower, as the
case may be, by the Borrower upon exercise and settlement, termination or
redemption of any Permitted Warrant Transaction(s); and

(h)the payment and/or delivery of cash or common stock of the Borrower, as the
case may be, by the Borrower in satisfaction of the Borrower’s obligations in
respect of the Convertible Senior Notes whether upon conversion of such
securities, upon a fundamental change (or similar event, however so defined by
the terms of such securities), upon repurchase of such securities, at maturity
of such securities or otherwise. 

Section 6.08  Prepayments of Indebtedness

.  The Borrower will not voluntarily prepay or redeem any Indebtedness, except:





79

 

--------------------------------------------------------------------------------

 

 

(a)prepayments of Indebtedness created under the Loan Documents in accordance
with this Agreement;

(b)refinancings of Permitted Indebtedness to the extent such refinancing is
permitted by Section 6.01 of this Agreement;

(c)the payment of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness
to the extent such sale or transfer is permitted by this Agreement;

(d)voluntary prepayments and redemptions made with shares of capital stock of
the Borrower and proceeds of offerings of capital stock of the Borrower;

(e)voluntary prepayments and redemptions constituting calls, tenders or open
market purchases of the Existing Senior Notes with an aggregate par value not to
exceed $200,000,000;

(f)voluntary prepayments of Indebtedness permitted by Section 6.01(e); and

(g)voluntary prepayments and redemptions, other than those made under the other
clauses of this Section, so long as at the time of such prepayment or redemption
and after giving pro forma effect thereto, no Event of Default shall exist and
the Senior Secured Net Leverage Ratio shall not exceed 2.0 to 1.0.

For the avoidance of doubt, neither of the payment of cash nor the delivery of
common stock by the Borrower upon conversion of the Convertible Senior Notes
shall be prohibited by this Section 6.08.

Section 6.09  Transactions with Affiliates

.  None of the Obligors nor any Restricted Subsidiary will sell, lease or
otherwise transfer any property or assets to, or purchase, lease or otherwise
acquire any property or assets from, or otherwise engage in any other
transactions with any of its Affiliates, except (a) at prices and on terms and
conditions not less favorable to the Borrower or such Restricted Subsidiary than
could be obtained on an arm’s-length basis from unrelated third parties, (b) any
Restricted Payment permitted by Section 6.07, (c) any transaction between or
among Obligors, (d) any transaction between or among Restricted Subsidiaries
that are not Obligors and (e) Investments permitted by Section 6.05.

Section 6.10  Restrictive Agreements

.  None of the Obligors nor any Restricted Subsidiary will, directly or
indirectly, enter into, incur or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition upon (a) the
ability of any Obligor or any Restricted Subsidiary to create, incur or permit
to exist any Lien securing the Obligations under the Loan Documents upon any of
its property or assets, (b) the ability of any Guarantor or any Restricted
Subsidiary to pay dividends or other distributions with respect to any shares of
its capital stock, (c) the ability of any Obligor or any Restricted Subsidiary
to make or repay loans or advances to any Obligor or (d) the ability of any
Obligor to guarantee the Obligations; provided that (i) the foregoing shall not
apply to restrictions and conditions imposed by Law or by this Agreement or by
Swap Agreements entered into by Restricted Subsidiaries that are Foreign
Subsidiaries and secured as permitted by Section 6.02(f), (ii) the foregoing
shall not apply to restrictions and conditions existing on the date hereof
identified on Schedule 6.10 (but shall apply



80

 

--------------------------------------------------------------------------------

 

 

to any extension or renewal of, or any amendment or modification expanding the
scope of, any such restriction or condition), (iii) the foregoing shall not
apply to customary restrictions and conditions contained in agreements relating
to the sale of a Subsidiary of the Borrower pending such sale, provided such
restrictions and conditions apply only to the Subsidiary that is to be sold and
such sale is permitted hereunder, (iv) clause (a) of the foregoing shall not
apply to restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement, including, without limitation, secured
Indebtedness permitted by Section 6.01(f),  provided that such restrictions or
conditions apply only to the property or assets securing such Indebtedness and
(v) clause (a) of the foregoing shall not apply to customary provisions in
leases and other contracts restricting the assignment thereof or encumbrances on
the property that is the subject thereof.

Section 6.11  Business Acquisitions

.  None of the Obligors nor any Restricted Subsidiary will make any Business
Acquisitions except that an Obligor or any Restricted Subsidiary shall be
permitted to make Business Acquisitions provided that (a) no Event of Default
shall exist before or immediately after giving effect to such Business
Acquisition, (b) if the Total Net Leverage Ratio at the time of such Business
Acquisition, and after giving pro forma effect thereto, is equal to or greater
than 3.0 to 1.0, the consideration for such Business Acquisition, when combined
with the aggregate consideration (excluding any Equity Interests) for all other
Business Acquisitions made when the pro forma Total Net Leverage Ratio was equal
to or greater than 3.0 to 1.0, shall not exceed $100,000,000 during the term of
this Agreement, (c) the Borrower shall be in pro forma compliance with Sections
6.16,  6.17 and 6.18 and (d) if the cash consideration for such Business
Acquisition is equal to or greater than $50,000,000, the Borrower shall have
given the Administrative Agent at least ten (10) days prior written notice of
such Business Acquisition together with an officer’s certificate executed by a
Financial Officer of the Borrower, certifying as to compliance with the
requirements of this Section and containing calculations demonstrating
compliance with clauses (b), to the extent applicable, and (c) of this Section;
provided that the proceeds received by an Obligor from unrelated third parties
pursuant to Assets Sales permitted under Section 6.04 which Asset Sales consist
of substantially all of the assets of any division, business unit or line of
business of the Borrower or any Restricted Subsidiary shall be netted against
any amounts reducing such maximum amount.  The consummation of each Business
Acquisition shall be deemed to be a representation and warranty by the Borrower
that all conditions thereto have been satisfied and that same is permitted under
the terms of this Agreement, which representation and warranty shall be deemed
to be a representation and warranty for all purposes hereunder.

Section 6.12  Constitutive Documents

.  None of the Obligors nor any Restricted Subsidiary will amend its charter or
by-laws or other constitutive documents in any manner which could reasonably be
expected to have a Material Adverse Effect on the rights of the Lenders under
this Agreement or their ability to enforce the same; provided,  however, the
Obligors or any Restricted Subsidiary shall be permitted after the date hereof
to amend its constitutive documents for the purpose of (a) changing its
jurisdiction of organization so long as the Administrative Agent is given thirty
(30) Business Days prior written notice of such change and (b) effecting any
transaction permitted under the terms of this Agreement.

Section 6.13  Capital Expenditures

.  None of the Obligors nor any Restricted Subsidiary will make any Capital
Expenditures; provided that an Obligor or any Restricted Subsidiary shall



81

 

--------------------------------------------------------------------------------

 

 

be permitted to make Capital Expenditures so long as at the time of, and after
giving pro forma effect to, such Capital Expenditure, the Borrower is in
compliance with Section 6.18.

Section 6.14  Amendment of Existing Indebtedness

.  The Borrower will not amend any term of any document evidencing Existing
Indebtedness, if (a) the effect thereof would be to shorten the maturity or
average life thereof or increase the amount of any payment of principal thereof
or increase the rate or shorten any period for payment of interest thereon or
(b) such action would add any covenant or event of default which is more onerous
than those contained therein on the Effective Date, provided that the foregoing
shall not prohibit (i) the execution of supplemental indentures associated with
the incurrence of additional Existing Senior Notes to the extent permitted by
Section 6.01 or (ii) the execution of supplemental indentures to add guarantors
if required by the terms of the Senior Note Indenture provided the Borrower and
such Person comply with Section 5.09. 

Section 6.15  Changes in Fiscal Year

.  The Borrower shall not change the end of its fiscal year to a date other than
December 31 of each year.

Section 6.16  Senior Secured Net Leverage Ratio

.  The Borrower shall not, as of the last day of any fiscal quarter, permit the
Senior Secured Net Leverage Ratio to exceed 2.25 to 1.0.

Section 6.17  Total Net Leverage Ratio

.  The Borrower shall not, as of the last day of any fiscal quarter, permit the
Total Net Leverage Ratio to exceed 4.0 to 1.0.

Section 6.18  Fixed Charge Coverage Ratio

.  The Borrower shall not, as of the last day of any fiscal quarter,  permit the
Fixed Charge Coverage Ratio to be less than 1.50 to 1.0.

ARTICLE VII
Events of Default and Remedies

Section 7.01  Events of Default

.  If any of the following events (“Events of Default”) shall occur:

(a)the Borrower or the European Borrower shall fail to pay any principal of any
Loan or any reimbursement obligation in respect of any LC Disbursement when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or otherwise;

(b)the Borrower or the European Borrower shall fail to pay any interest on any
Loan or any fee or other amount (other than an amount referred to in clause (a)
of this Section 7.01) payable under this Agreement or the other Loan Documents
which amount has been invoiced, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of five
Business Days;

(c)any representation or warranty made or deemed made by or on behalf of the
Borrower or any Restricted Subsidiary in or in connection with this Agreement,
any Loan Document or any amendment or modification hereof or waiver hereunder,
or in any report, certificate, financial statement or other document furnished
pursuant to or in connection with this



82

 

--------------------------------------------------------------------------------

 

 

Agreement or any amendment or modification hereof or waiver hereunder, shall
prove to have been incorrect when made or deemed made in any material respect;

(d)the Borrower or any Restricted Subsidiary shall fail to observe or perform
any covenant, condition or agreement contained in Section 5.02,  5.03 (with
respect to the Borrower’s or the European Borrower’s existence), 5.08 or in
Article VI;

(e)the Borrower or any Restricted Subsidiary shall fail to observe or perform
any covenant, condition or agreement contained in this Agreement (other than
those specified in clauses (a), (b) or (d) of this Article) or in any other Loan
Document, and such failure shall continue unremedied for a period of 30 days
following the earlier of (i) the date on which such failure first became known
to any Financial Officer of the Borrower or (ii) notice of such failure from the
Administrative Agent;

(f)the Borrower or any Restricted Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable, and
such failure shall continue unremedied for a period of five Business Days;

(g)any event or condition occurs (i) that results in any Material Indebtedness
becoming due prior to its scheduled maturity or (ii) that requires the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to (w) secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness, (x) the occurrence of a
fundamental change (or similar event, however so defined) as such term is
defined in the Convertible Senior Notes or the exercise of any put right in
connection with such fundamental change by holders of the Convertible Senior
Notes, (y) the occurrence of any event or condition that permits the conversion,
whether into cash, shares of Borrower common stock, or a combination thereof, of
the Convertible Senior Notes and (z) any conversion, whether into cash, shares
of Borrower common stock, or a combination thereof, of the Convertible Senior
Notes by the holders thereof;

(h)an involuntary proceeding shall be commenced or an involuntary petition shall
be filed seeking (i) liquidation, reorganization or other relief in respect of
the Borrower or any Restricted Subsidiary or their debts, or of a substantial
part of their assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Restricted Subsidiary or for a
substantial part of any of their assets, and, in any such case, such proceeding
or petition shall continue undismissed for 60 days or an order or decree
approving or ordering any of the foregoing shall be entered;

(i)the Borrower or any Restricted Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Section 7.01, (iii) apply for or
consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Restricted Subsidiary or
for a substantial part of any of their assets, (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding,
(v) make a



83

 

--------------------------------------------------------------------------------

 

 

general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

(j)the Borrower or any Restricted Subsidiary shall become unable, admit in
writing its inability, or fail generally to pay its debts as they become due;

(k)one or more judgments for the payment of money that is not covered by
insurance in an aggregate amount in excess of $20,000,000 shall be rendered
against the Borrower or any Restricted Subsidiary or any combination thereof and
the same shall remain undischarged or unstayed for a period of 60 consecutive
days during which execution shall not be effectively stayed, or any attachment
or levy shall be entered upon any assets of Borrower or such Restricted
Subsidiary to enforce any such judgment;

(l)an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred and are continuing, could reasonably be expected
to result in a Material Adverse Effect;

(m)a proceeding shall be commenced by the Borrower or any Restricted Subsidiary
seeking to establish the invalidity or unenforceability of any Loan Document
(exclusive of questions of interpretation thereof), or any Obligor shall
repudiate or deny that it has any liability or obligation for the payment of
principal or interest or other obligations purported to be created under any
Loan Document;

(n)any Lien created by any of the Security Documents shall at any time fail to
constitute a valid and (to the extent required by the Security Documents or as
otherwise permitted under this Agreement) perfected Lien on any material portion
of the Collateral purported to be subject thereto, securing the obligations
purported to be secured thereby, with the priority required by the Loan
Documents, or any Obligor shall so assert in writing, in each case other than as
a result of action or inaction of the Administrative Agent or any Lender; or

(o)a Change in Control occurs;

then, and in every such event (other than an event with respect to the Borrower
or the European Borrower described in clause (h) or (i) of this Section 7.01),
and at any time thereafter during the continuance of such event, the
Administrative Agent may, and at the request of the Majority Lenders shall, by
notice to the Borrower, take any or all of the following actions, at the same or
different times:  (i) terminate the Commitments, and thereupon the Commitments
shall terminate immediately, (ii) declare the Loans then outstanding to be due
and payable in whole (or in part, in which case any principal not so declared to
be due and payable may thereafter be declared to be due and payable), and
thereupon the principal of the Loans so declared to be due and payable, together
with accrued interest thereon and all fees and other Obligations of the Borrower
and the European Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by each of the Borrower and the European
Borrower; and in case of any event with respect to the Borrower or the European
Borrower described in clause (h) or (i) of this Section 7.01, the Commitments
shall automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other Obligations of the
Borrower and the European Borrower accrued hereunder, shall automatically become
due and



84

 

--------------------------------------------------------------------------------

 

 

payable, without presentment, demand, protest notice of acceleration or the
intent to accelerate or any other notice of any kind, all of which are hereby
waived by each of the Borrower and the European Borrower, (iii) increase the
rate charged on all Loans to the Default Rate (after the acceleration thereof),
and (iv) exercise any or all of the remedies available to it under any of the
Loan Documents, at Law or in equity (including, without limitation, conducting a
foreclosure sale of any of the Collateral).

Section 7.02  Cash Collateral

.  In addition to the remedies contained in Section 7.01, upon the occurrence
and continuance of any Event of Default, each of the Borrower and the European
Borrower shall pay to the Administrative Agent in such amounts and at such times
as contemplated by Section 2.05(j).

ARTICLE VIII
The Administrative Agent

Each of the Lenders and the Issuing Lender hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.

The Lender serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or other Affiliate thereof as if it
were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, (a) the Administrative Agent shall not be
subject to any fiduciary or other implied duties, regardless of whether a
Default or an Event of Default has occurred and is continuing, (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby that the Administrative Agent is required to
exercise in writing as directed by the Majority Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the
Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Majority Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.02) or in the absence of its own gross negligence or
willful misconduct.  The Administrative Agent shall be deemed not to have
knowledge of any Default or Event of Default unless and until written notice
thereof is given to the Administrative Agent by the Borrower or a Lender, and
the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement, (ii) the contents of any certificate,
report or other document delivered hereunder or in connection herewith, (iii)
the performance or observance of any of the covenants,



85

 

--------------------------------------------------------------------------------

 

 

agreements or other terms or conditions set forth herein, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Lender and the Borrower.  Upon any such
resignation, the Majority Lenders shall have the right, with the approval of
Borrower, which shall not be unreasonably withheld, conditioned or delayed, and
shall not be required during the existence of an Event of Default, to appoint a
successor.  If no successor shall have been so appointed by the Majority Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Lender,
appoint a successor Administrative Agent which shall be a bank with an office in
Houston, Texas, or an Affiliate of any such bank.  Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder.  The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor.  After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 10.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative



86

 

--------------------------------------------------------------------------------

 

 

Agent or any other Lender and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any related
agreement or any document furnished hereunder or thereunder.

ARTICLE IX
Guarantee

Section 9.01  The Guarantee

. 

(a)Each Domestic Guarantor hereby jointly and severally with each other Domestic
Guarantor unconditionally and irrevocably guarantees the full and punctual
payment when due (whether at stated maturity, upon acceleration or otherwise) of
the principal of and interest on each Loan, and the full and punctual payment of
all other Obligations.  Upon failure by the Borrower, the European Borrower, any
Guarantor or any Restricted Subsidiary to pay punctually any Obligations, each
Domestic Guarantor shall forthwith on demand pay the amount not so paid at the
place and in the manner specified in this Agreement or the other Loan
Documents.  This Guarantee is a guaranty of payment and not of
collection.  Neither the Lenders nor any other Person to whom such Obligations
are owed shall be required to exhaust any right or remedy or take any action
against the Borrower, the European Borrower, the Guarantors or any other Person
or any Collateral.  Each Domestic Guarantor agrees that, as between the Domestic
Guarantors and the Lenders and any other Person to whom such Obligations are
owed, such Obligations may be declared to be due and payable for the purposes of
this Guarantee notwithstanding any stay, injunction or other prohibition which
may prevent, delay or vitiate any declaration as regards the Borrower or the
European Borrower and that in the event of a declaration or attempted
declaration, such Obligations shall immediately become due and payable by each
Domestic Guarantor for the purposes of this Guaranty.

(b)Each Foreign Guarantor hereby jointly and severally with each other Foreign
Guarantor unconditionally and irrevocably guarantees the full and punctual
payment when due (whether at stated maturity, upon acceleration or otherwise) of
the principal of and interest on each European Loan, and the full and punctual
payment of all other Obligations of the European Borrower and the other Foreign
Guarantors.  Upon failure by the European Borrower, any Foreign Guarantor or any
Restricted Subsidiary that is a Foreign Subsidiary to pay punctually any such
Obligations, each Foreign Guarantor shall forthwith on demand pay the amount not
so paid at the place and in the manner specified in this Agreement or the other
Loan Documents.  This Guarantee is a guaranty of payment and not of
collection.  Neither the Lenders nor any other Person to whom such Obligations
are owed shall be required to exhaust any right or remedy or take any action
against the European Borrower, the Guarantors or any other Person or any
Collateral.  Each Foreign Guarantor agrees that, as between the Foreign
Guarantors and the Lenders and any other Person to whom such Obligations are
owed, such Obligations may be declared to be due and payable for the purposes of
this Guarantee notwithstanding any stay, injunction or other prohibition which
may prevent, delay or vitiate any declaration as regards the European Borrower
and that in the event of a declaration or attempted declaration, such
Obligations shall immediately become due and payable by each Foreign Guarantor
for the purposes of this Guaranty.



87

 

--------------------------------------------------------------------------------

 

 

Section 9.02  Guaranty Unconditional

.  The obligations of each Guarantor hereunder shall be unconditional and
absolute and, without limiting the generality of the foregoing, shall not be
released, discharged or otherwise affected by:

(a)any extension, renewal, settlement, compromise, waiver or release in respect
of any Obligations, by operation of law or otherwise other than the full payment
thereof;

(b)any modification, amendment or waiver of or supplement to the Loan Documents
or any Lender Swap Agreements;

(c)any release, impairment, non-perfection or invalidity of any direct or
indirect security for any Obligations;

(d)any change in the corporate existence, structure or ownership of the Borrower
or any other Guarantor or any Restricted Subsidiary, or any insolvency,
bankruptcy, reorganization or other similar proceeding affecting the Borrower,
any other Guarantor, any Restricted Subsidiary or their respective assets or any
resulting release or discharge of any Obligation;

(e)the existence of any claim, set-off or other rights which the Guarantor may
have at any time against the Borrower, any other Guarantor, any Restricted
Subsidiary, the Administrative Agent, any Lender or any other Person, whether in
connection herewith or any unrelated transactions, provided that nothing herein
shall prevent the assertion of any such claim by separate suit or compulsory
counterclaim;

(f)any invalidity or unenforceability relating to or against the Borrower, any
other Guarantor or any Restricted Subsidiary for any reason of the Loan
Documents, any Lender Swap Agreement or any provision of applicable law or
regulation purporting to prohibit the payment by the Borrower or any other
Guarantor or any Restricted Subsidiary of the principal of or interest on any
Loan or any other amount payable by the Borrower or any other Guarantor or any
Restricted Subsidiary under the Loan Documents or any Lender Swap Agreement; or

(g)any other act or omission to act or delay of any kind by the Borrower, any
other Guarantor, any Restricted Subsidiary, the Administrative Agent, any Lender
or any other Person or any other circumstance whatsoever that might, but for the
provisions of this paragraph, constitute a legal or equitable discharge of the
Guarantor’s obligations hereunder.

Furthermore, notwithstanding that the Borrower or the European Borrower may not
be obligated to the Administrative Agent and/or the Lenders for interest and/or
attorneys’ fees and expenses on, or in connection with, any Obligations from and
after the Petition Date (as hereinafter defined) as a result of the provisions
of the federal bankruptcy law or otherwise, Obligations for which the Guarantors
shall be obligated shall include interest accruing on the Obligations at the
Default Rate from and after the date on which the Borrower or the European
Borrower files for protection under the federal bankruptcy laws or from and
after the date on which an involuntary proceeding is filed against the Borrower
under the federal bankruptcy laws (herein collectively referred to as the
“Petition Date”) and all reasonable attorneys’ fees and expenses incurred by the
Administrative Agent and the Lenders from and after the Petition Date in
connection with the Obligations.



88

 

--------------------------------------------------------------------------------

 

 

Section 9.03  Discharge Only upon Payment in Full; Reinstatement In Certain
Circumstances

.  Each Guarantor’s obligations hereunder shall remain in full force and effect
until the Commitments shall have terminated and the principal of and interest on
the Loans and all other amounts payable by the Obligors under the Loan Documents
shall have been paid in full.  If at any time any payment of the principal of or
interest on any Loan or any other amount payable by the Obligors under the Loan
Documents is rescinded or must be otherwise restored or returned upon the
insolvency, bankruptcy or reorganization of any Obligor or otherwise, each
Guarantor’s obligations hereunder with respect to such payment shall be
reinstated at such time as though such payment had been due but not made at such
time.  The Domestic Guarantors jointly and severally agree to indemnify each
Lender and the Foreign Guarantors jointly and severally agree to indemnify each
European Lender, in each case, on demand for all reasonable costs and expenses
(including reasonable fees of counsel) incurred by such Lender in connection
with such rescission or restoration, including any such costs and expenses
incurred in defending against any claim alleging that such payment constituted a
preference, fraudulent transfer or similar payment under any bankruptcy,
insolvency or similar law, other than any costs or expenses resulting from the
bad faith, gross negligence or willful misconduct of such Lender.

Section 9.04  Waiver by Each Guarantor

.  Each Guarantor irrevocably waives acceptance hereof, diligence, presentment,
demand, protest notice of acceleration or the intent to accelerate and any other
notice not provided for in this Article other than to the extent expressly
provided for in favor of the Guarantors in any of the Loan Documents, as well as
any requirement that at any time any action be taken by any Person against the
Borrower or any other Guarantor or any other Person.

Section 9.05  Subrogation

.  Each Guarantor shall be subrogated to all rights of the Lenders, the
Administrative Agent and the holders of the Loans against the Borrower in
respect of any amounts paid by such Guarantor pursuant to the provisions of this
Article IX;  provided that such Guarantor shall not be entitled to enforce or to
receive any payments arising out of or based upon such right of subrogation
until the principal of and interest on the Loans and all other sums at any time
payable by the Borrower under the Loan Documents shall have been paid in
full.  If any amount is paid to any Guarantor on account of subrogation rights
under this Guaranty at any time when all the Obligations have not been
indefeasibly paid in full, the amount shall be held in trust for the benefit of
the Lenders and shall be promptly paid to the Administrative Agent to be
credited and applied to the Obligations, whether matured or unmatured or
absolute or contingent, in accordance with the terms of this Agreement.

Section 9.06  Stay of Acceleration

. 

(a)If acceleration of the time for payment of any amount payable by any Obligor
under the Loan Documents is stayed upon insolvency, bankruptcy or reorganization
of the Borrower or the European Borrower, all such amounts otherwise subject to
acceleration under the terms of this Agreement shall nonetheless be payable by
each Domestic Guarantor hereunder forthwith on demand by the Administrative
Agent made at the request of the requisite proportion of the Lenders specified
in Article X of this Agreement.





89

 

--------------------------------------------------------------------------------

 

 

(b)If acceleration of the time for payment of any amount payable by any Foreign
Obligor under the Loan Documents is stayed upon insolvency, bankruptcy or
reorganization of the European Borrower, all such amounts otherwise subject to
acceleration under the terms of this Agreement shall nonetheless be payable by
each Foreign Guarantor hereunder forthwith on demand by the Administrative Agent
made at the request of the requisite proportion of the Lenders specified in
Article X of this Agreement.

Section 9.07  Limit of Liability

.  The obligations of each Guarantor hereunder shall be limited to an aggregate
amount equal to the largest amount that would not render its obligations
hereunder subject to avoidance under Section 548 of the United States Bankruptcy
Code or any comparable provisions of any applicable state law.

Section 9.08  Release upon Sale

.  Upon any sale of any Guarantor permitted by this Agreement, such Guarantor
(a) be released from its obligations as a Guarantor hereunder, (b) all Liens
securing such Guaranty shall automatically be terminated and released and (c)
the Administrative Agent will, at the expense of said Guarantor, execute and
deliver such documents as are reasonably necessary to evidence said releases and
terminations, following written request from the Borrower and receipt by the
Administrative Agent of a certificate from the Borrower certifying no Default or
Event of Default exists.

Section 9.09  Benefit to Guarantor

.  Each Guarantor acknowledges that the Loans made to the Borrower may be, in
part, re-loaned to, or used for the benefit of, such Guarantor and its
Affiliates, that each Guarantor, because of the utilization of the proceeds of
the Loans, will receive a direct benefit from the Loans and that, without the
Loans, such Guarantor would not be able to continue its operations and carry on
its business as presently conducted.

Section 9.10  Keepwell

.  Each Qualified ECP Guarantor (as hereinafter defined) hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Obligor
to honor all of its obligations under the Guarantees in respect of Swap
Obligations (provided,  however, that each Qualified ECP Guarantor shall only be
liable under this Section 9.10 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 9.10, or
otherwise under the Guarantees, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater
amount).  The obligations of each Qualified ECP Guarantor under this Section
shall remain in full force and effect until termination of the Guarantees as
described in Section 9.03 hereof.  Each Qualified ECP Guarantor intends that
this Section 9.10 constitute, and this Section 9.10 shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Obligor for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.  As used herein, “Qualified ECP Guarantor” means, in respect of
any Swap Obligation, each Obligor that has total assets exceeding $10,000,000 at
the time the relevant guarantee or grant of the relevant security interest
becomes effective with respect to such Swap Obligation or such other Person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another Person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange
Act.  Notwithstanding the foregoing, no Subsidiary that is not a Domestic
Subsidiary shall be required



90

 

--------------------------------------------------------------------------------

 

 

to provide such funds or other support under this Section 9.10 with respect to
obligations of the Borrower or any Domestic Subsidiary.

ARTICLE X
Miscellaneous

Section 10.01  Notices

.

(a)Except in the case of notices and other communications expressly permitted to
be given by telephone (and subject to paragraph (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

(i)if to the Borrower, to:

3250 Briarpark Drive, Suite 400

Houston, Texas 77042

Attention:  Todd Ruden

Telecopy No.: (832) 308-4750

Telephone No. (for confirmation): (832) 308-4150

with a copy to:

Vinson & Elkins LLP

First City Tower

1001 Fannin, Suite 2500

Houston, Texas 77002

Attention:  Brian Moss

Telecopy No.:  (713) 615-5845

Telephone No. (for confirmation):  (713) 758-3370

and

3250 Briarpark Drive, Suite 400

Houston, Texas 77042

Attention:  General Counsel

Telecopy No.: (832) 308-4001

Telephone No. (for confirmation): (832) 308-4484

(ii)if to the European Borrower, to:

Trident Place

First Floor, Building 4

Mosquito Way

Hatfield, Hertfordshire AL10 9UL.

Attention: Jana Hile

Telecopy No.:

Telephone No. (for confirmation): +441707248803





91

 

--------------------------------------------------------------------------------

 

 

with a copy to the Borrower at the address provided above;

 

(iii)if to a Guarantor, to it in care of the Borrower;

(iv)if to the Administrative Agent, to

JPMorgan Chase Bank, N.A.

Loan and Agency Service Group

Yuvette Owens

10 South Dearborn, Floor 97

Chicago, IL  60603-2300

Telecopy No:  888-303-9732

Telephone No. (for confirmation):  312-385-7021

Email:  jpm.agency.servicing.1@jpmchase.com 

 

with a copy to:

Andrews Kurth LLP

600 Travis, Suite 4200

Houston, Texas 77002

Attention:  Martha (“Marty”) Smith DeBusk

Telecopy No.:  (713) 238-7202

Telephone No. (for confirmation): (713) 220-4372

(v)if to the Alternative Currency Agent, to

J.P. Morgan Europe Limited

25 Bank Street

Canary Wharf

London E14 5JP

Attn: Loans Agency

Telecopy No. 44 207 777 2360

Email:  loan_and_agency_london@jpmorgan.com 

 

(vi)if to the Issuing Lender, to

JPMorgan Chase Bank, N.A.

Loan and Agency Service Group

Sudeep Kalakkar

Sarjapur Outer Ring Road, Vathur Hobli, Floor 04

Bangalore, 560 087, India

Telephone No. (for confirmation):  91-80-66766154 ext 66154

Email: Chicago.lc.agency.closing.team@jpmchase.com 

(vii)if to the Swingline Lender, to





92

 

--------------------------------------------------------------------------------

 

 

JPMorgan Chase Bank, N.A.

Loan and Agency Service Group

Yuvette Owens

10 South Dearborn, Floor 97

Chicago, IL  60603-2300

Telecopy No:  888-303-9732

Telephone No. (for confirmation):  312-385-7021

Email:  jpm.agency.servicing.1@jpmchase.com

(viii)if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

(b)Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender.  The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

(c)Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.  All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

Section 10.02  Waivers; Amendments

.

(a)No failure or delay by the Administrative Agent, the Issuing Lender or any
Lender in exercising any right or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Administrative Agent, the
Issuing Lender and the Lenders hereunder are cumulative and are not exclusive of
any rights or remedies that they would otherwise have.  No waiver of any
provision of this Agreement or consent to any departure by any Obligor therefrom
shall in any event be effective unless the same shall be permitted by paragraph
(b) of this Section, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given.  Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or the Issuing Lender may have had notice
or knowledge of such Default at the time.

(b)Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Majority Lenders or by the Borrower and the
Administrative Agent with the consent of the Majority Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender directly affected
thereby, (iii) postpone the scheduled



93

 

--------------------------------------------------------------------------------

 

 

date of payment of the principal amount of any Loan or LC Disbursement, or any
interest thereon, or any fees payable hereunder, or reduce the amount of, waive
or excuse any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender directly affected
thereby, (iv) change Section 2.17(b) or (c) in a manner that would alter the pro
rata sharing of payments required thereby, without the written consent of each
Lender, (v) change any provisions of Section 2.20 or the definition of
“Defaulting Lender”, without the written consent of each Lender, (vi) change any
of the provisions of this Section 10.02(b) or the definition of “Majority
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender, (vii) release all or a material portion of the Collateral without
the written consent of each Lender, provided, that nothing herein shall prohibit
the Administrative Agent from releasing any Collateral, or require the consent
of the other Lenders for such release, in respect of items sold, leased,
transferred or otherwise disposed of to the extent such transaction is permitted
hereunder, or (viii) release all or substantially all of the Guarantees (other
than in connection with any transactions permitted by this Agreement) without
the written consent of each Lender; provided further that no such agreement
shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, the Alternative Currency Agent, the Issuing Lender or the
Swingline Lender hereunder without the prior written consent of the
Administrative Agent, the Alternative Currency Agent, the Issuing Lender or the
Swingline Lender, as the case may be.



(c)Each waiver, amendment and modification pursuant to Section 10.02(b) shall
require the consent of the European Borrower in addition to the parties required
to enter into such waiver, amendment and modification pursuant to Section
10.02(b). 

Section 10.03  Expenses; Indemnity; Damage Waiver

.  

(a)The Borrower shall pay, or shall cause to be paid, (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates,
including the reasonable fees, charges and disbursements of counsel and
consultants for the Administrative Agent, in connection with the syndication of
the credit facilities provided for herein, due diligence undertaken by the
Administrative Agent with respect to the financing contemplated by this
Agreement, the preparation and administration of this Agreement or any
amendments, modifications or waivers of the provisions hereof (whether or not
the Transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the Issuing Lender in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all reasonable out-of-pocket
expenses incurred by the Administrative Agent, the Issuing Lender or any Lender
for fees, charges and disbursements of one primary law firm as counsel, local
counsel as needed and consultants for the Administrative Agent, the Issuing
Lender or any Lender and all other reasonable out-of-pocket expenses of the
Administrative Agent, the Issuing Lender or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement during
the existence of a Default or an Event of Default (whether or not any waiver or
forbearance has been granted in respect thereof), including its rights under
this Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such reasonable out-of-pocket expenses incurred during
any workout, restructuring or negotiations in respect of such Loans or Letters
of Credit.





94

 

--------------------------------------------------------------------------------

 

 

(b)THE BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE AGENT, THE ISSUING LENDER,
AND EACH LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH
SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE
HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED
EXPENSES, INCLUDING THE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY
INDEMNITEE, INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE ARISING OUT OF, IN
CONNECTION WITH, OR AS A RESULT OF (I) THE EXECUTION OR DELIVERY OF THIS
AGREEMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, THE PERFORMANCE BY
THE PARTIES HERETO OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR ANY OTHER
TRANSACTIONS CONTEMPLATED HEREBY, (II) ANY LOAN OR LETTER OF CREDIT OR THE USE
OF THE PROCEEDS THEREFROM (INCLUDING ANY REFUSAL BY THE ISSUING LENDER TO HONOR
A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN
CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER
OF CREDIT), (III) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS
MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY THE BORROWER OR ANY OF
ITS SUBSIDIARIES, OR ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE
BORROWER OR ANY OF ITS SUBSIDIARIES, OR (IV) ANY ACTUAL CLAIM, LITIGATION,
INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A
PARTY THERETO AND REGARDLESS OF WHETHER SUCH CLAIM, LITIGATION, INVESTIGATION OR
PROCEEDING IS BROUGHT BY THE BORROWER OR ANY GUARANTOR, THEIR RESPECTIVE EQUITY
HOLDERS, THEIR RESPECTIVE AFFILIATES, THEIR RESPECTIVE CREDITORS OR ANY OTHER
PERSON; AND WHETHER OR NOT CAUSED BY THE ORDINARY, SOLE OR CONTRIBUTORY
NEGLIGENCE OF ANY INDEMNITEE,  PROVIDED FURTHER THAT SUCH INDEMNITY SHALL NOT,
AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS,
DAMAGES, LIABILITIES OR RELATED EXPENSES RESULTED FROM THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF SUCH INDEMNITEE.  THIS SECTION 10.03(b) SHALL NOT APPLY
WITH RESPECT TO TAXES OTHER THAN ANY TAXES THAT REPRESENT LOSSES, CLAIMS,
DAMAGES, ETC. ARISING FROM ANY NON-TAX CLAIM.

(c)To the extent that the Borrower fails to pay, or fails to cause to be paid,
any amount required to be paid by it to the Administrative Agent, the Issuing
Lender or the Swingline Lender under paragraph (a) or (b) of this Section, each
Lender severally agrees to pay to the Administrative Agent, the Issuing Lender
or the Swingline Lender, as the case may be, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent, the
Issuing Lender or the Swingline Lender in its capacity as such.  For purposes
hereof, a Lender’s “pro rata share” shall be determined based upon its share of
the sum of the total Revolving Credit Exposure and unused Commitments at the
time.





95

 

--------------------------------------------------------------------------------

 

 

(d)To the extent permitted by applicable Law, no party hereto shall assert, and
each party hereto hereby waives, any claim against any other party, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any agreement or instrument contemplated
hereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof.

(e)All amounts due under this Section shall be payable no later than ten (10)
Business Days from written demand therefor.

Section 10.04  Successors and Assigns

.

(a)The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Lender that issues any
Letter of Credit), except that (i) neither the Borrower nor the European
Borrower may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by the Borrower or the European Borrower without such
consent shall be null and void), and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section 10.04.  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Lender that issues any Letter of Credit), Participants (to the
extent provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Lender and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b)(i)  Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:

(A)the Borrower, provided that no consent of the Borrower shall be required for
an assignment to an Affiliate of a Lender or if any Event of Default has
occurred and is continuing; provided further that the Borrower shall be deemed
to have consented to any such assignment unless it shall object thereto by
written notice to the Administrative Agent within five Business Days after
having received written notice thereof; and

(B)the Administrative Agent, the Issuing Lender and the Swingline Lender;

(ii)Assignments shall be subject to the following additional conditions:

(A)except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the



96

 

--------------------------------------------------------------------------------

 

 

Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 and after giving effect
to such assignment, the assigning Lender Commitment or Loans shall not be less
than $5,000,000 unless each of the Borrower and the Administrative Agent
otherwise consent or unless the assignment is of 100% of the assigning Lender’s
Commitment and Loans, provided that no such consent of the Borrower shall be
required if an Event of Default under clause (a), (b), (h) or (i) of Section
7.01 has occurred and is continuing;

(B)each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C)the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;

(D)the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may include material non-public information about the Borrower or
Guarantors and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with such
assignee’s compliance procedures and applicable law, including Federal and state
securities laws;

(E)prior to any assignment to an assignee that is not a Lender, the Lender
making such an assignment shall first offer the assignment to the other Lenders
who shall have five (5) Business Days to purchase the assignment on the same
terms as are proposed to such non-Lender assignee;

(F)no such assignment shall be made to (i) a natural Person, (ii) the Borrower
or any of the Borrower’s Affiliates or Subsidiaries or (iii) to any Defaulting
Lender or any of its Subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause (iii); and

(G)notwithstanding the foregoing, any assignee must have the ability to fund
Alternative Currencies with respect to which there are outstanding Loans and all
Alternative Currencies described in (a) and (b) of the definition of Alternative
Currency.

Section 10.04(b)(ii)(B) shall not be construed to prohibit assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans.

(iii)Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and



97

 

--------------------------------------------------------------------------------

 

 

Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.14,
 2.15,  2.16 and 10.03).  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv)The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, and the Borrower, the European Borrower, the
Administrative Agent, the Issuing Lender and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Borrower, the
Issuing Lender and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(v)Upon its receipt of a duly completed Assignment and Assumption executed by an
assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register.  No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(c)(i)  Any Lender may, without the consent of, or notice to, the Administrative
Agent, the Issuing Lender or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (A) such
participations must be approved by the Borrower so long as no Event of Default
has occurred and is continuing, such approval not to be unreasonably withheld,
(B) such Lender’s obligations under this Agreement shall remain unchanged, (C)
such Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (D) such Lender shall notify the Administrative
Agent in writing immediately upon any such participation, and (E) the Borrower,
the Administrative Agent, the Issuing Lender and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.  Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this



98

 

--------------------------------------------------------------------------------

 

 

Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to Section
10.02(b) that affects such Participant.  Subject to paragraph (c)(ii) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.14,  2.15 and 2.16 (subject to the requirements and
limitations therein, including the requirements under Sections 2.16(g) and (h)
(it being understood that the documentation required under Section 2.16(g) shall
be delivered to the participating Lender) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.17(c) as though it were a
Lender.



(ii)A Participant shall not be entitled to receive any greater payment under
Section 2.14 or 2.16 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.16 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 2.16(g) as though it were a
Lender.

(iii)Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(d)Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including without limitation any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

Section 10.05  Survival

.  All covenants, agreements, representations and warranties made by the
Borrower and each Guarantor herein and in the certificates or other
instruments  delivered



99

 

--------------------------------------------------------------------------------

 

 

in connection with or pursuant to this Agreement shall be considered to have
been relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Lender or any Lender may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under this Agreement is outstanding and unpaid or any Letter of Credit is
outstanding and so long as the Commitments have not expired or terminated.  The
provisions of Sections 2.14,  2.15,  2.16 and 10.03 and Article VIII shall
survive and remain in full force and effect regardless of the consummation of
the Transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Letters of Credit and the Commitments or the termination
of this Agreement or any provision hereof.

Section 10.06  Counterparts; Integration; Effectiveness

.  This Agreement may be executed in counterparts and may be delivered in
original or facsimile form (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Agreement.

Section 10.07  Severability

.  Any provision of this Agreement held to be invalid, illegal or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such invalidity, illegality or unenforceability without affecting the
validity, legality and enforceability of the remaining provisions hereof; and
the invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

Section 10.08  Right of Setoff

.  Each Lender and each of its Affiliates is hereby authorized at any time that
an Event of Default shall have occurred and is continuing, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other obligations at
any time owing by such Lender or Affiliate to or for the credit or the account
of the Borrower or any Guarantor against the obligations of the Borrower and
each Guarantor now or hereafter existing under this Agreement held by such
Lender, irrespective of whether or not such Lender shall have made any demand
under this Agreement and although such obligations may be
unmatured.  Notwithstanding the foregoing, no Lender or Affiliate thereof shall
set off or apply any deposits of a Subsidiary that is not a Domestic Subsidiary
or any other obligations at any time owing by such Lender or Affiliate to or for
the credit of such Subsidiary on account of any or all of the obligations of the
Borrower or any



100

 

--------------------------------------------------------------------------------

 

 

Domestic Subsidiary.  The rights of each Lender under this Section are in
addition to other rights and remedies (including other rights of setoff) which
such Lender may have.

Section 10.09  Governing Law; Jurisdiction; Consent to Service of Process

.  

(a)This Agreement and the Loan Documents shall be construed in accordance with
and governed by the Law of the State of New York without regard to any
choice-of-law provisions that would require the application of the Law of
another jurisdiction provided, to the extent any of the Security Documents
recite that they are governed by the Law of another jurisdiction, or any action
or event taken thereunder (such as foreclosure of any Collateral) requires
application of or compliance with the Law of another jurisdiction, such
provisions and concepts shall be controlling.

(b)Each of the Borrower, the European Borrower and the Guarantors hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of the District Courts of the State of New York
sitting in New York City and of the United States District Court sitting in New
York City, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State Court or, to the
extent permitted by law, in such Federal court.  Each of the parties hereto
agrees that a final, non-appealable judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.  Nothing in this Agreement
shall affect any right that the Administrative Agent, the Issuing Lender or any
Lender may otherwise have to bring any action or proceeding relating to this
Agreement against the Borrower or Guarantors or their properties in the courts
of any jurisdiction.

(c)Each of the Borrower, the European Borrower and the Guarantors hereby
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement in any court referred to in paragraph (b) of this Section.  Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of such action
or proceeding in any such court.

(d)Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.01.  Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

Section 10.10  WAIVER OF JURY TRIAL

.  EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER



101

 

--------------------------------------------------------------------------------

 

 

PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 10.11  Headings

.  Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

Section 10.12  Confidentiality

.  Each of the Administrative Agent, the Issuing Lender and the Lenders agrees
to maintain the confidentiality of the Information (as defined below) and use
such Information solely in connection with the consideration, administration,
documentation, implementation, syndication or negotiation of the Transactions,
except that Information may be disclosed (a) to its Related Parties who need to
know the Information in order to consider, administer, document, implement,
syndicate or negotiate the terms of the Transactions (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations under the Loan Documents, (g) with the consent of the Borrower or
(h) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section by any party hereto or (ii) becomes
available to the Administrative Agent, the Issuing Lender or any Lender on a
nonconfidential basis from a source other than the Borrower, any of its
Subsidiaries, any of its Foreign Subsidiaries, or any of its
Affiliates.  Notwithstanding the foregoing, none of the Lenders, the
Administrative Agent or the Alternative Currency Agent shall (i) use the
Information in connection with the performance by the Administrative Agent of
services for other companies or (ii) furnish any Information to other
companies.  For the purposes of this Section, “Information” means (a) all
information received from the Borrower relating to the Borrower or its business,
other than any such information that is available to the Administrative Agent,
the Issuing Lender or any Lender on a non-confidential basis prior to disclosure
by the Borrower, any of its Subsidiaries, any of its Foreign Subsidiaries, any
of its Affiliates or any Related Party of the foregoing and (b) the details of
this Agreement, including the size of the facility or the pricing of this
facility, to the extent that a third party could identify the Borrower as an
Obligor hereunder.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.  If the Administrative Agent, the
Issuing Lender or any Lender is requested or required, by oral questions,
interrogatories, requests for information or documents, subpoena, civil
investigative demand or similar process, to disclose any or all of the
Information, the Administrative Agent, the Issuing Lender or such Lender will
provide the Borrower with prompt notice of such event (to the extent that such
notice does not contravene any applicable law or similar regulation) so that the
Borrower may seek a protective order or other appropriate remedy



102

 

--------------------------------------------------------------------------------

 

 

or waive compliance with the applicable provisions of this Agreement by the
Administrative Agent, the Issuing Lender or such Lender.  If the Borrower
determines to seek such protective order or other remedy, the Administrative
Agent, the Issuing Lender or such Lender will cooperate with the Borrower in
seeking such protective order or other remedy.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED HEREIN,  nothing in this Agreement shall (a) restrict the
Administrative Agent, the Issuing Lender or any Lender from providing
information to any bank regulatory authority or any other regulatory or
governmental authority, including the Board and its supervisory staff; (b)
require or permit the Administrative Agent, the Issuing Lender or any Lender to
disclose to the Borrower that any information will be or was provided to the
Board or any of its supervisory staff; or (c) require or permit the
Administrative Agent, the Issuing Lender or any Lender to inform the Borrower of
a current or upcoming Board examination or any nonpublic Board supervisory
initiative or action.

Section 10.13  Interest Rate Limitation

.  Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan or reimbursement obligation, together with all fees,
charges and other amounts that are treated as interest on such Loan or
reimbursement obligation under applicable law (collectively the “Charges”),
shall exceed the maximum lawful rate (the “Maximum Rate”) that may be contracted
for, charged, taken, received or reserved by the Lender holding such Loan or
reimbursement obligation in accordance with applicable law, the rate of interest
payable in respect of such Loan or reimbursement obligation hereunder, together
with all Charges payable in respect thereof, shall be limited to the Maximum
Rate and, to the extent lawful, the interest and Charges that would have been
payable in respect of such Loan or reimbursement obligation but were not payable
as a result of the operation of this Section shall be cumulated and the interest
and Charges payable to such Lender in respect of other Loans, reimbursement
obligations or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Effective Rate to the date of repayment, shall have been received
by such Lender.

Section 10.14  USA Patriot Act

.  Each Lender hereby notifies each Obligor that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107 56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies each Obligor, which information includes the name and address of the
Obligor and other information that will allow such Lender to identify the
Obligor in accordance with the Act.

Section 10.15  Amendment and Restatement

.  Upon the Effective Date, the Existing Credit Agreement shall be amended,
restated and superseded in its entirety by this Agreement.  The parties hereto
acknowledge and agree that (a) this Agreement, any notes and the other Loan
Documents executed and delivered herewith do not constitute a novation or
termination of the “Obligations” as defined in the Existing Credit Agreement as
in effect prior to the Effective Date and (b) such “Obligations” are in all
respects continuing only with the terms thereof being modified as provided in
this Agreement. 

Section 10.16  Limitation of Liability of Foreign Subsidiaries

.  Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, it is the express intent of the parties under this Agreement that
(a) no Subsidiary that is not a Domestic Subsidiary shall be treated as a
pledgor or guarantor with respect to the U.S. Loans or any other Obligations of
the



103

 

--------------------------------------------------------------------------------

 

 

Borrower or any Domestic Subsidiary for any purpose (including for purposes of
Code Section 956(d) and Treasury Regulation Section 1.956-2(c)) and (b) (i) no
assets of the European Borrower or of any Subsidiaries that are not Domestic
Subsidiaries and (ii) no amounts paid or payable by or on behalf of any Foreign
Obligor (whether through payment, credit, setoff, or otherwise), in each case,
shall be used (or deemed to be used) to satisfy any U.S. Loans or other
Obligations of the Borrower or any Domestic Subsidiary, and the provisions of
this Agreement shall be interpreted in a manner consistent with that
intent.  Notwithstanding anything to the contrary herein or under any Loan
Documents, no Subsidiary that is not a Domestic Subsidiary shall have any
liability whatsoever in respect of any Obligations of the Borrower or any
Domestic Subsidiary.

[END OF TEXT]

 

 



104

 

--------------------------------------------------------------------------------